Approval of the Minutes
The Minutes of yesterday's sitting have been distributed.
Are there any comments?
Mr President, yesterday, in one of his rare speeches, Mr Tomlinson referred to the sovereignty of the House in coming to decisions.
Early this year, when voting on the transit inquiry report, the House decided that the follow-up should go to the Committee on Budgetary Control. In yesterday's Minutes, apparently, we approved a report on telematics in transport - which is all part of the transit system - going to the Committee on Transport and Tourism. However in a document circulated by Distribution yesterday called 'Activities' , it says that the Commission's action plan for the new transit in Europe customs policy should go to the Committee on Economic and Monetary Affairs and Industrial Policy. Is the House sovereign or not?
We will check it and take the necessary measures.
Mr President, I have asked for the floor on a point of personal explanation. Last Monday, when the session opened, Mr Ford spoke on a very serious matter, the fact that, since the last session here in Strasbourg, someone had torn down a poster he had put up on his office door commemorating the resistance of the German people against Hitler. But Mr Ford then made comments which I consider decidedly unfortunate and out of place: he said he was not surprised that such acts of political vandalism could occur in this Parliament since it includes people like Roberta Angelilli, that is myself, whom he blames for alleged neo-Nazi activities, organizations and initiatives in Italy.
Frankly I have no idea what inspired those accusations, insinuations and associations of ideas. Perhaps Mr Ford, a leading light of this Parliament, is actually prepared to use the methods of the basest and most defamatory political demagoguery, born of the worst intolerance, to gain more applause from the House.
Well, I just want to say one thing: at least in Italy, making unfounded insinuations is in fact a criminal act, and it is called defamation. I therefore invite Mr Ford to inform himself better before making unfounded insinuations, and in any case I invite the President, or whoever is responsible, to investigate the incident fully. Personally I intend to take some kind of action, possibly even legal action, to shed light on this event.
Mrs Angelilli, I must point out a couple of things to you.
First of all, you must reply to any personal remarks or comments immediately following the remarks or on the same day.
Secondly, all Members are free to speak in plenary session and neither the President nor any other authority can stop them. That, as you know, is what is meant by parliamentary immunity for words used within the Chamber. Nobody can censure another Member nor can they take legal action either in Italy or any other country over something said in this Chamber. That is why, if someone says something that is erroneous you must reply at once, in order to clear up a misunderstanding or put the facts right, as you are trying to do today.
Mr Ford, you have the floor. However, this is not the time to continue a debate on this. But you referred to Mr Ford.
Please could I ask you to be brief as we have far more important issues on the agenda.
Mr President, Mrs Angelilli made comments on what I said on Monday. It was on the basis of a press report in the United Kingdom. I will provide her with a copy of the press report on what she was alleged to have done. Obviously I expect her to take legal action and, if she does not, one can only draw the appropriate conclusions.
Mr President, I should also like to speak on a personal remark. I was not there on Monday but I cannot allow Mr Ford to get away with what he said. He is always provocative and he once again confused issues and scandalously accused me of racism.
I should like to tell Mr Ford that I know France and the racism that my assistant has been victim of. Mr Stéphane Durbeck, my assistant, is a black West Indian and he has been beaten up and called a 'genetic freak' , just because he does me the honour of accompanying me in all my activities. The Vietnamese godchildren whom I am bringing up have been attacked and hurt just because they are my godchildren, and I treat them like my other children. I have also helped out some three thousand Lebanese orphans over the years and they too have been attacked and the victims of vendettas, just because they are Christians.
If there is any racism here, it is Mr Ford's, whose thought-masters have murdered 200 million people in the world, because they were peasants, middle class or Christians. We are not impressed by Mr Ford's Stalinist accusations!
Mr Ford, you are a provocateur!
(Mixed reactions)
Mr Antony, please allow me to remind you of the rules on personal matters.
Speakers can only express their views on the basis of the debate. They may only refute remarks made during the debate concerning them personally, e.g. opinions attributed to them and/or rectify their, own declarations.
You rectified the remarks concerning you, but it is not the time to open a debate that has nothing to do with them, or to start attacking someone else.
I can no longer accept speeches like that.
(The Minutes were adopted)
Mr President, I would like to change the subject. I, as you know, argued very forcibly on Monday at the setting of the agenda for an extension of the deadline for the IGC amendments. I understand a superhuman effort was made by your services and I think it is right that we acknowledge that here today; people worked all through the night to ensure that we could vote today. Of course we realize that there may be some frustrations and irritations in the vote and we will look sympathetically on any errors, but we do, and we should, pay tribute to the services and thank them for their work.
(Applause )
Thank you Mrs Green, you are quite right because people have worked very hard all night and again from 8 o'clock this morning to make the vote possible. I think everyone will be understanding about any possible errors and I ask for everyone's cooperation so that we can have a smooth vote on this crucial issue. We understand that it is absolutely exceptional, we cannot do this every session. This is just for one occasion and only one occasion.
Preparation for the European Council of 16/17
June 1997
The next item is the statements by the Council and the Commission on the preparatory work for the meeting of the European Council on 16/17 June 1997 in Amsterdam, including the Commission's action plan for the internal market.
You have the floor, Mr Mierlo, President-in-Office of the Council.
Mr President, ladies and gentlemen, it is my honour - it is also a duty but carrying out a duty can also be a genuine honour - to give you details of the agenda of the European Summit to be held in Amsterdam at the beginning of next week. As you all know, this Summit is taking place against a fairly troubled background in respect of the euro and because of new elections. The Summit will definitely feel the effects of that. However - and I shall probably come back to this later in answer to your questions - I firmly believe that it is highly likely that this Summit can be a success despite these circumstances. I shall come back to this.
Of course, the European Council coincides with the closure of the IGC negotiations. Other crucial issues are on the agenda such as employment, EMU, the action plan to fight organized crime and the action plan for the internal market. Given this agenda, the debate on foreign affairs, in particular current foreign policy question, will be limited to the main thrust. I am thinking in particular of the Middle East peace process, the situation in the Democratic Republic of Congo and the peace process in former Yugoslavia. These points are officially on the agenda but the Summit risks forcing us to look at them and to tackle them in an extremely summary way because of the restraints imposed.
I shall begin by taking a very brief look at the questions of employment and EMU before examining in more detail the conclusion of the IGC negotiations.
Promoting employment has been and still is of capital importance. Initially, the IGC paid special attention to this subject. I shall come back to this in a few moments. The next European summit will look at the regular six-monthly report by the Social Affairs Council, the ECOFIN Council and the Commission on the employment situation within the European Union.
The Commission will also report on progress on the pact of confidence for employment. The Committee on the Employment and Labour Market has been successfully launched under the aegis of the Dutch Presidency. This committee is working in particular in conjunction with the Economic Policy Committee employment indicators making possible to gauge progress vis-à-vis the Essen priorities.
In order to ensure that EMU is launched on time, it has been agreed that the European Council would take a series of decisions. In this respect, we must now ask whether decisions not essential for implementation of EMU will be taken. I shall probably come back to this in more detail when giving my second reply. The aim of this was to harmonize the stability pact. Secondly, a resolution established the exchange mechanism between the head group of countries and the Member States which will not be taking part in euro in 1999. Thirdly, the European Council is invited to respond to the agreement reached in the ECOFIN Council on the euro's legal status.
Finally, the European currency project will be presented in Amsterdam. It is possible that we might deal with all of these questions, which in themselves should not require very much time, given that the political agreements have already been reached, but there is no certainty of this. Yesterday, we visited President Chirac and the new French Prime Minister, Mr Lionel Jospin, and they both assured us that everything had been done to reconcile the fact that the stability pact cannot be withdrawn - something which the new government is also against - but on the other hand, the new government has noted an imperfection, namely that the question of employment has not been sufficiently taken into account. This problem will be resolved by adding a sort of addendum. This is not the exclusive wish of the French government: many Member States share this opinion and we are currently working on this issue. The outcome of this work will depend to some extent on the possibility of completing this set of measures. In this respect, it is not improbable to envisage the following scenario: we decide to adopt the measures as a whole but we are not going to divide them up. That is the current state of this issue.
Now let us turn to the main subject: revision of the Maastricht Treaty. Since the Dublin European Council, the Presidency has done everything to complete the draft Treaty texts, which has turned out to be a very complicated task. The Irish Presidency's proposal had many qualities, especially that of defining a framework - an extremely important fact - but when it came to some of the main political problems, it nevertheless revealed a number of gaps. Recent debates have been dedicated to these issues and those debates are still going on.
I should now like to thank the European Parliament for its constructive contribution to this process. The prospects which now loom before us are that of a European Union whose aim is to serve the ordinary peoples. It is a question of their security, their prosperity, their health and their mobility. The European Union must also prepare institutionally to welcome new Member States. I am now going to look at some of the specific subjects of the IGC.
I shall begin by the area of freedom, security and justice. Negotiations indicate that the IGC will result in a strengthening of the principles of the democratic rule of law and fundamental rights within the European Union. Legal controls of European Union's policy in terms of fundamental rights as established in the European Convention on Human Rights will be strengthened. Furthermore, the IGC is determined to include in the Treaty a provision of non-discrimination in the broadest sense. The decision to favour the free movement of persons is of capital importance. From this viewpoint, the proposal aimed at integrating the Schengen 'acquis' into the European Union is currently being studied. Furthermore, the democratic and legal legitimacy of Schengen cooperation might also be improved by copying the institutional framework of the European Union, in particular the European Parliament, the Commission and the Court of Justice.
Now I am coming to the European Union and the public. Let us mention, first of all, the social aspect which has been paid particular attention during the IGC. Integration of the Social Charter into the Treaty is now being called for unanimously. We should also refer to the insertion of a new chapter on employment. Employment policy is still a priority responsibility of the Member States themselves but the Union can play a role, acting as a stimulus in this respect by strengthening, for example, coordination and exchanges of experiences between the Member States.
Considerable effort has been put into improving the quality and openness of administration within the European Union. I am satisfied to note the broad support given to a proposal allowing the public to gain access to documents issued by the Council, the Commission and the European Parliament.
Another important aspect of the IGC is achieving a common foreign and security policy. The possible means of achieving this are a majority decision process and the concept of constructive abstention. I am not aware of the exact arrangements proposed, as for other points, but you can read in the draft documents that there will possibly be an opportunity for responding to the wish of all Member States to free themselves of the straightjacket of the absolute right of veto which has so often dominated the second pillar. The construction developed in this framework consists in the possibility of reaching a fundamental decision taken by consensus by the European Council, stipulating a strategy for one country, one region or one given question. This fundamental decision is being worked out in the General Council in order to obtain a well drafted and well thought-out document - which is not always the case of European Councils - to be presented at the European Council. The resolutions contained in the fundamental resolution can then be adopted by qualified majority within the General Council. Again there is a possibility for a given Member State to refer to the resolution which may be harmful to one of its main national interests. In order to avoid this approach being taken too often, a procedure has been worked out according to which two-thirds of the Council may appeal to the European Council in order to issue a final judgment in respect of an appeal which it regards as wrongful. You might retort that this system is nonetheless relatively complex. That is true but the European Union as a whole is a complicated structure and there is no consensus on this type of question. Even so, this measure should lead to two results. On the one hand, no Member State can be marginalized by the other Member States when it feels that there really is a significant national interest at stake. On the other hand, the advantage of the complexity of the procedure lies in the need to present serious arguments in order to avoid ridicule. In other words, it will be necessary to prove twice or three times to colleagues that the concept of national interest is being applied in absolute honesty.
We know all the weaknesses of the procedures but that is not the problem concerning us. We have yet to come across a similar situation. On this point, let us emphasize that the Union is making effective progress and many of you - as well as many of the Member States - hope that we are, in this way, going to achieve a more effective way of introducing qualified majority voting. I think that there is a certain benefit in this given that, two years ago, when we began these activities, such a regulation was ruled out. We can now, therefore, conclude that our efforts have paid off and the prospects are promising.
As for financing the CFSP activities, you have certainly found out about the intention to conclude an interinstitutional agreement on this subject between the European Parliament, the Council and the Commission. This means that the European Parliament's existing budgetary powers on this point will be guaranteed whatever happens. I know that some of you disapprove of this, rightly, and I should tell you at once that I fully expect to be snowed under with your remarks - but I should tell you that, in the Council, there was a feeling of getting bogged down and a feeling that the procedures were holding things up far too much. The real intention - and to recall what the initial concepts were - was to turn everything into compulsory expenditure. Thanks to an excellent cooperation with your President, who deserves our congratulations, we reached an inter-institutional agreement which will enable you to control all foreign expenditure. It is less than before but far more than the Council originally had any intention of giving you.
It is, at this point in time, difficult to predict how integration of WEU into the European Union is going to take place. We have already gone down much of the way towards this and know what the situation is. A small group of countries wants to limit this to cooperation between the two institutions and a much larger group, eight Member States, would like a total merger. These points of view are absolutely unreconcilable in that one group would like to convince the other to adopt its position. The Presidency's proposal takes this into account and we hope that it will reach a consensus. It will not be easy at all and everyone will have to make an effort but it is possible. The Summit will decide the outcome, given that this is one of the major issues at stake.
Finally, as for the European Union's external economic policy, I should like to tell you of our efforts aimed at reaching a situation where the Union adopts a common position in terms of services and intellectual property. Negotiations are still going on and I am unable to tell you what progress we have made but we are doing our best to guarantee a fruitful outcome one way or another.
Now I am coming to another key point: institutional questions. The debate has intensified especially since the informal European Council in Noordwijk. From the political point of view this is the most complicated point. In each country the question has been the subject of a political debate between government and parliament which means that it is practically impossible to find a solution which is going to satisfy everyone. We must take measures. Enlargement will call for a better organisation on our part.
The composition and functioning of the Commission have been the subject of a lengthy debate. The strengthening of the position of the President of the Commission has led to growing support. However, adaptation of the number of Commissioners is still a controversial issue. However that may be, if the proposal to strengthen the position of the President of the Commission does succeed it will imply a strengthening of the position of the European Parliament, which intervenes twice in the process of forming the Commission. The first when the Presidentdesignate, appointed by the Council, is presented to you, and you hold talks with him before approving his appointment, and the second when he has taken on the Commissioners, in conjunction with the Member States, and he presents the whole team to you - and you have to give your agreement to that. Unless the process is interrupted, this would mean considerably strengthening the European Parliament's position.
Changing the number of commissioners is also one of the main subjects of the debate. The IGC is perfectly aware of the fact that, when the Union undergoes a major enlargement, it will no longer be possible to extrapolate a system which was originally designed for six Member States. We are going to have to work out an exact representation of the new ratios. At bottom, after each enlargement, we simply extrapolate, as if we were just dealing with a different size of the same organisation when, in reality, we also have to deal with structural differences. That is why, at present, we are basing ourselves on the notion that each Member State will retain one commissioner but that at some point in time, when the European Union is extended by a certain degree, the larger Member States are going to have to sacrifice their second commissioner. On the other hand, the weighting of votes will also have to be reviewed as, when we have more than 20 Member States, we are going to have to proceed to a structural reform of the whole of the system. We are going to have to think of the best way of administering the Community that we are now developing but we have not yet had time to think about that. We are not going to have more than 20 members that quickly! So we are going to have to make the most of the delay. We are going to have to take more time, set up a working group and reorganize the administration of the European Community. This idea, which is currently being examined, has been given a favourable welcome. I do know, however, that 'the devil is in the detail' , because that really is what it is about: how to revise the weighting of votes, etc. We have not yet reached a decision but we are on the right road. We have seen that there is a great deal of sympathy for the arguments behind this reasoning, which envisages a structural reform without waiting for enlargement before possibly painful decisions are taken, so we also are taking action and we are demanding the applicant countries to do so.
The last point to which I would like to draw your attention is flexibility. In the light of the enlargement of the European Union and the heterogeneity which is going to result from it, there are many people who seem to be convinced of the necessity to extend the possibilities of strengthening cooperation. At this level, the condition is the guarantee of the Union's unity. Flexibility seems above all to offer opportunities within the JAI pillar, such that its intergovernmental character is preserved. We must pay particular attention to the EC pillar. That is what has also been expressed in the text which we are now examining. At present, the final debate must take place on the exact system to be adopted, whether we use a negative list, which is the more probable outcome, or present general definitions to which the flexibility of the first pillar must respond. Come what may, considerable guarantees are necessary and they are being introduced in the first pillar. The debate will therefore concentrate on the degree of precision.
And now the position of the European Parliament. I know, ladies and gentlemen, that I never match up to your expectations on this score. I can nevertheless tell you that on a certain number of points results have been registered in the process of strengthening the European Parliament's position which has been pursued by the Presidency. I am thinking in particular of the simplification of the codecision procedure, which strengthens the effectiveness and democratic character of the decision-making process. Without forgetting the introduction of the codecision procedure where the cooperation procedure still applies. In my view this change is a vital strengthening of the European Parliament's position and I have already mentioned your growing influence on the formation of the Commission.
Following this very comprehensive consideration of the IGC, you are now aware of the fact that this Presidency is quite determined to make sure that the Amsterdam negotiations will be a success. The Presidency has done all it can to enable that to take place and is continuing its efforts, not because we absolutely want to have the name of our capital city attached to the Treaty - although, of course, that would be nice for Amsterdamers, but that is not the reason - but because it is time
(Noise and laughter) time for making the Union dynamic and more effective, to arm it for the next enlargement and to bring it closer to the ordinary people.
Just a few more words on this last point. This visibility for ordinary citizens is of capital interest. Because that is what it is all about. Let us not confuse the issue. I explained this recently elsewhere. At present, we are just building the kitchen. The ordinary citizen is interested in particular in the dishes that are going to come out of it. It is all very well to have a new kitchen, but the most important is the dishes which are prepared in it.
It is employment, the environment, that type of issue. It is quite foolish to think that ordinary people will really be concerned about the way in which we build the kitchen. After all, it is very complex. When I go into a garage, I understand absolutely nothing about repair techniques, all I want is for my car to be repaired, I want it to be roadworthy and I want to have confidence in the mechanic.
(Applause and laughter) Therefore, I would like you to put things in perspective. We must not and cannot explain absolutely every detail of our work. If the outcome is pleasing, that is what counts.
Mr President, public acceptance of the new Treaty will depend partly on you. The Presidency is putting much hope in other important questions. I already referred to EMU, employment, the internal market and the fight against crime. I hope that we are going to make substantial progress in Amsterdam. The Presidency hopes that, at the end of the month, it will be able to announce to you the positive, concrete results of the Amsterdam meeting.
(Applause)
Thank you very much, Mr President-in-Office of the Council.
Mr Santer, President of the European Commission, you have the floor.
Mr President, ladies and gentlemen, in less than a week's time, the Amsterdam European Council will have to overcome the final obstacles to the reform of the treaty. We shall then see whether the IGC has met its triple challenge: to narrow the gap between the European project and the citizens, find the resources to exist in the international arena and review the institutions in order to bring about enlargement in good conditions.
Four successive presidencies have worked on this project in turn. The time has come to conclude. Further waiting at best would change nothing and at worst would lead to a move backwards. The current text drafted by the Dutch Presidency is a point of balance and, I hope, a meeting-point too. I would have preferred more boldness here and there but I do gauge the difficulty of marrying ambition and realism and I think that the Dutch Presidency team has largely succeeded in meeting the challenge.
If I remain concerned today, it is because there are too many attempts to undo, at the last minute, such patiently completed work. I would like to tell all of those who, concerned at the gap between politics and ordinary people, are tempted to take a thousand precautions: ' Be daring! Because in Europe there are more people dissatisfied with our slowness than hostile to our progress towards integration' . I also call on the heads of State and Government to resist the temptation to take advantage of the final home sprint to settle, through protocols and various amendments, problems that are ill-suited to constitutional improvisations. I would rather expect them to take advantage of the final negotiations to constitute a coherent and ambitious institutional package.
It is on that score that the shape of a final solution is still vague, even though a good outcome is vital. I repeat what I have often said: an ill-prepared enlargement would turn into a nightmare what I think in reality is a historic chance for Europe.
Mr President, a few remarks about the key points of the negotiation and the 'Union for citizens' . The new treaty offers the chance to create a genuine area of freedom, security and justice. In this area, the accomplished work is remarkable and the text of this Presidency ambitious. The citizens expect no less, tired at seeing how the current system is deficient and that no convention - yes, no convention - has come into effect.
We can only welcome the broad communitarization envisaged for the third pillar. After a three-year transitional period, we should now switch to qualified majority voting and the Commission's exclusive right of initiative. But we should go to the conclusion of Community logic, i.e. introduce the codecision procedure.
(Applause) As for criminal and police cooperation, it is legitimate at this stage to stay at intergovernmental level, provided that the effectiveness and democratic nature of that cooperation is increased. Integration into the treaty of the Schengen 'acquis' is a good thing. The share-out between the pillars must be clear if the Union's action is to be as coherent as possible in areas linked to the free movement of persons. Certain Member States have specific difficulties over this, I recognize. Let us find specific solutions for them, but not at the cost of blocking real progress as a whole.
It is now a fact that the treaty will include a chapter on employment. Of course, it cannot be expected that this measure would directly reduce unemployment - I shall come back to the broader problem of employment later - but this chapter is vital for at least two reasons. Firstly, because it shows that the endemic nature of unemployment has brought some of the concerns to the heart of the European project, along with the hopes of Europeans. Secondly, because the provisions included in that chapter are useful ones. Once our States have set as an aim a broad convergence of their economic policies, they also need a coherent and coordinated employment strategy. For that we must set up consultative arrangements and the possibility to take incentive measures. That is what the Dutch Presidency's draft text proposes.
Integration of the social protocol into the treaty will make it possible to restore unity and coherence to social policy. But we must seize the opportunity offered to us to improve it and strengthen its provisions, or we shall run the risk of replacing an already difficult action for fourteen countries with an impossible one for fifteen.
We must also strengthen consumer health production to allay people's concerns. Unlike 1992, nobody now contests the Commission's proposals. They will rightly make it possible to involve the European Parliament fully in the adoption of measures aimed at by Article 129, extended to the veterinary and plant health areas.
(Applause) We, i.e. the European Parliament, the Council and the Commission must then show that we can act in the interest of consumers, on the basis of the arrangements we have had made available.
Mr President, the second main aim of the IGC can be summed up in five words: existing in the international arena. There is a time to regret our collective powerlessness, but there is also a time to react and I should like Amsterdam to be the opportunity for a quantum leap in political will. First of all concerning CFSP proper.
The arrangements proposed by the Presidency are an important step forward. They provide for qualified majority voting for implementing strategic decisions taken at European Council level. The restrictive possibility of referring to national interest (in exceptional cases) - I prefer to speak of security interests, as it happens - is a price to pay for this advance. The new troika, comprising the Presidency, the Commission and the Secretary General of CFSP, is a promising tool in that it brings together all aspects of external policy and combines periodic renewal with continuity. In my view, it should play a coordinating rule and act as an agent of coherence throughout the process, by relying on the analysis cell. I also welcome the agreement on the funding of CFSP. But apart from the instruments, we must also have genuine political will and use it effectively to develop a common policy.
One final word on CFSP, ladies and gentlemen, I do not see how Europe can claim to become a major actor without a military role. That means that it should set a deadline for integrating the WEU into the European Union, as six of the Member States have proposed in a joint position.
(Applause) In modern life, the economic, financial and monetary factors are playing a growing role in external relations. It is clear that the arrival of the euro will change the situation and lead to a new balance of international financial and monetary relations. Commercially speaking, the Commission is asking for the adaptation of the treaty to current realities. It is a simple position of common sense, common sense that sometimes disappears in the diplomatic jousting and bureaucratic reactions. I say this clearly: refusing to make progress on services and intellectual property, the defence of the Union's interests, the Member States and companies run an acute risk of going backwards.
(Applause) Everyone must take their responsibilities. The text proposed by the Dutch Presidency is a progress, since it provides for an extension, albeit limited, of Article 113 to services. But there are delegations which want to water it down or add to it, even in other articles, supplementary conditions, at the risk of emptying this progress of all substance, even ending up in a step backwards compared with the current situation. I shall oppose that.
I now come to the institutional questions, which are vital as they condition not only the support of Europeans but also the future of the Union itself, just before its enlargement. The Presidency's text provides, as the Commission has always demanded, for a strengthening of the European Parliament's role as co-legislator. It is a sign of confidence that corresponds to the development of your institution. Only the European Parliament can ensure the democratic controls that the European Union needs at the stage of development that it has reached. We only need to recall the recommendations of the Karlsruhe Constitutional Court to realize that and the Presidency's approach is a real progress since it aims to cover most areas of a mostly legislative character. Furthermore, simplification of the codecision procedure, and the abolition of third reading, will put the two legislative branches on an equal footing. We should resist any last minute attempts to reverse that decision.
(Applause) In that context, I think that the time has also come to define an electoral system that brings representatives closer to the voters and a European parliamentarian status. I think that this is a vital factor for strengthening the legitimacy of the Community institutional system.
(Applause) As for the functioning of the Council, the vital point is that of extending voting by qualified majority. The Presidency has dealt with this question with the necessary openness, which means inroads into the second and current thirds pillars and a consolidation in Community areas. A further effort could be made to foresee adoption of qualified majority voting on social provisions and some measures in taxation areas, but it has to be said that the Member States' attitudes leave little room for hope over that. It is a shame, because unanimity in a European Union of more than fifteen Member States will only lead to hold-ups and even paralysis.
As for the reweighting of votes, the Commission is open to alternative proposals by the Presidency, provided that the final solution does not make decision-taking more difficult and that it opens the way to more qualified majority voting.
I finally come to the membership of the Commission. The solution that will be found will probably be not that far removed from the one we proposed for preparing our institution for enlargement. The appointed President will have to be approved by the European Parliament. His or her role will be strengthened, I hope, especially over the appointment of the other Commissioners. As for the number, that has not yet been decided, I think. The Commission continues to believe that a maximum number of Commissioners should be set. As far as we are concerned, we are going to do what we announced for internal reforms and that includes the regrouping of tasks.
Mr President, allow me to conclude on the IGC. I told you at the outset that the draft treaty that we are debating today meets, on many points, the expectations set out by the Commission in its opinion of February 1996. Everyone will judge the final outcome by his or her own yardstick. It is the fruit of a lengthy labour. If we can improve it, let us do so, but let us not call into question the level of the project by making last-minute demands that would change the balance already struck. It is not easy to achieve a quality treaty with fifteen Member States. It will be even harder after enlargement.
Mr President, if there is a question that concerns all European, it is that of employment. The people of Europe expect the Union to offer answers to their main concern. The inclusion of an 'employment chapter' in the new treaty will help. But this is urgent. Why not anticipate the implementation of this arrangement? It is not tomorrow that we should learn from each other or work out a coordinated strategy on jobs. It is today. It is today that we must translate the best practices into recommendations.
In less than a year, we shall be taking the decision on the entry into the third stage of EMU. The setting up of a stable macro-economic framework has progressed a lot in recent times. Inflation and interest rates are at very low levels, and public deficits have considerably shrunk. At the Amsterdam summit, we shall have to complete the final preparations for the euro, the new exchange rate mechanism, the euro's legal status and the stability and growth pact. The latter is important for guaranteeing sustainable growth. That growth must still be rich in jobs.
I welcome the fact that the ECOFIN Council, the day before yesterday, recognized the need for EMU to walk on two legs, monetary and economic. If the monetary aspect is clearly defined, we still need to make an effort to use all the potential of the procedures provided for in Article 103 of the Treaty and aimed at coordinating economic policies. An ambitious monetary policy only makes sense if it goes hand in hand with a policy for higher employment that everyone can understand.
(Applause) I should once again like to emphasize that the stability pact, as its new name implies, is also a growth pact, therefore a job-creating pact. All the Member States wanted that. Without calling into question the stability pact's substance and arrangements, it is therefore perfectly possible to highlight employment still further and thereby overcome a concern expressed by one Member State at the latest ECOFIN Council. That concern is and always has been ours. I therefore very much hope that the contacts under way will make it possible to reach full success at Amsterdam, including an agreement on the stability and growth pact.
I also hope that the European Council will send a strong signal on the completion of the internal market by the end of the century. The potential of the internal market for competitiveness, growth and employment, is huge. The action plan proposed by the Commission defines four main areas for maximizing that potential: strengthening the effectiveness of the rules, ending distortions to competition or fiscal distortions, ending sectoral obstacles and putting the single market to the service of all citizens. Practical commitments will have to be made and clear deadlines set.
Reforming and modernizing labour markets is the third axis of a coherent and integrated strategy for jobs. The role of the social partners is especially important here. I therefore welcome the agreement signed at the end of the last social dialogue summit, last Friday in The Hague, on part-time work. This is an encouraging sign that shows that flexibility and the defence of workers' legitimate aspirations are far from being mutually exclusive.
The very positive reaction of the Member States, all the Member States, to the idea of territorial pacts for jobs is another reason for satisfaction. A new form of partnership is being forged on the ground and will be turned into a practicality by the launch of some 90 pacts, which will be hotbeds for job creation.
Mr President, ladies and gentlemen, the Amsterdam European Council will mark the future of the European Union. It will, I hope, be a historic meeting and proof of the desire of the fifteen Member States to advance towards unification, while respecting their different identities. A good agreement on the IGC will give Europe a new boost and enable it to meet the EMU deadlines and handle enlargement in good conditions. Let us not miss the opportunity.
(Applause)
Thank you very much, Mr Santer.
You have the floor, Mrs Green.
Mr President, I should like to begin by thanking the President-in-Office and the President of the Commission for their frank contributions here this morning. We have been in this process now for over two years and when we began, for my group the essence of it was that we should try and do our best in this Treaty process to reconnect the European Union with its citizens and, secondly, that we should prepare the Union for enlargement. Those were the two fundamental prerequisites of this round of the Intergovernmental Conference.
My group believes that the Treaty changes had to be based on four concepts: openness, democracy, clarity and effectiveness, and those were the goals which we believe we have set ourselves for this Treaty round. Many of my colleagues will report in detail on some of the issues Mr Van Mierlo and Mr Santer raised. I want, and was mandated by my group, to give a short political message within days of the Amsterdam Summit so that my group's position is absolutely clear. I delivered this message with great clarity to the congress of my political party, the Party of European Socialists, last week meeting in Malmö and, in particular, to the nine prime ministers within the Council who are from our political family and who were all present in Malmö.
The message is that we recognize all the intricacies of the Treaty, but now in a few days' time there are three major areas where my group feels we will be looking to see that more progress should be made. In saying that, we recognize and have been quite clear about the progress that has been made in the Treaty. We are not overly cynical and we see that some changes have been made that are positive and respond to our demands. But we want more and we will be looking to see how much more can even be gained in the final few hours of Amsterdam.
Our three priorities are as follows: firstly, we want to see the strengthening of the draft employment title in the Treaty on European Union. It is not good enough and is just pious rhetoric. It must encompass the coordination of economic and employment policies. Secondly, we want to see included in the Treaty fundamental social rights and the strengthening of the social chapter, not just the incorporation of social policy into the Treaty. Thirdly, we believe the enhancement of democracy in Europe is crucial and we are looking at the extension of QMV and codecision across the legislative field in the first pillar.
Mr Van Mierlo mentioned the anti-discrimination clause. We welcome that but it is not good enough that it is based on unanimity. It must be based on qualified majority voting and co-decision with this House. Finally, we made clear in our group that what we want to see is that those issues to be transferred, as we hope they will be, from the third to the first pillar must also be subject to QMV and co-decision as Mr Santer has already made clear for the Commission. It cannot be that those issues are transferred without proper parliamentary scrutiny. Only progress in those areas will make sure that the Union is ready to enlarge and will have something serious to say to its people.
Mr President, Mr President-in-Office, Mr President of the Commission, both of you have offered us a serious and remarkable introduction and I should like to thank you sincerely for that as well as for the work that has been completed.
The intergovernmental conference has been working for more than 18 months now. The European Single Act needed only five months of preparation and the Maastricht Treaty one year.
We have always adopted a positive attitude. You mentioned, Minister, the troubled circumstances and we are not hiding our heads in the sand for we will have to deal in Amsterdam with a political problem which I shall be tackling as a priority, despite the meeting of six heads of government from the European Popular Party, which took place yesterday in Strasbourg. The French government is insisting that we set up an assessment period for the stability pact and is calling into question the time allowed after the signature in Amsterdam. What is our position? 'Pacta sunt servanda' , the Dublin commitment to the stability pact must be stuck to. We cannot accept any changes to this Pact which is also a pact for economic growth. Furthermore, the criteria and the deadline set in the framework of monetary union must be applied as they were agreed upon and we want the Amsterdam IGC to be a success. We are nonetheless of the opinion that the stability pact must be complemented. Yesterday, Mr Lamfalussy described the fundamental revolution carried out by monetary union in Europe. The reduction in inflation below the 2 % level, reduction in budgetary deficits. This is an essential base, especially for creating jobs and for economic prosperity, but we have lost ten years. I might perhaps add that, when I was President-in-Office of the European Council in 1987 I tried, in conjunction with Jacques Delors, to create a common social base and to establish dialogue between the social partners in Europe and conclude collective bargaining agreements at European level. We did not succeed. We have wasted ten years and at the Maastricht Summit we failed to integrate the social chapter into the Treaty, something which will now take place. Now we must reinforce it. We all agree on this. But it is also of vital importance that employment should become an objective of the European Community. We therefore approve the Dutch proposal to include a six-point title - the number is irrelevant - on cooperation between the Member States, which it encouraged, supported and possibly complemented.
The Dutch Presidency has pointed out that the setting up of an employment committee has been accepted and that is something we welcome. We also still bank on the implementation of Jacques Santer's confidence-building pact. According to us the stability pact cannot be withdrawn but it should be strengthened. It must be complemented and Jacques Delors recently emphasized that Article 103 of the Treaty authorizes this. We would therefore insist on this point and we hope that, in these circumstances, the stability pact will be signed in Amsterdam just as the PPE heads of government decided to do yesterday. That at least is our position.
I now come to the IGC. The Dutch Presidency's proposals make up a remarkable document in our view. I would say that it is a valid minimum, Mr President-in-Office. However, we cannot accept that, as we have been told, and as the European Commission's President emphasized, the big countries should take various initiatives, including diplomatic ones, in order to undermine it. This project represents for us a valid minimum provided that it is not reduced. You have emphasized certain points: the communitarization of major elements of the third pillar with the Community pillar. In our view, integration of the Schengen acquis into the Treaty and implementation of Europol are essential elements for an area of freedom, security and justice. As far as the second pillar is concerned, we recommend integration of WEU as has been proposed by six Member States. We also support your attempt to introduce a system of majority decisions for this pillar, for common actions and positions and on the basis of a common strategy as you have stated.
The third main point: integration of an 'employment' title into the treaty. Fourth point: amending Article 113 of the Treaty, on services and intellectual property; then the institutions.
I am fully behind what the President of the Commission has just said: I understand the enormous difficulties which you have to deal with but I also note a strong political will in that the head of the Dutch Presidency is determined not to allow the European Union to collapse but is set on seizing the challenge - historic challenge - of enlargement to 20 or even perhaps 25 members. That is why it is so important for the institutions to be reformed. Mr Van Mierlo, in order to have a good car you need a good garage. How the garage is organized is of no interest to me but what is of interest to me is to know that it is a good garage, and that I will therefore have a good car which will be properly repaired, because at the moment it is jolting along. That means, in our view, that majority decision taking in the Council and the codecision of the European Parliament in this area are capital. We also feel that we should adopt a strengthening of majority cooperation rather than unanimity.
Dear colleagues, I shall end with these comments: we shall never approve - and we never have - of Mrs Thatcher's intention which was to reduce Europe to a free trade area, mere intergovernmental cooperation. For 12 years I opposed this with many others in the European Council. We cannot tolerate the opportunist decision by the Swedish government which did not ask for opting out in the framework of the monetary union and which for opportunistic reasons, because the single currency is unpopular in Sweden, has decided not to take part in it. This really is an opportunist decision which does not help us to progress. I hope that the great statesmen, the late Mr Mitterrand, Mr Delors, as well as Mrs Guigou and all of the others alongside what we have defended for Europe for the last ten years, will enable it to pursue its course. But they must also take advantage of their considerable influence in the French government to turn the Amsterdam Summit into a success and to achieve the signature of the stability pact, especially so that Europe can let the ordinary people have a say. So that it can become a social Europe with a human dimension. I hope that, by reuniting our forces, we shall achieve that aim.
Mr President, ladies and gentlemen, the next Amsterdam Summit will be the first of a series of meetings that will fashion the architecture of 21st century Europe.
We hope that it will be followed by the setting up, on the scheduled date, of economic and monetary union, enlargements to the south and the east, that will draw the boundaries of a finally reunited Europe and assert the identity of our continent in the international arena, the only prospect enabling European citizens to face up to the challenges of globalization that, quite rightly, worries them. It must therefore be seen as one step in a long journey and not as an end in itself. It is in the light of these challenges that its outcome should be assessed.
Europe first of all needs effective institutions, i.e. able to take the decisions that have to be taken, at the right moment, and democratic and transparent procedures involving national parliaments and the European Parliament as the co-holders of democratic legitimacy.
Those who rightly refuse a bureaucratic and undemocratic Europe must give it the means to acquire its political legitimacy. The acquis communautaire must be strengthened, be it the single market, external trade policy - as Mr Santer proposed - which must be more offensive, common agriculture and fisheries policies which must be made more efficient but also fairer.
Social cohesion must also be strongly reinforced, e.g. by inclusion in the treaty of an improved social protocol, as the French Government demanded in March 1996 in a memorandum on the European social model and by the inclusion of a chapter or a new title making employment of all one of the main aims of European construction, along with the guarantee of our internal and external security, without which there cannot be a genuine democracy.
Europe is often criticized, ladies and gentlemen, less for what it does, which is often little known, than for what it does not do, and should do. It would be seriously incoherent to denounce the paralysis due to maintenance of the rule of unanimity that certain States legitimately want to retain when they think that superior national interests are at stake and at the same time to refuse to develop stronger cooperation between those States that want to go further ahead.
Ladies and gentlemen, we should also beware of restricting the exercise of that flexibility or stronger cooperation with such tight rules that they would make it practically inoperative. If we want European construction to continue to make progress, let us retain the pragmatism and flexibility that have enabled it, so far, to develop and which will be all the more necessary in a Europe extended across the continent.
We expect the heads of State and Government to show the political will to go full steam ahead so that the European Union can finally acquire the political identity that matches its economic weight and its cultural influence. If Europe now arouses fears among a growing number of our fellow citizens, it is because its institutions have not sufficiently borne in mind their worries about a seemingly uncertain and menacing future.
Amsterdam, Mr President-in-Office, should not just be the title of a Brel song, but it should be a hit. The outcome must give Europeans fresh hope as they are expecting practical responses to their worries, mainly about employment and security. That is the signal we are waiting for and let us hope these expectations will not be disappointed.
To conclude, I should tell you, Mr President-in-Office, that I particularly appreciated your introductory speech, which was full of realism and pragmatism. I think that you have tried to fill the plate - to take up your own culinary metaphor - and I hope that your colleagues in the Council will not prove to be fans of nouvelle cuisine. Thank you for your results so far and good luck!
Mr President, rather than continuing with the fairly down-to-earth comparison of the garage and garage-mechanic, I should like to remind you of Robert Schuman's definition of Community rules back in 1950. He said that Europe would not be achieved in one go or in the construction of a whole, but by practical achievements creating de facto solidarity.
It is in that spirit that strong institutions and rules were created to enable the States to live together, to acquire a common spirit and guarantee effectiveness. That is what is more prosaically known as the step by step approach.
Referring to those principles, which are still fundamental for the Union's progress, I should like to speak about the draft treaty in three areas. As far as employment and social affairs are concerned, the draft text prepared by the Dutch Presidency takes into account the demand of European citizens by introducing into the treaty the fight against unemployment, the creation of new jobs, the maintenance of a system of social security that is in keeping with the European model. Even if some think that these commitments are not enough, the door is now open to further developments: the step by step method.
The result on a common foreign and security policy is quite different - something else seen by citizens as a manifestation of Europe's existence. On this there are neither tiny steps nor any real progress. The tools that have been created - I am sorry, Mr President-in-Office - are intergovernmental. Unanimity, i.e. the right of veto is going to control all decisions. The Council's authority is strengthened to the detriment of the Commission's. Constructive abstention is made fragile by the right of veto, possible even bad tempered veto, of one of the Member States. And that is with only fifteen Member States!
As for strengthened cooperation, it is obvious that the conditions of its implementation will be vital for the overall assessment of the Conference's outcome, i.e. the future of European construction. The condition of unanimity for CFSP is a real nonsense and cannot be justified by any argument.
Faced with these predictably modest results of the IGC, respect of the EMU deadline and the stability pact seem an absolute imperative. Any delays or calling into question of the conditions and timetable would return us to the darkest hours of the Union's history. We have reached times of considerable challenge and dangers. We therefore welcome the courage of the Dutch Presidency.
Madam President, the IGC ought to win the citizens of Europe over by meeting three challenges: restoring meaning to European construction, democratizing the institutions, clearly sharing responsibilities. Just before the Amsterdam Summit, we are far from achieving those aims.
I am pragmatic and am not asking for the moon, but I think that we could do better and that we should try to do so, before the single currency and enlargement both of which are necessary in my personal view. It is not enough to have such a weak institutional framework. If we do not make enough progress in another week, let us work another two or three months over the summer so that three or four vital questions can be resolved; a more serious treaty could then be signed. With my Group, I ask that the conclusion be delayed until the autumn, unless a few vital improvements are made by the time of the Amsterdam summit.
What needs to be improved? First of all, we should clarify the mandate to be respected by the States and the Union on employment. Too many doubts are blocking the implementation of clear-cut actions. The French initiative for setting new conditions of growth and employment, without of course refusing the challenges of competitiveness and stability, is timely and courageous. But how can it be put into practice? A protocol of further intentions added to the stability pact is not enough. It is the Treaty that must include clear commitments and operational tools so that the coordination of economic policies really does take on board the requirement of cooperation over jobs. To that end, the decision on certain fiscal, financial or industrial questions must no longer be blocked by unanimous voting; if each State can veto decisions, there will never be a common growth and employment policy. Let us not be satisfied with a cosmetic agreement when things are actually being blocked.
Secondly, the democratization of the institutions calls for more efforts and on this point I approve of the European Parliament's proposals on codecision, controls over the executive authority and transparency in particular.
Thirdly, concerning the fair share-out of responsibilities and the strengthening of the Union prior to enlargement, the draft Treaty shows very serious deficiencies. Each State is sticking to its prerogatives. It is the intergovernmental Europe that is advancing and not the Community. The legitimacy and efficiency of codecision will not be boosted. The States have the necessary means but are balking at committing themselves and are rejecting democratic controls.
We cannot expect the IGC to remove all these obstacles and it would therefore be wise at least to see this Treaty as a precursor to the institutional reforms of the year 2000. We then will need a constituent procedure.
Ladies and gentlemen, I wish to congratulate the Committee on Institutional Affairs on its work under the leadership of Mr Biagio de Giovanni. But there is some hesitation over the political conclusion. Let us overcome that and ask the governments to continue their efforts.
Madam President, ladies and gentlemen, we all know that there is much that can be learnt from history, so here is today's history lesson. Prince Grigor Potemkin, the favourite of Catherine the Great, had conquered the Crimea. When the Empress visited her new territory, Potemkin deceived her regarding its actual state with hastily built villages, false fronts and military charades. That was in 1787. Today, 210 years later, Prince Potemkin and the Russian Empire are long gone, but Potemkin-style villages are still being built. The biggest ever is to be inaugurated next week in Amsterdam with the Maastricht II Treaty!
The false front is attractive and welcoming - freedom, security, the rule of law, the Union and the citizens. Mr van Mierlo paints all this in the most glowing colours, and I really do wonder whether he actually believes what he is saying! Because what is hidden behind the false front? A masterpiece of empty paragraphs, as in the case of the non-discrimination article, escape routes as in the case of transparency, lip service as in the case of the so-called employment chapter, a verbose vacuum. Maastricht II needs to make the necessary corrections to make the European Union viable for a pan-European future, for democracy and social ecology. What we have now is not just inadequate but actually at variance with all the hopes, requirements and justified expectations we have expressed!
Maastricht II completes the first step towards the abolition of democracy in favour of the extension of executive power. There is no other way to describe the pseudo-communitization of parts of the third pillar, the incipient erosion of basic rights and rule-of-law principles such as the individual right to asylum or data protection! Instead of finally establishing the Union on a foundation of civil law, where security means legal certainty and not law and order! The preamble talks about sustainability, but then the rest of the text becomes bogged down in the allpervading logic of growth which, as we know, is the very opposite of a responsible blend of ecology and economy.
A start is made on the militarization of the EU, instead of promoting the demilitarization of foreign policy. Our task must be to push aside this false front. We are very much given to talking about transparency and credibility. But in that case we must not let ourselves be exploited, we must not describe something as success and progress when it is nothing of the kind! We are not the star witnesses of the latter-day Prince Potemkin, whether his name be Helmut Kohl or Jacques or Hans van Mierlo or whatever.
Our job is to make it clear to the national governments that democracy is an essential for European integration, not an inconvenient obstacle! We need to make it clear that there are new expectations of a change of direction in economic, social, environmental and ecological policy. The citizens, Mr van Mierlo, want more than just bread and circuses - they want to know what's cooking, and who is cooking it, and how, and what with. They want to help the cook. That is called participation, and it's called democracy, in Europe too!
Madam President, Mr President-in-Office - I congratulate you on your frankness - Mr President of the Commission, the variety of political changes in Europe and the short time between now and the Amsterdam Summit make the exercise especially difficult to achieve. For our Group, it is clear that nothing should thwart the process of European integration and the need to take into account social demands and employment should not be a brake on that integration but on the contrary a further argument in favour of strengthening the Union.
As for the issues on the Summit agenda, apart from the reform of the institutions proper, our Group supports the compromise resolution to be voted on later, be it for economic and monetary union, social issues or employment, the single market, the action plan proposed by the Commission, or other issues.
A word on the stability pact, now the subject of discussion for several days. We feel that this pact is the corollary of the creation of the single currency and that its adoption should not be delayed, otherwise we would run the risk of delaying the introduction of the euro, which would be a serious political error. However, we understand the need to add to this pact economic and social provisions, with jobs as the target. We hope that by the time of the Amsterdam summit, a compromise will be found so that nothing can hold up introduction of the euro. For that, it is perhaps not vital for these economic and social provisions to be included in the pact. They could be placed in another supplementary document.
As for the institutions themselves, we regret that a few days before the Summit there are still doubts on important points. The President-in-Office confirmed that. We are therefore forced to give an opinion on a proposals made by our Committee on Institutional Affairs. The first version of that proposal, drafted by Mr De Giovanni, was demanding and rather strict. The second version presented by the Commission itself is more optimistic and less demanding.
For our part, we regret this development since we want the Summit to go as far as possible in the reform of the institutions and on the road to integration, be it the voting arrangements in the Council, the membership, role and strengthening of the Commission, the European Parliament's prerogatives, such as generalization of codecision, the piloting of a genuine CFSP, or the elaboration and implementation of the Union's economic and social policy, what some call the Union's economic government, alongside the future Central Bank.
The European Parliament has been saying this for two years. Unless our wishes are met, there will have to be another IGC, as the President-in-Office himself said.
Madam President, the preparation of the Amsterdam European Council is being dominated by an artificial polemic about the stability pact, which will end up masking the meeting's real challenges.
It is an artificial polemic because, as we know well, the employment aspect, demanded by the French socialists to re-balance the pact, is already found in the draft treaty prepared by the IGC and it will not be possible to do much better. It is also an artificial polemic because the single currency, since there is no optimum monetary zone in Europe, can only work against employment and, alongside that great reality, all the rest is nothing but political hot-air or window-dressing. And it is also artificial polemic because the first and real employment policy at European level was the common trade policy, which Europe buried when it launched itself into all-out free trading.
But this artificial polemic on the stability pact is distracting attention away from what is really at stake at Amsterdam. First of all, the very strong progress towards federalism in the draft treaty, which is going to subordinate nations still further and worsen the democratic deficit.
Then there is the more immediate hijacking of the debate on the single currency, which concerns radical constitutional changes that would have to be decided for it to function properly, but that nobody dares to deal with frankly out of fear of raising problems that cannot be dealt with.
When we see these cares and cautions, which are rather ridiculous, it has to be said, about the draft treaty, in order to skirt around the basic question of the viability of the single currency, we cannot help thinking of JeanJacques Rousseau's words: ' It is the weapon that must be left in the wound, in case the victim expires when it is taken out' .
Mr President, unfortunately we will not be able to hail the definitive shape of the European Union at Amsterdam. In fact, the work of the IGC has not yet led to the consolidation of political union, and it could hardly be otherwise, as the Union still lacks an institutional, democratic and operational base capable of supporting the destiny of an enlarged Europe. How can we expect to have political union, a common foreign policy, a common defence policy to guarantee peace, a policy pursued inside the Union, and outside with the partner countries, or a policy of respect for and defence of human rights, in the absence of a solid and efficient institutional base? What authority will there be to receive a part of their sovereignty from the Member States, so that all these problems can be convincingly resolved?
The absence of political union means that economic and monetary union is causing our countries immense and innumerable difficulties because, just as a new house is built from its foundations, so economic union should be completed by monetary union as the direct result of political union, and not vice versa.
For these reasons the Alleanza Nazionale believes it is important that the work of the IGC does not end with Amsterdam, but continues until a consolidated and institutionally well-constructed political goal has been achieved. The question of the enlargement also needs to be viewed from this perspective. The gap between the candidate countries and the 15 Union countries is vast, and in some sectors it seems downright unbridgeable. For this reason, as well as justifiable concern about the operational effectiveness of the future Union, it seems absolutely indispensable to have a transitional period for serious discussions within the scope of the negotiations. From this point of view it seems clear that delaying the decisions of the IGC for several months would not constitute a grave danger for the future of the enlarged Europe, indeed it is the only way to achieve an enlargement which will have profitable results, and through which political Europe will finally be created.
Madam President, I welcome the progress in drawing up the new European Treaty and the agreement that has been reached, which is roughly along the lines suggested. That will be a modest but significant step forward for the European Union. But even at this relatively late stage I would urge the Dutch Presidency to do everything possible to strengthen the text, particularly with regard to the employment chapter and selective areas of qualified majority voting.
At the moment, the text is rather vague; we need greater precision and emphasis. But the Amsterdam Summit will also consider other issues, particularly the moves towards economic and monetary union, the stability pact and the single market programme from the Commission.
The point I wish to make this morning is that job creation should be the central priority. There are 18 million people unemployed in Europe today, 21 % youth unemployment. That is a disgrace and we need coordinated action to tackle the problem. We need a growth and stability pact. When we talk about support for industry we should do everything we can to stimulate small and medium-sized enterprises. We need to put the Essen proposals into effect, complete the single market and make Europe truly competitive.
All these are important issues which need to be considered at the Amsterdam Summit alongside the institutional changes. I believe that if this is done, the Amsterdam Summit will be seen as an historic landmark in the development of Europe, not only because of the new European Treaty but also because it puts jobs at the top of Europe's agenda.
Madam President, Mr President-in-Office, Mr President of the Commission, thank you very much for your words. I think that they augur well for the outcome of the Amsterdam European Council. I think that at this time the European Parliament's work should be to make sure that you and the governments actually achieve those results.
I can concentrate on some practical aspects thanks to the brilliant speech by the leader of our Group, Mr Martens. The first one, which we set out in the motion for the resolution that is going to be voted on by the European Parliament later this morning, refers to something quite vital: preservation of the Community approach. What characterizes this rare and complex thing, as Mr Van Mierlo said, is that the Community or the European Union do things together through a supranational body which at all times decides what is in the Community's interest. I therefore think it is extremely important that the Commission's work should be preserved because, without the Commission, we would have created an organisation of intergovernmental cooperation which would lack the necessary integration. I also think it important to maintain the Court of Justice's jurisdictional powers, as it has done such important work and is an efficient democratic guarantee. I think that we should also find an appropriate role for the European Parliament.
I think, Mr Van Mierlo, that if you look at the motion for a resolution that we are going to vote on, you will see that it changes the role of the European Parliament. The European Parliament has for many years been an inciting agent because it has not had its own powers. Since the Treaty on European Union the European Parliament has taken on deciding powers in certain fields. I think that the motion we are to vote on today demonstrates this new role for the European Parliament: a parliament that decides, a parliament that looks, at all times, for the direction in which the Community should head. This motion, which looks backwards, as you can see, differs from our motions passed in the last decade and has highlighted a positive aspect of the Dutch draft treaty which is considerable, and we wish to support you because it seems that, like the previous Presidencies, the Dutch Presidency seems to be going in the right direction.
We also wish to point out some areas where a last minute effort could be made. I think that, if we make an effort, we can achieve a good result. I think that this effort must focus on two points:
First of all, the third pillar. There are some colleagues here, of course, who think we must go much further, and I think that the Dutch Presidency's proposal to integrate the third pillar in the first in relation to certain matters heads in the right direction, even in the longer term, and we can support you on that.
As for the social chapter, I think that we must act. Undoubtedly, the best social policy, the best employment policy, is a good national economic policy - I am happy to say that and I think that my Government in Spain is in a splendid situation - but I think that we must also send a clear signal to our fellow citizens that the European Union does deal with those matters too. That clear signal should be sent in the new Treaty.
I should also like to point out that in the final straight before the Amsterdam European Council, if we can achieve those aims, if we are daring - I think daring is necessary - if we stick to our ambitions, I think that we will create a good Treaty that will serve for enlargement. It should not be forgotten that if we fail to produce a good treaty it will be impossible to implement.
Madam President, I wish to express my thanks to the President-in-Office and to the Commission President for their contributions to this debate here this morning.
The current negotiations on a revision of the European Treaties are taking place in parallel with the preparation of the creation of a single currency. It is perhaps understandable that the preparations for the single currency have received considerably more public attention than the IGC in view of the direct and obvious impact which the Euro will have on our daily lives.
Nevertheless, the IGC and the new Treaty which will emerge from these negotiations could have an even more significant impact on the lives of our citizens, provided that the Member State governments keep those negotiations firmly focused on tackling issues which are of most concern to the general public. The elections which have recently been held in a number of Member States should ensure this is the case.
The issue of most widespread concern is employment, both the provision of employment opportunities for those without work and the improvement of job security for those currently at work. The unemployment rate in the European Union is twice the level of the United States and three times that of Japan. This is unacceptably high, and governments must focus their attention on job-creation measures, particularly for our young people. Security of employment in the future for those who are fortunate to have employment at present is an equally important issue.
The Union must ensure that European companies remain competitive in the international marketplace and that our countries remain attractive destinations for mobile investment and job-creation projects by overseas companies.
The best available method of ensuring job security for workers is by maintaining and, in many cases, improving the competitive advantages enjoyed by European-based industries. We must guard against the tendency to introduce new legislation, particularly at European level, which increases the overall costs of production in our industry and threatens the job security of everybody ultimately employed in the industry.
The Union should aim to minimize the bureaucratic and administrative burden placed on our industry, particularly by Union directives and regulations. It should assist in improving competitiveness through investment and in improving skills training for our workers and for the temporary unemployed.
Finally, we must aggressively defend our interests on the international marketplace by basing our trading policy on the premise that overseas companies will only have access to our markets provided that we have equally good access to their home markets. There is little or no point in the European Union developing a trade policy based on liberal, free-market principles if our competitors continue to operate restrictive practices in their domestic markets.
The Intergovernmental Conference should address the job-creation and job-security issues by ensuring that the proposals for revising the Treaty include specific commitments to give increased priority to measures to improve the competitive position of EU industry in the international market.
Madam President, the Intergovernmental Conference which is now in its final stages is of particular interest to the new Member States. It is now that we will be able to see whether membership of the EU is what it was made out to be and what it was promised to be by those who recommended it. I would like to say that there are big differences between what is now being proposed and what was promised to the Swedish people, for example, before the referendum.
Before the referendum, one of the principle arguments concerned the extent to which we would be able to influence the Union. We can now see that we will probably have fewer votes in the Council of Ministers and that the veto will be abolished in a number of areas. Another argument was that Swedish border controls would remain in place. In the new proposal for the Treaty this will be effectively forbidden. In addition there will be a comprehensive harmonisation of legal matters and asylum policies. A further argument was that the Swedish nonaligned status would remain in place. But now a number of steps have been taken towards a common defence system. In view of the extensive changes which are now being proposed, my party will be voting against the Treaty amendments and will also propose that a referendum on them take place in Sweden.
Madam President, after what we have heard from the Commission and the Council I am not exactly tempted to conjure up visions of the unity of Europe. Their speeches, with their blind, small-minded pragmatism, their timidity and their technocratic thinking, are far removed indeed from the historic challenge of unifying Europe. Even so, I believe that this Intergovernmental Conference will have to be measured in terms of that historic aspect. And I believe that we, too, in this House will also have to be measured against it.
If we are agreed that we want to build Europe as a house founded on democracy and civil rights, then we must recognize that this Intergovernmental Conference has done nothing to strengthen the foundations of that house. The foundations become more fragile: starting with the rights of Europol and then with the lack of codecision, the lack of basic rights and the lack of any democratic structure for this technocratic assemblage. If we are agreed that the engineering principles by which the house must be built are social cohesion in society and fair shares in prosperity for all, then this Intergovernmental Conference has done nothing to improve that engineering. In the face of mass unemployment, rising poverty and a deepening divide between rich and poor, the instruments that this Intergovernmental Conference has offered us are incapable of strengthening this engineering. If we are agreed that the central pillar of this European house should be peace throughout Europe, not a military pact, then the thinking that the President of the Commission has put forward here is misguided. To hear the way you have spoken here, President Santer, I feel you may be unable to imagine that Europe can play a leading role in the world without a military presence. But this Europe has already built on that very idea in the case of coal and steel, the idea of unity without military force and unity through peace. And if we are agreed that this European house is being built not for a political elite but for Europe's own citizens, then I ask you this: where are the citizens to find any spark of enthusiasm for Europe when they consider the results of this Intergovernmental Conference?
If Parliament is to represent the citizens for whom this European house is being built, then it must act energetically today to counter the timidity and pragmatism of this conference.
Madam President, allow me to deal with a point that seems to me to be essential for the European model that we are building on the eve of the 21st century - the parliamentary and democratic control of the institutions.
I think I am right in saying that the Union's powers are to be strengthened by the IGC, concerning the fight against organized crime and terrorism, the ability to conduct trade negotiations with our partners, the fight against all forms of discrimination, public health and the defence of consumers.
It should be noted, however, that that evolution, positive in theory, is occurring to the detriment of the necessary democratic controls, by the European Parliament or the parliaments of the Member States. Certain proposals contained in the 30 May draft treaty are very significant. This is a dangerous drift which risks not only provoking a considerable imbalance in the Union to the benefit of the Council and the Commission, but also of putting ordinary people off, as they will see European construction as something vague, remote and intangible, even uncontrollable. There are also threats of further limits on the prerogatives of the Court in the field of justice and internal matters, a limitation that risks affecting the individual rights of all European citizens.
Mr President-in-Office, Mr President of the Commission, I call on your sense of responsibility, that we are aware of. Because we believe in Europe, because we are convinced that our future depends on the future of the Union that we are building, please do not offer Europe's detractors a treaty on a silver platter that could be regarded as a step backwards in terms of democracy and judicial controls.
Madam President, I have listened this morning with great interest, in the hope that a realistic response to the concerns of the citizens of Europe would come forward. Sadly I found none. Both the Council and the Commission seem determined to drive forward in a belief that only they know best.
There are clearly many concerns sincerely held by millions of our citizens on the future of the EMU. They are concerned with the pace and speed with which we are moving and they observe the manipulation and massaging of national reserves by national governments to meet the Maastricht criteria. The citizens of Europe are paying the ultimate price in terms of high unemployment and very little hope of improvement in the near future. If we were to put the same energy into creating new jobs, new security, then I believe our citizens would be more confident. The area of national interest and majority voting must be resolved with clarity. I fear we are on our way to creating a new fudge by having even further grey areas. The role of the national parliaments must be increased, not decreased.
I do not believe we can move forward to any enlargement until we are clearer about what we want for ourselves. If we do not have structures firmly established before enlargement, well-tested and tried, there will be no chance of enlargement succeeding. You must be careful at Amsterdam that you do not destroy what we have achieved and what has been created to the present time.
Madam President, the draft of an amended Treaty must be assessed in the light of the European Parliament's positions.
First, priority for active employment schemes and social justice; secondly, a workable foreign and security policy; thirdly, joint measures in the fields of internal affairs and justice; fourthly, democratization of our structures with a new institutional equilibrium; and fifthly, doing everything possible to make the European Union really capable of expansion. The proposals made by the Dutch presidency are, as a whole, important steps in the direction the European Parliament wants to follow. But further progress in that direction is needed in Amsterdam, because we want and need this Intergovernmental Conference to be a success. The European Parliament has a very special part to play here.
May I remind you that the Spinelli draft constitution was the essential precursor of the Single European Act of 1986, that the Maastricht Treaty of 1992 was itself influenced by important proposals made by this House, and that two Members of the European Parliament are now involved in the present discussions. Even today, there is no denying the fact that many of the proposals on the negotiating table were born in the European Parliament. We have been a driving force behind this conference, and the European Parliament must also be a full party to the negotiation and ratification of all the further stages of reform that will follow the turn of the millennium. The responsibility now lies with the Heads of State and Government. They are all deeply committed to the further development of the EU in their speeches; but now the time has come for them to make real decisions that will help to improve the reality of life for all our citizens!
Madam President, giving the European Union the ability to act, and hence the ability to expand, was one of the primary tasks of this Intergovernmental Conference, and the Dutch presidency - like its predecessors - did its very best to make progress in those areas. But, more's the pity, the distrust between the governments of our Member States is so great in many areas that only limited progress is possible, and I should like to thank President Santer for his reference to Article 113.
If in the services sector - to take just one sector among many - we provide for three pages of exceptions in a protocol on copyright and direct investment, we are ultimately not so much reforming the article as reversing it. I can only encourage the Dutch presidency to use this example to make it clear that a breakthrough must, after all, be achieved in Amsterdam, so that we are not worse off than we were before, with governments defending positions which mature reflection would show are against their own interests, as in the case of negotiations in the WTO round.
The same applies to policy on legal and internal affairs. I think it is urgently necessary that the areas proposed by the Dutch presidency that are to be transferred from the third to the first pillar really do make that transition, to give us the ability to act. And that ability to act must be underlined by an automatic transition from unanimous voting to majority voting, to enable us to take a genuine step forward. I am tired of hearing political leaders say that Europe wants to combat international organized crime and then refuses Europe the instruments to do so, which is what has happened! It can only be done by this automatic procedure, which must be integrated into the first pillar. That this also involves the rights of Parliament is something I need only mention in passing.
The same applies to the foreign and security policy. Some marvellous ideas have come to light here - I am not sure whether they will really give us more ability to act in practice, but I am sure that the possibility will be examined.
The second point was concerned with more democracy, and with bringing Europe closer to the citizen. I believe, Mr President-in-Office, that you will last the course, with the support of this Parliament, and achieve progress in the field of codecision. I hope that we shall be able to thank you next Wednesday for ensuring that this has happened.
There are a few adjustments needed, such as with the antidiscrimination clause and in one or two other areas. Maybe there will be a moment of generosity on Monday or Tuesday that will enable one or two of these questions to be improved even now. That could also include the right of Parliament to make changes to treaties, as Mr Schäfer mentioned a few moments ago.
I think that the great pressure brought to bear by the European Parliament in recent years has achieved something with regard to the third point, and we are arriving at a better social equilibrium. The employment and social protocol is being incorporated. I hope that we will also obtain improved decision mechanisms in this area and greater cooperation, than has been the case in the past, including codecision procedures for example, if the previous strategy can be sustained.
I also believe that we need an employment chapter offering genuine co-ordination of national employment policies. We do not need any new European powers - just co-ordination, because differing or even conflicting employment policies cancel each other out because of our interdependence in the Common Market. This is in everyone's interest. What matters here is not the new finance programmes - they are completely unimportant here, we might just as well use the Structural Funds. What matters is getting the mechanisms moving and getting employment moving. That is the starting point. Employment is a macroeconomic objective, together with others. This will also enable us to overcome the problems associated with the ...
(The President cut off the speaker)
Mr President, the Netherlands have adopted a logical position, a pragmatic, realistic and slightly idealistic one. Mr Van Mierlo speaks of a more dynamic, more effective Europe closer to the ordinary people, as well as a kitchen in which it is possible to prepare better dishes. But what is the interest of a well-equipped kitchen in which delicious dishes are prepared if the latter are served in a location which is in ruins. The Council continues to hold secret meetings behind closed doors in this inadequate building. No open doors, no democratic openness, Commissioners rushing about in confined spaces, while the President prepares his little dishes in the kitchen. Ordinary people want facts, work and security. According to the President, employment cannot be guaranteed by the Treaty. We shall probably see more anti-European feelings unless the dream of employment which you are inserting into the Treaty becomes a reality.
As for security, the action taken in order to promote it is not clear. The Netherlands are taking measures which actually hamper security. Let us take the example of Prosecutor Van Der Voort who had all the proof on cocaine traffic from Surinam passing through the Netherlands. This is not a very encouraging case, Mr President. We should also mention the cases of drunken drivers or drivers who have committed speeding offences and who have escaped criminal proceedings because they forgot to convey to Brussels the technical provisions relating to this matter. Where is the security which the ordinary people have been promised?
The Dutch representatives in the European Union do not want bread and circuses or window-dressing but facts. Nevertheless Amsterdam is not lost and I am banking on a good Treaty.
Madam President, I think that it is very clear that the separation of economic and monetary union from the intergovernmental conference cannot continue.
Economic and monetary union must go ahead of course. But the IGC must restore the balances. It must restore the role of economic union, and also the role of some form of economic government vis-à-vis economic and monetary union. And therefore it must restore conditions of political democracy.
No one is going to cede major decision-making rights to organizations without being sure that social, employment and environmental policies can be implemented in the Union. This will depend, of course, on the political complexion of our future leadership. But in all circumstances the politicians and citizens must regain their role and their say in things. We cannot surrender these things to an organization like the Central Bank and allow it to operate in a vacuum and carry out experiments free of responsibility.
Madam President, the grand speeches which were made before the text of the proposal was written, that the Treaty would include a programme of reform as the basis of a new Europe, of the future, and that this would help people overcome their scepticism of the EU, were, in my view, totally wrong. It is clear from the proposal that the emphasis definitely has not been placed where it was said it would be placed, on democracy, openness, social security and sustainable development. Furthermore - and this is the most important point - preparations for admitting the new members have been postponed to a later date I think that the proposal will serve rather to complicate enlargement and in so doing will create a permanent division in Europe, which is a great disappointment.
We have also heard Mr Van Mierlo commend the IGC for achieving democracy and openness and meeting the demands of the people through the chapter on employment but unfortunately this is just a cosmetic solution. The people themselves will soon realise that the soup which they are being served from the EU soup kitchen is very, very thin.
Let me give some examples: The achievements with regard to the demands for openness, transparency and the principle of publication are unacceptable. First, people are given the right of access to all documents but then this right is withdrawn because the Council of Ministers has the right to restrict such access. Each institution is also able to determine their own rules on openness. What does this mean? If you add to this the EU's Archive Regulation, it is easy to see that there will be nothing left of this openness. It will be just fine words and faint hopes. The same applies to the environmental guarantee which, having been defined in more detail, appears to have been improved. But a Member State wishing to maintain or introduce tighter environmental requirements must notify their reasons to the Commission who can then reject these on the grounds that they form a barrier to trade. We might just as well delete the issues of sustainable development and environmental improvements.
I am, above all, obliged to the President-in-Office of the Council for having succeeded in a very difficult period in finding the time to justify himself because I think that this is the only place where he could do so.
Several points. Concerning the IGC, kitchens and a citizens' Europe. Perhaps ordinary people are not interested in the building of the kitchen but nonetheless would like to know whether the new Europe is going to become closer to them. It can also be asked how that kitchen functions and if there are head cooks to make it work, a particularly relevant question. No doubt the process has been started but we still want to know the outcome. Perhaps, therefore, we should not make immediate judgment.
Secondly. I think we all agree that the IGC must make enlargement possible. We must avoid Ioannina-type situations - which then was relatively simple - and we must make sure that enlargement will enable us to progress rather than retreat. I think that we can still give our approval to the German Secretary of State, Mr Hoyer, who declared here, in the institutional committee, that the draft Treaty will not enable us to have enlargement, for the time being. I am also of the opinion that we must not expect the situation to be simplified during the negotiations on enlargement. There is, therefore, a major problem which might not be resolved in Amsterdam and that is why, despite the declarations made by Mr Van Mierlo, I am still wondering about the way in which to react to this situation.
Thirdly: democratization. I admit that, in terms of the European Parliament, considerable progress has been made in the texts. But there are still risks of regression. However, I am particularly interested in the overall situation of parliamentary democracy in respect of the draft Treaty. In my view, there are still considerable risks that national parliaments will lose ground and that this will not be compensated by any ground gained at European level.
Finally, I should like to talk about the IGC system. I think that this long-term negotiation has shown that this system could not function within this great Community, which is increasingly resembling a sort of Von Münchhausen strategy aimed at getting the Community out of a tight squeeze. Is it not possible to think up a new system?
Mr President, the draft treaty that we have before us has aroused in many of us mixed feelings of hope and fear. Hope because the limited progress which has been made in the meantime will somewhat improve the former Treaty. But also fear because some aspects are doomed to failure and we are probably going to end up with a failed Treaty, just before opening up negotiations with future Member States in central and eastern Europe.
As far as the limited progress is concerned I will be brief. This progress is not negligible but nor is it really significant. However, we welcome the fact that employment and the environment have been taken into consideration to a greater extent and that progress has also been made in the fight against international crime, that decision-making procedures have been simplified and that the European Parliament will have more clout in terms of legislation. But we are especially concerned about what has not been achieved. I am particularly referring to the openness of administration, the democratic nature of the European Union, foreign policy and the weighting of votes.
As far as opening up administration is concerned it would be positive if, in the future, documents on Union legislation were made available earlier. That is important for the public, for national parliaments and for us. What is regrettable is the absence of any prospects of opening up the Council of Ministers. It also means that, when the Council acts as legislator, it continues to make laws in camera. In fact, this behaviour is an attack on parliamentary democracy and I think it is inadmissible - the Council of Ministers should put an end to this practice.
We must also note that, in other areas too, some points of which Mr Dankert has just mentioned, this parliamentary democracy is ailing. When I see, in the file on internal security and the file on foreign policy, that national parliaments are losing powers which are not being transferred to the European Parliament, I ask myself if we are not actually going backwards. If we cannot manage the budget problem or the budget as a whole - it is not always the case for 50 billion ECU - we still cannot say that we have filled in the democratic vacuum. This is one of my main concerns and I know that Mr Van Mierlo has good intentions on this. What I would ask you is to fight in order to achieve this aim. We really cannot undermine parliamentary democracy at European level!
I would just like a few more moments in order to look at the problem of the weighting of votes. I have noted in the proposals that the sum total of the points for big countries is larger than that of small countries. I think that it should be emphasized that the Netherlands do not do too badly. However, I wonder whether this might not be a weak spot if referendums are held and when the new Treaty comes to be debated by the national parliaments. I think that the compromise adopted in the days of Ioannina was an excellent one and I wonder whether it might not be wise to retain the same ratio in the framework of the new weighting of votes.
In other words, we have made progress on a certain number of points but not all of them. I wish the Dutch Presidency a great deal of strength, wisdom and a dose of good luck.
Madam President, the new draft treaty, despite its imperfections, contains many novelties. I think that the negotiations have taken new demands into account.
What can we therefore do at this stage of the debate? At most, we could give it a few little boosts in the closing days of the negotiations, because they would make it easier for the public to accept the new provisions.
I give three examples. The first, is the chapter on employment. That is the subject that concerns everyone. People are ready to demonstrate in the street. It is therefore a good thing for employment policy to be mentioned in the treaty. However, if we do not specify the practical means, in terms of economic policy, that Europe is to give itself to contribute to an employment policy, the chapter will be more disappointing than rewarding. We should therefore welcome the Commission's insistence, under President Santer, and that of the French and other Governments, to ensure that this aspect of the growth and stability pact goes through.
Second example: public service. The new Article 7D is still fairly vague. There too, the expectations not only of public service workers but also their users are great. We should not go on dismantling the public service while spouting fine words about their social value. It should be made more specific, as the European Parliament demands.
Third example: the serious crisis due to the mad cow disease still worries us. I have just left a meeting - that is why I was not here before and I apologize - with Commissioner Oreja, on the institutional provisions concerning the veterinary field and public health. This crisis could, unless the Commission and the Council take stiff action, lead to a major institutional crisis. There too we want more precise and more practical proposals.
Madam President, Mr van Mierlo has given us the picture that is emerging as the IGC nears the end of its life, five days before the summit in Amsterdam, and he has mentioned the endeavours of the Dutch Presidency. It would be amiss of us not to acknowledge them.
However, we are not engaged in a race, for which endeavour alone can suffice. We are engaged in politics in which the thing that counts most is the outcome, and the best scenario of the Amsterdam outcome is a modest common denominator if some compromise can be reached in advance with the French Socialists who promised much before the election and are now having to face up to the reality of their pledges. That is yet another reason why we ourselves should measure our words carefully.
As the citizens of Europe struggle for employment, security and peace the challenges are truly historic. Unfortunately, Mr President-in-Office, there is a severe lack of political will to rise to those challenges, and as we hasten to prepare Europe for the twenty-first century we are just running on the spot with new and half-complete compromises. There is a very good case now for the new title on employment. It will certainly be useful. However, we should not engender in our fellow citizens the false belief that provisions of that sort suffice for combating the scourge of unemployment. Big policies are required for that, and we seem incapable of getting to grips with and implementing such policies.
We should be careful in particular about the question of institutional balance. It must not be thrown overboard at the last minute to the disadvantage of the smaller countries. The European Union is made up of equal Member States. If that equality is not retained at Amsterdam our peoples will be very disillusioned. We look forward to economic and monetary union, which is a truly revolutionary development. Its path must not be blocked at Amsterdam. As Chairman Martens has said, we have already lost 10 years. Let us make sure, Madam President, that we do not lose any more.
Madam President, Mr President-in-Office of the Council, surely there is still a rather serious void in the draft treaty of 30 May. All the European balances which are being drawn up will be no use, and a new equilibrium between monetary union and economic and social union cannot be established, without that profound institutional transformation which is needed and which was, moreover, in the mandate of the Intergovernmental Conference.
I would like to underline two points. The first has already been stressed by others: it is the enlargement, the core of the Intergovernmental Conference's mandate. The President of the Santer Commission has said that if we do not prepare properly for the enlargement we may be heading for a rather negative situation. Well, I ask the President-in-Office this: what has actually been done about it, and what hope is there that something can still be done?
I noticed that the subject of qualified majority was not even mentioned in the speech by the President-in-Office of the Council, except for the CFSP where it is substantially an illusory issue. We all know that the decision about the Commission has been put off, but it is obviously essential to move forward on these matters with a view to the enlargement.
The other point is the issue of democracy, Mr Dankert has already spoken on this. We appreciate more co-decision, but we also wonder whether this will be co-decision on the new policies. The whole question of the third pillar and the move from the third to the first pillar simply must not take concrete form in a weakening of the Community pillar, because this would definitely be regression rather than progress.
If you will allow me, Mr President, I would like to make a final point about article 113. It is true that article 113 has increased the powers of the Community, but at the same time it has reduced the powers of Parliament, and reducing the powers of Parliament in this respect strikes us as rather dangerous.
Madam President, three years ago almost to the day, on 12 June 1994, we held a referendum in Austria on our country's accession to the European Union. Not all our citizens were satisfied with all the details at the time, and indeed not all our citizens were even told about all the details of that accession. Even so, the citizens voted 'yes' in principle to the European project, and did so in the awareness that no ready-made, communal Europe exists as yet and that we would all have to continue working to advance the progress of deeper and wider European union.
Today, new and important decisions about the future are being made. They are a challenge to us all. For some time now, and indeed for some time to come, our whole political system, our citizens and politicians, have been and will be confronted with the challenge of taking another important step towards Europe by the introduction of the single European currency. So let us ensure that our economic policy, too, is in line with this stability pact!
Today, it is up to the European Parliament to make its contribution to the Intergovernmental Conference. After the weekend, the Heads of State and Government will be called upon to put the successful finishing touches to the work they have done so far. The results achieved hitherto are far from valueless. Some things have been achieved. Some things remain to be done. Let us all rise to this challenge! Let us bring greater depth and breadth to Europe, to enable us to meet our citizens' expectations.
The question which Elmar Brok wanted to put to the President-in-Office was as follows: if Amsterdam really is not sufficient to allow full expansion by another eleven States, will there at least be a new Article N as a result of this Intergovernmental Conference?
I presume that, at the moment, the President-in-Office of the Council is especially concerned with the compromise to be reached between Mr Kohl and Mr Jospin, and I think that this is justified because this is, in some ways, at the heart of the matter. Not because the problem is primarily political but because, in my view, these two figures represent two major responsibilities of the European Union. The one, Helmut Kohl, who above all defends the purity of the EMU, a strict stability pact which should make it possible to stimulate employment and growth and, on the other, Lionel Jospin, who says that all that is all very nice but 'nonetheless, I would like a practical policy to help the 18.3 million unemployed and 57 million poor people in the Union' . I think that these points of view are not totally opposed but both of them lie at the heart of the Union's political responsibility and one of the main problems is the fact that, in recent years, we have excessively focused on one position, one aspect of the debate, which is represented by the policy pursued by Mr Kohl and Mr Waigel.
I would, therefore, urge the President to seek a substantial compromise which is not merely a symbolic gesture or an act of window-dressing but a real decision which can effectively correct this unilateral policy. I think that this is a vital aim and the only means of recovering public confidence. In my view that is the main objective of this IGC. It is not preparing for enlargement, settling the final details of EMU but actually how to recover public confidence, considerably shaken in recent years. For the first time, trade union movements have succeeded in bringing thousands of workers out into the streets: that is a sign that should be taken very seriously.
Madam President, ladies and gentlemen, I congratulate the Netherlands Presidency on its constructive work. I note, however, that Intergovernmental Conferences are taking ever longer to decide ever less, proving that a long time spent cooking does not guarantee a good meal. That is perhaps one of the reasons why, in the course of this IGC three governments have already fallen, even though they were achieving good results in the economic field.
It might be symptomatic that this is the first time that Europe and the single currency have been the main issue in national elections. Such facts demonstrate that the first responsibility of today's leaders is to find a way out for this new European question facing new historical challenges which cannot be solved with the methods of yesteryear. In particular, making enlargement a viable proposition, setting the single currency on a legal and stable basis, negotiating about globalization on an equal footing with the major powers such as America. The progress already made in the Intergovernmental Conference meets these objectives. Perhaps we are moving in the right direction but it falls short of the historic feeling that there would be political and pan-European union on the eve of the turn of the century. It is even feared that the draft treaty already presented by the Netherlands Presidency will make things even more complicated instead of strengthening fresh coherence. Finally, we cannot have a Europe which is united monetarily and economically yet divided in all other spheres, in particular on internal and external security, on which economic confidence itself depends in the first place.
It is interesting to note that the greater the insistence on unanimity the greater the openness to flexibility either in fact or directly. The more we refuse to democratize the institutions the greater the threat to social and political cohesion. A lot of time spent cooking again, but a lousy meal. It does not seem to be far from Maastricht to Amsterdam. I hope, however, it will be understood that this road spans a century and a new chapter of history.
Madam President, ladies and gentlemen, I should like to make two requests for the Council and the Commission to take with them as they leave for Amsterdam. The present draft Treaty provides for a step backward in terms of freedom of movement. It no longer refers to freedom of movement but only to free movement of individuals, and that in turn is further differentiated into free movement of individuals for Union citizens and for third country nationals - in other words, people who are living among us permanently but do not have naturalized status.
If what we fear does come to pass, and a distinction is made between Union citizens who enjoy freedom of movement and third country nationals who are legally resident here but have restricted freedom of movement, then we shall be in danger of re-creating a two-class structure within the European Union in the area of civil rights, which is a dangerous business. I therefore ask that the Conference should not lose sight of the approach adopted in the previous treaty and should ensure the implementation of that freedom of movement which was, in fact, guaranteed in the previous Treaty of 1 January 1993.
My second point is this: visa policy, customs policy, customs co-operation, asylum policy and immigration are to be communitized without full powers being given to the European Parliament, but if powers are withdrawn from the national parliaments the result is a democracy-free zone in central areas of civil rights within the European Union. Ladies and gentlemen, please do prevent this, because it really would be a tragedy.
Madam President, I would never venture to criticize your handling of these proceedings, but I would like to make one comment. This Parliament, too, has to undergo reform in connection with the revision of the Maastricht Treaty and the debate on revision. If, as I hope, this Parliament is really to acquire additional powers, then this Parliament must change its way of working. It cannot be right that men like Mr Brok, who represented this Parliament at the Intergovernmental Conference for more than two years, and Mr Dankert as a former president of Parliament are not allowed to finish what they have to say and are cut off on the pretext that we have to begin our midday voting orgy at 12 noon. I simply cannot accept that. We should be able to conduct a debate like this flexibly!
Thank you, Mr Schulz, for giving me the opportunity to explain myself.
I cannot do any colleague a favour on this. There were 42 speakers on the list and if each speaker spoke only for an extra thirty seconds, the debate would not finish until 12.30. Work it out for yourselves. The Chair could not take that responsibility.
You all know me and whenever we have the time I let you have as much time as you need to speak. In this case it was not possible and to make an exception even for Mr Brok would not have been justified, to be frank.
We would have liked to have more time for this debate - starting with myself.
I now give the floor to Mr Bourlanges. I think you have understood that you have two minutes and no more. That is how it is.
Madam President, ladies and gentlemen, we are worried. I think that the exercise that is being prepared at Amsterdam is ridden with perils and makes us think of the famous Andersen tale about the emperor and his new clothes.
We have spoken of employment but, unable to pursue an employment policy, we decide to introduce an employment chapter in the treaty. That is all very good, but it does not take the place of a policy. It is preference for the nominal, as economists say. We spoke about fundamental rights, but the sanctions planned for applying fundamental rights are nonexistent. We have spoken about a foreign policy, but our Byzantine procedures are such that even the President-inOffice of the Council, this morning, felt that the procedures were too complicated to be intelligible even for a forum as specialized as our own. We have spoken of a defence policy, but are exposed to the contradiction of affirming that we want to have a Community defence policy, that we have people who are in NATO and people who are not, but that it is in NATO that we shall pursue that Community policy. Work that one out. We have spoken of an economic government, but most of those in favour of it are not at all ready to transfer the matching powers. We have also heard of enlargement, but the matching measures, the necessary institutional reforms have not been forthcoming with the necessary vigour and, in particular, n the Commission problem remains intact.
The Commission is the great source of coherence in the Union. Nobody, except itself, albeit timidly, has defended it during preparation of the IGC. I am afraid that the Commission, divided, broken up, weighed down, losing its second Commissioner for the big intergovernmentalized States will be the big loser in the system. I cannot stand by and let that happen and am now sounding the alarm, ladies and gentlemen.
Madam President, I want to address the section on the CFSP. The presidency will be surprised to hear me say that I recognize the difficulties it has in this most sensitive area of national sovereignty. It is caught between those like me who believe we should learn to walk before we run and those who believe that we should be thrown in the deep end and either sink or swim. I, therefore, wish to pay tribute to the efforts of the Dutch presidency to try to get agreement in this section.
Let me come straight to my most important point: my Group attaches great importance to the interinstitutional agreement on financing the CFSP. We want to see that cemented in the Treaty at Amsterdam. If it is not, I suspect that my Group will find it very difficult to support the conclusions of the Amsterdam Summit. I hope the presidency can take that message to any Member States which have doubts about that area.
On the other aspects, there are many positive areas in the CFSP: the Petersberg tasks, the new arrangements for the Troika, the policy and planning unit - all provide us with an opportunity for greater coherence. Positive abstention and the greatest scope for qualified majority voting will lead the way to the development of the CFSP, although, of course, the section on qualified majority voting is really no more than a slightly more ambitious version of what we already have in the Maastricht Treaty and, ultimately, will depend on political will to see it carried out.
Reservations are clearly that Parliament has almost no role in CFSP. There is no provision for the Council to respond formally to our recommendations and, while the Commission can make recommendations to the policy and planning unit, Parliament cannot. I would like to see Parliament be able to engage more fully.
On the WEU: clearly, we still have to work on that relationship. I would ask the Council if Article 7(3), means that non-EU members can participate in EU activities and decision-making.
We do not have a single Treaty, we are cooking a pig's ear. Let us hope that afterwards we can turn the pig's ear into a silk purse.
Madam President, ladies and gentlemen, at this stage of European Union, I think the institutional question can be summarised as the mother of all questions. Perhaps the more complex points and sophisticated details of this may escape the grasp of public opinion, but like the governments, which must guide the people towards ever higher and more ordered development, we too, who are elected to represent those people, understand it very well and we cannot pretend that we do not.
Mr President-in-Office of the Council, certainly the product counts and there is no doubt that how the European Union functions does not matter so much to people as seeing their own lives improve with the progress of the European Union, in terms of own welfare, personal and collective security, the opportunity to work, social security, the extension of freedom, of expression, of movement, of initiative and so on. Here I too find it positive that there is unanimous consensus about including the social protocol and new provisions on employment in the treaty.
Perhaps this will make it possible to relaunch, in a different institutional context and with a different perspective, the stability pact which President Santer proposed in Florence, but without finding the consensus he was hoping for. But in a Europe where overall growth is slower than forecast and than was hoped, and which is not yet succeeding in fighting unemployment effectively, even at national level, this is an important turning point. Yet we know that without real European democracy, without transparent and simplified decision-making processes, without an improvement in the procedures and methods of the Community institutions to put them in a position to neutralize what has been very effectively defined as the renationalization of minds, the Europe we want will not come into being.
Madam President, two matters that are of central importance and great sensitivity for Europe's citizens have been dealt with completely inadequately in the present draft Treaty. One is the new so-called nondiscrimination article, and the other is the future legal procedure on asylum, foreigners and immigration.
The non-discrimination article is worded in such a way that it only takes effect if the Council unanimously takes the appropriate precautions. The European Parliament has only a right to be consulted. That means this article is virtually ineffective. But the democratic process does appear to have been abandoned in other areas, too - those areas which are now being transposed from the third pillar to the first. The national parliaments are being cut out, but they are not being replaced by the European Parliament. This is a denial of democracy, and we will alert our colleagues in the national parliaments to that fact. It is important, though, for minimum standards to be safeguarded not only in respect of democracy but also in respect of the rule of law, and that includes ensuring that the European Court of Justice has full jurisdiction in the areas in question.
However, there is one positive point I should make: the new provisions, especially in Article 119 on equality for women, are much better regulated in the present draft Treaty than they were in the Dutch presidency's first draft.
Madam President, ladies and gentlemen, if I may I should like to comment on two essential points: the stability pact and Professor Monti's action programme.
First, the stability pact. You will recall that the stability pact was the subject of very intensive negotiations between the European Parliament, the Commission and the Council. I must say to President Santer and the President-in-Office that we had an exceptionally fruitful dialogue on this matter. Parliament has proposed a few amendments, and I would like to recall the most important points that were made by Parliament.
The first is that we believe that the so-called golden rule whereby investment must be higher than new net indebtedness should be taken into account in the structuring of the stability pact. This rule is already enshrined in the constitutions of some Member States, whereas in others that is not yet the case. Those Member States whose constitutions include this rule are currently experiencing certain difficulties with it, which shows that it is a strict rule. I believe that it will be valuable for this rule to be incorporated into the stability pact. I should also welcome it if this rule were to be phased in to the constitutions of the Member States, because this would not only comply with the principle of subsidiarity but also offer an additional guarantee that all Member States would pursue a course geared to stability.
That is my first point, one demand made by Parliament, and I must say that the President-in-Office, Mr Zalm, basically took a very positive attitude to it. I should be very pleased if it were to be proved possible to achieve a result here.
The second point, on which we are negotiating, is that we believe that money from fines that are paid must be treated in accordance with general principles of budgetary law, in other words it must go into the budget of the European Community. I know that the Finance Ministers are looking for some arrangement outside the budget. But, gentlemen, I have the impression that no legal basis has yet been found for this. I do not know whether the Council, in its search for the legal basis, has yet succeeded in finding a solution outside the European budget.
We in this House are of the opinion that the solution must lie within the European Budget. The European Parliament's Committee on Budgets has again confirmed that very emphatically. As to how these monies are distributed, we can worry about that in due course. This is a question we can talk about. The European Parliament is ready to play its part in a process of creative thinking. People like Mr Christodoulou have been involved in the negotiations, and he has already distinguished himself as the inventor of the negative reserve. There is a need for creative thinking here. I should be very pleased if we could achieve a result.
Madame Chairman, in the IGC document, employment is once again reduced to mere rhetoric, the social sector lacks method and democracy is hindered by bureaucracy. Under these conditions, the Union will not gain the confidence of the citizens. Enlargement on this basis will not be possible. The euro will not become a stable currency if it is built on mass unemployment and inequality. It is quite essential to obtain socio-economic supervision over the structurally inward-looking European Central Bank. The European institutions are important when each nation of the Union feels that it is represented. The Parliament, which unfortunately has little power, is for ordinary citizens the only representative body whose activities they can pubicly follow and identify with. This should be the case in the Commission too. If the small Member States are deprived of the opportunity to have their own Commissioner, the credibility of the EU will fall in the citizens' eyes. The Euro-icon will be removed.
Tightening cooperation between the WEU and the EU is appropriate when seeking to improve the efficiency of the common foreign and security policy. However, the rapid unification of the WEU and NATO is not to the liking of the Finnish social democrats. Military neutrality and credible defence have a longer and from Finland's viewpoint just as successful history as military alliances. Now the attempt is being made to adapt the alliance to Nordic geopolitics, which under the current circumstances would create uncertainty in the latter.
Madam President, on principle and for the sake of sexual equality, I shall make no reference to kitchen equipment, cooking utensils or meals - I leave that to the men.
All thirty or so speakers so far have said much the same thing. Since we have no ratification power, you could say that after all you will not take it into account. I would say there are two reasons for taking it into account. The first is that we are very often in touch with the citizens and I think that what has been said here reflects what they want. They have had enough of a Europe that gives them the impression that their every day problems are not taken into account.
The second reason is that, while we have no ratification powers for the IGC, we have to deliver our opinion on enlargement. Furthermore, national parliaments will also have to ratify the enlargements. Quite frankly, if the enlargements are not prepared in the right conditions, I am not sure that our public opinions will adhere to them.
For these two reasons, I think that this final European Parliament should be very useful for you. We are profoundly attached to democracy and the powers of the European Parliament. If forty-two speakers are taking part in this debate, there is a good reason. I should like to say that we do not have enough legitimacy. Quiet frankly if, when I stand for reelection, the voters had the impression that I had a real legislative power and genuine influence on European decisions, I would not have asked to speak here today. I would be able to say that the European Parliament does represent something of importance for ordinary people.
Madam President, the proposal is insufficient and does not meet the slightest expectations. We cannot keep on condemning to the hold-up of unanimity the fight against discrimination suffered by European women. As for the treatment of asylum among the Member States, in Spain it was said that Aznar had already achieved everything: that kind of bragging is soon cut down to size when we see the proposals and the texts.
Now we can see the substance of the new French socialist government - good French cooking - which is a macho stew, yes it is macho, Mr President-in-Office. What hypocrisy to say that European women are being defended! This is unacceptable: the texts condemn all these subjects to unanimity.
This is disappointing and we can only hope that next week this text will be improved because otherwise the citizens of Europe are going to be extremely disappointed.
Madam President, ladies and gentlemen, at the end of this debate I should like to make it clear, on behalf of the French socialists, that we are attached to European construction, we want to see Amsterdam give it a new lease of life, and we hope that all of our efforts will make it possible to stick to the original timetables.
It is absolutely vital to send a loud and clear signal to the people of Europe, indispensable to include a social chapter in the Treaty, indispensable to set an immediate priority for employment and against unemployment. It is also indispensable to strike a balance between monetary stability and economic growth.
The Dutch Presidency - whom I thank - is making every effort and I hope that by the 16-17 June, we shall be able to overcome the final difficulties in order to be able to meet our people's expectations. I know and can tell you that the French Government will do all it can.
One last word. I welcome inclusion of the public services in the Treaty while regretting nevertheless, at this stage, that they remain under the competition heading. A change there would be most welcome. I just hope that Amsterdam will succeed and replace in Europeans' hearts and minds the tarnished image of Maastricht.
Madam President, allow me to use an expression from history: ' a spectre is rising over Europe' - the spectre of changing economic policy.
In the new European era which began after the British and French elections what should the new economic policy be? We say that it should have the following characteristics: it must retain the positive achievements of the policy that has been pursued up until now - because there have been achievements -, such as control of inflation and restoration of business profitability. Those gains must be held on to. At the same time, however, it must throw off the one-sidedness which has led us to the present levels of unemployment, poverty and social exclusion. For that to happen we need to abandon our idolatry of market omnipotence and to restore a balance between the market and state intervention. In the new era that is beginning state intervention cannot have as its objective the achievement of full employment via wasteful consumption or via the packing of the public sector with pointless jobs. We do not wish to make civil servants of the whole population; that is not our thinking. What we want to see is a new flowering of productivity, and that can only come through concern for the needs of working people and greater justice in the distribution of wealth.
Madam President, it is clear that there will be a need to negotiate another treaty in the next five years. In fact, the text we have before us is just a pitiful cover for some of the inconsistencies and weaknesses in the Maastricht Treaty. The major problems still remain unsolved. There is not yet a political structure capable of controlling and directing the power of the future central bank: to say the European Council will take on that role is, in my opinion, the wrong answer. There is no real complementarity at Community level between economic policy and monetary policy, and one more declaration and one more protocol will not make the present construction any less lame.
Despite statements to the contrary, we still do not have a real common foreign policy. The idea of entrusting power in this field to the Secretary General of the Council is not only an anti-democratic solution - at least the Secretary General of the United Nations answers to the General Assembly - but it is also unlikely to be effective. There is no real intention of reviewing the Union's powers.
The protocol on subsidiarity looks like a fine catalogue of principles but, despite the commitments made, the Member States have not reviewed the rules on commitology, which means they will continue to be submerged every year by thousands of minute and detailed decisions.
Could a solution be found to these problems? Theoretically, yes, in reality the national diplomatic services, and even this Parliament, have never really believed it.
I would like to close on a note of optimism: good news seems to be coming from social Europe, to judge from the demonstrations in progress in the last few days. Madam President, I would like to propose inviting the Managing Director of Renault to Amsterdam because, unlike this Parliament, he succeeded in getting the provisions of the social agreement into the treaty.
Madam President, it would be helpful if the President of the Commission could listen to what I have to say. This is an extremely important time for the European Union. In the last couple of years the citizens of the European Union...
Ladies and gentlemen, I should like everyone to listen to the last speaker, Mr Alan John Donnelly, in the dignity of our Assembly, followed by the Council and Commission's answers.
I would also suggest to the Conference of Presidents that they look into the possibility of allowing more time in future for debates of such importance. I know how unpleasant it has been for you to be cut off and it has been no less unpleasant for the Chair to do so.
(Applause) Please return to your seats and listen to Mr Donnelly, the Council and the Commission without talking among yourselves.
Madam President, we all welcome that statement and hopefully the Conference of Presidents will address this matter.
The citizens of the European Union clearly feel that Europe has moved away from them in recent years. Therefore the IGC in Amsterdam is absolutely crucial so that we can return to the sort of agenda that people understand. That is why I say to the Council that the chapter in the Treaty that deals with employment policy must not be a cosmetic chapter. It must deal in detail with the sort of instruments the Commission and the Council will use to tackle the unacceptable levels of unemployment in the European Union. Linked to that we have to ensure that if there is to be a pact for growth and stability, like Mr Caudron said, it must be a balanced pact containing elements for stability but, more important, elements for growth.
Having passed through the Amsterdam summit meeting we then need to have the Council instruct the Commission to come forward with measures that activate the policies that would be available to bring down the levels of unemployment. This House is desperately disappointed that nothing has happened since the Essen Summit meeting to tackle the problems of unemployment and while Mr Santer said we should do less better, the one thing we cannot renege upon are measures that will bring down the levels of unemployment.
I would urge the Council to instruct the Commission at Amsterdam, once we have the chapter on employment and once we have a pact that balances stability with growth, to come forward with a new model of development that ensures that we can tackle the unemployment problem and social exclusion and to try to help make this a Europe worthy of our citizens.
Madam President, thank you for the generosity with which you are directing this meeting and the place that you have granted me in it. Nonetheless, I am aware of my duty of discretion after this debate. I also know what your agenda is. I am very grateful for the European Parliament's support for two reasons. First of all, because the statements by one member of your Parliament, Mrs Dury, I think, are quite right: the European Parliament is close to the ordinary people. It could grow even closer to the ordinary people but its members are still often far closer to them than members of the Council of Ministers. That is why I paid particular attention to what has been said here. Unfortunately, it is not possible for me to give everyone a reply because of the time that we have available. But it is not really necessary. I have told you what I wanted to tell you and you have told me what was on your mind.
I now come to the second reason for my gratefulness: the Presidency must say that we feel very much comforted by the European Parliament over various essential points such as extending codecision, extending the majority decisionmaking process, transferring the third pillar to the first, strengthening the role of the Court of Justice, the attention paid to fundamental rights, to employment and the environment, to mention just a few. You have mentioned them all. Of course, the European Parliament wants more. I myself have been a member of parliament for 30 years and it is precisely the role of the European Parliament to demonstrate a certain professional dissatisfaction vis-à-vis the progress made in the process of forming Europe. Thank God, you have the magnanimity to recognize that progress has been made but you must also be dissatisfied because we are in a process of integration and we need the European Parliament's pressure in order to bring down the difficult frontiers which separate the Member States, of which today I have the honour of being President - but I am sometimes fenced in by existing frontiers. Communitarization has to be achieved gradually by challenging the history of our states and that is a task in which the European Parliament plays a vital role, not only today. I must also mention the role of your President and your two delegates who have followed the process almost constantly and who have been of precious help to us during the debates.
I shall therefore just make a few general remarks. If we reach an agreement in Amsterdam - and once again the situation does not seem so bad - it is possible that the results will not match our expectations as someone has already emphasized. But I would say, at once, that it will be more than expected. Less than hoped for but more than expected. When we met six months ago the European Parliament's tone was far more negative in terms of the expectations. I listened to you with humility as becomes an interim director, but nonetheless it was a relatively negative image that I was presented with. Now hearing you today I felt relieved at hearing such encouraging attitudes and seeing that you support so many aspects of the proposals that are being made.
You have all tackled a number of points. I am going to refer to the EMU situation. I can perhaps once again repeat that the emphasis of EMU has really been placed on the monetary aspect but it is obvious - and I should like once again to recall this - that, when we opened the debate on employment, two years ago, more than half the Member States thought it was ridiculous that Europe should even consider pursuing a genuine employment policy. That is how we started out. We have made considerable progress even though we have not yet reached a consensus; this is also, of course, explained by the terrible unemployment statistics in Europe which now show us that we have no alternative.
The question is obviously one of determining the degree of feasibility of a European employment policy. It would be a serious mistake to think that the European Community is responsible for the high level of unemployment in Europe. Let us not forget that it is, above all, the duty of the States to tackle the problem of employment but that the Community can help. I should again like to add that, if we are disappointed by Europe, we should remember that the current European crisis is in many respects the sum total of all of the crises in the Member States themselves. Here the term 'crisis' means the ability to resolve one's own problems and I am not referring to all of the problems which cross our frontiers. Because western European democracies have a problem of authority. The process of forming Europe based on 'give and take' requires a great authority within nations. This authority is rightly controversial in all our countries and is not wielded in a very obvious way but it is has to be conquered from the public. That is the problem that we are currently facing in preparing the Summit and we are trying to make progress on this.
The French elections placed EMU on the agenda. Again I would like to emphasize that the French are not the only ones asking for measures to be taken in terms of employment but I think that this demand is now being made on all sides. In recent days, during my tour of Europe together with Prime Minister Wim Kok I noticed that many other Member States thought it would be good to put more emphasis on employment aspects. That is why yesterday we agreed with the French government and the President of France that EMU measures, and in particular the stability pact, should not be withdrawn - otherwise we would just be messing around and lead to a very confused situation. But, even if France did not do so, other countries would ask for the same. Nonetheless we have to add a counterweight to employment in the measures which means that it should not be regarded as an isolated fact but as a measure which is linked to the stability pact. Everyone agrees with this, as far as intentions are concerned, and I hope that this is going to make it possible to complete all of the regulations, even if they do not have to be defined in Amsterdam - we have another six months to do this. If the process is successful that will be very important psychologically. If it is not, then we still cannot say that the Summit is a disaster because we still have six months to play with. But it is worth fighting and so far I have noticed that everyone is ready to do just that.
I should also like to mention transparency which is a major point for all of you. Everyone will have access to the documents in accordance with the rules worked out by the Council and the European Parliament. The European Parliament plays a key role in the application of transparency. We would have appreciated more openness in Council meetings. But we were unable to reach a consensus on this subject. Nonetheless the outcome of the votes, the reasons for votes and other declarations will be made public. Mentioning these two points I note that a certain progress has been made in terms of transparency.
From time to time, the debate has had a culinary flavour because I used the image of kitchens. Using images is not inoffensive: images plague us sometimes or come back to haunt us, so that we can even end up wondering why on earth we said this or that. Mrs Roth declares that all citizens want to cook. That may be a profound desire but I do not think that the food will be any the better for it. I understand what Mrs Roth wanted to say and I agree when she said that the citizens want to understand how the Community in which they live actually works. I hope that we are going to be able to make a contribution to that which perhaps does not meet all of their expectations but nonetheless we are making progress towards that.
A final remark on democracy, which has often been mentioned here. I have already said that I think a certain amount of progress has been made and a good many of you recognized that in your speeches. This is a process that can only make gradual progress. It is a fact that, in terms of strengthening the Union's powers, the general thrust has been one of codecision, which is more democratic. When the European Parliament's powers are not genuinely strengthened, there is nevertheless a relationship with national parliaments - I aim my remarks at Mr Dankert. Then a lady said that the second pillar and the majority decision process do not come before the European Parliament. But in the second pillar there is still the possibility of using the right of veto both in the European Council and the General Council, and failure to use the vote of veto may be submitted to Parliamentary criticism and debate. In other words, there really is Parliamentary control over this. Whereas the third pillar is inclining towards the first, with asylum, immigration and visas, a transitional situation provides initially for national parliaments and consensus - and then a drift towards the European Parliament, in the second period, during which decisions are taken on the subject by means of a majority decision process. In my view, it is more of a transfer of control than a reduction of it.
Mr President, I could go on for another half an hour if you wanted me to, but I know that you have other interests. I therefore propose stopping here.
Thank you very much, Mr van Mierlo. You have well interpreted our interest.
I give the floor to Mr Santer.
Mr President, I shall try to be very brief after what we have heard from the President-in-Office. I should like to thank everyone who has spoken here and shown that, over the question of the IGC, the Commission and European Parliament are closely linked. I also noted, in the European Parliament's resolutions and in what people have said here, that most of the factors of its position match the position taken by the Commission in its opinion back in February 1996.
On the other hand, I should like to pay tribute to you, Mr President, to your predecessor, Mr Hänsch, and to your delegates, Mr Brok and Mrs Guigou, who have considerably influenced the debate and, I hope, the conclusions of the IGC, at ministerial level but above all at the level of personal representatives. If we now have a fairly balanced package, it is certainly thanks to the insistence and cooperation of MEPs, your delegates at various levels, that that work has been achieved.
Now, Mr President, ladies and gentlemen, I should like to concentrate on two essential aspects, which also were the main topics of your speeches.
First of all questions concerning EMU and employment. I said this morning in my introduction that EMU, Economic and Monetary Union, has two aspects as the term suggests: monetary and economic. It is important for EMU to walk on both these legs. As we know the monetary leg is very well developed and for obvious reasons. It is centralized and the stability and growth pact usefully complements it, with the aim of ensuring lasting budgetary discipline.
Mr Wilfried Martens and, earlier, the President-in-Office rightly said: pacta sunt servanda . The stability and growth pact was essentially adopted, substantially, at the last European Council in Dublin. You know that the negotiations were not easy and led to compromises. It was therefore the arrangements, not only aims, but the arrangements and the substance of the stability pact that were adopted. There is therefore no question of changing that stability pact. That would lead to a problem of credibility and confidence, and would have serious effects on confidence between Member States and, no doubt, on international financial markets. It would be counter-productive, since a thorough policy and budgetary discipline are the guarantees for sustainable growth.
On the other hand, the economic aspect must be decentralized. Of course, the running of economic policies remains with the Member States, but they are committed to coordinating their economic policies in the Council, on the basis of Articles 102A and 103 of the Treaty and, no doubt, it can and should be regretted that that has not yet been implemented, just like the monetary aspect or the coordination of our economic policies. The instrument that is Article 103 should be fully implemented, as the Commission demonstrated in its report on Europe as an economic entity after the Rasmussen initiative. The potential of growth of the European economic and its huge internal market should be better exploited.
The Council will have to make full use of the possibility of addressing specific recommendations to the Member States. It is not enough to have growth, although that growth is a job creator and bearer. Economic policies should be focused on our main priority and you have all, without exception, stressed this morning that that is the aim of the whole policy. Job creation is our first priority. If we manage to add to the growth and stability pact a new dimension, without modifying its substance, but alongside what was done on the basis of Article 102A and 103 of the Treaty, then we will have a complete instrument and EMU will then be able to function properly.
Including the 'employment' chapter in the Treaty should not be under-estimated provided, of course, that it provides for the necessary instruments for defining and implementing a common strategy for jobs. Of course, I have said this to you many times before: social policy is still the competence of the Member States. But, on the other hand, nobody now can imagine that the Europe of 15 Member States, with 370 million inhabitants, can remain neutral vis-à-vis the main concern of our people, i.e. unemployment.
It is in that spirit that I launched, on the basis of and as a complement to, Jacques Delors' 1993 White Paper, the pact of confidence for employment, and I am now happy to note that all the Member States, without any exception at present, take the line I took. A year ago, on, 31 January 1996, when I appeared in this Chamber, I had the very distinct impression that the fight had to be fought on two fronts: the EMU front, which is not an end in itself - the single currency is only an instrument for developing an economic and social policy - and on the other hand, the employment front, against unemployment. Those are the two axes of our activity and I hope, Mr President-in-Office, that this strategy will be turned into practical measures at the Amsterdam European Council, with the signing of the pact in the spirit that I have outlined.
My second remark is that we must now prepare for enlargement. Not enough has been said about the prospects for enlargement here today. We have to realize that enlargement to the countries of central and eastern Europe is a unique opportunity and I said as much this morning - an historic chance, for reconciling, for the first time for over 500 years, the whole of our continent with itself, in peace and freedom. This historic chance - we should not miss it. That is why enlargement must be a success but it can only be a success if we prepare for it and carry out the reform of our institutions so that we can undertake enlargement.
That is why I think that after Amsterdam, we shall have the strong signal needed for the Commission to continue, in accordance with the strategy that we adopted at the last European Council, towards enlargement. If that is the case, and if that assessment is approved by you, then the Commission will be ready. I can tell you today, the Commission will be ready to present to you, on 15 or 16 July next, all of the necessary documentation, the opinions on the different Member States, the financial prospects after 1999, the necessary reform of policies: CAP, structural funds, Cohesion Fund, and their repercussions on the future enlargement. We shall be ready as long as Amsterdam is a success. That is the challenge of Amsterdam and I think that we must make sure that that challenge also responds to our expectations and aspirations.
Thank you very much, Mr Santer.
I have received nine motions for resolutions pursuant to Rule 37(2).
The debate is closed.
We shall now proceed to the vote.
VOTES
Amendment 47 is listed both in our voting list and in the Swedish translation as an amendment proposal to point 4 c and not to point 1 which we are now discussing. I apologise, and I ask the President to repeat the vote on this point or to check where the PPE group thinks that the proposal is to be found.
Mrs Thors, there was indeed a mistake in the heading of the amendment, but the vote did take place in accordance with the corresponding text. Once the vote has taken place, the result cannot be changed.
Mr President, please excuse me, but I do think it would be better if we followed the order of the amendments. Amendment No 47 that you have just called a vote on refers not to Recital C but to Paragraph 4(c), if I have seen the texts properly. Nobody seems to be following and it does not even seem to be of any importance to our colleagues. Since the vote has taken place, but obviously not at the right time, perhaps you could have another vote?
Mr fabre-Aubrespy, I am sorry but it was very carefully checked that this amendment did not refer to the paragraph in the heading but another amendment. That is why we voted on the text to which that amendment referred.
Mr President, as the author of this amendment, along with Mr Anastassopoulos and Mr Lucas Pires, I believe that there has been some confusion in the Chamber due to the fact that, in principle, our services had us vote on this amendment in respect of Paragraph 4(c).
Although the mistake was rectified, it seems that various Groups were not informed. In my opinion we should therefore vote again on this subject. I think that is pure common sense.
Mr President, there was confusion. I accept that because I had it out of order in my voting list, but we did find it and we did vote according to the way certainly my group wanted to vote. I do not think we need another vote. We found it in time thanks to you just giving us a few seconds to do that.
As Mrs Green has just declared, this was no confusion. The vote was held on the amendment in question without the authors expressing the slightest objection at the time. Once the vote has taken place, the result cannot be changed.
On amendment No 50
Mr President, we now come to paragraph 8. It contains an important demand of the European Parliament, i.e. the demand to have a common electoral system in time for the European elections.
Amendment No 50 by the Socialist Group seeks to weaken our call for a common electoral system. I would point out to the House that yesterday, in the House of Commons, the new British Foreign Secretary, Mr Cook, had this to say: ' It is our wish and intention to introduce a new electoral system based on lists and proportional representation for the next European elections.' .
(Applause ) In view of this important change on the part of the British Government, will the Socialist Group agree to withdraw Amendment No 50 so that we can adopt paragraph 8 undiluted?
(Loud Applause )
Mr President, I think Mr de Vries ought to understand exactly why the Socialist Group has tabled this amendment. Every member of the British Labour Party in this House is aware of the policy of the Labour Party. That is not a problem for us. It may be a problem for the British Conservatives but not for us. We are very happy with that position. I have to tell you that the reason we tabled this proposal is because the word 'essential' , in the view of the whole group, means that if these items are not covered in the Treaty, we should not be supporting the Treaty. We wish to be a little more equivocal about that and it is the position Mr de Vries has always accepted, not to threaten.
Mr President, in the House of Commons the day before Mr Jack Straw, the Home Secretary, and therefore responsible for electoral rules, said that there was no manifesto commitment to introduce PR or the regional list system by the 1999 European elections. So, with Labour you can take your pick.
Good. Now you all know what goes on in the House of Commons. But this is the European Parliament and we must now proceed to the vote.
(Parliament adopted the resolution)
Mr President, I am concerned that the leader of the Group of the European Liberal, Democrat and Reform Party in this House sought to misrepresent the position of the British Government during that debate. The Foreign Secretary did not say that we will be having proportional representation in time for the 1999 elections, he said: ' It is our wish and intention to introduce a new electoral system, based on the list and proportional representation for the next European elections.' However, he said: ' I said at the time that the timetable is very tight and we will be examining whether this is possible. We have certainly not ruled it out.' So you ought to be clear about what the Foreign Secretary said.
Mr Titley, that is not a point of order: it is a point of order inside your political group and not a point of order for the House.
The European Parliament must give its opinion, today, at second reading, on the common position on the eighth directive on summer-time. It is an important act for our fellow citizens, proof of practical construction of a Europe of citizens.
For my part, two points must be tackled: application of the subsidiarity principle and the implication of changing the clocks. The declared aim of this eighth directive is to harmonize the period of the application of summer-time. I subscribe to that. But it is also to assess time differences between the Member States. That is where the subsidiarity principle comes into its own. The Council and the Commission must abide by it and let the Member States decide whether they should change the clocks in their countries.
I come to the second point: the implication of changing the clocks. As elected representatives of European Parliament citizens, we are sent petitions, remarks, comments and suggestions on whether it is wise to change the clocks. To assess the wisdom of this measure, in particular in the perspective of enlargement of the European Union eastward, to be accompanied by an enlargement of time zones, it is urgent to draft a detailed report, in consultation with all the interested parties. All aspects must be fully analysed in the light of experience.
I think that before we impose any obligation, we ought to listen, we ought to look into the pros and cons. Until then, let us just harmonize the dates of the beginning and end of summer-time.
We are examining the Belleré report on summer-time at second reading.
I wish to recall some of essential elements: until now the Commission has always presented application of summer-time as the free choice of each Member State, a perfect application of the subsidiarity principle.
Yet the latest developments of the debate on summer-time, launched recently by the last French Government, seem to indicate that the Commission is no longer content with indicating the dates and times for the switch to summer-time, but also is judging whether or not it should be applied to the whole of the Union.
The Commission advances as an argument the difficulty of envisaging a single market where time would vary from State to State. Yet Britain, Ireland and Portugal would not accept that argument.
Since today the Commission tell us that the European Union must have a single time and that numerous expert reports have shown that the advantages of the switch to summer-time are marginal and the disadvantages substantial, I call on the Commission and the Council to think about simply abolishing summer-time in the European Union completely.
Read report (A4-0171/97)
. (DA) The Danish Social Democrats voted in favour of the Read report today. Securing access for citizens to high-quality telecommunications services at reasonable prices is of crucial importance to us.
We are, however, concerned over how Article 7(2) of the Directive, the wording of which is not unambiguous, will be interpreted.
If established telecommunications providers can be said to have 'significant market power' , according to Article 7(2), they are subject to a number of restrictions and obligations which will create easier access to the market for potential operators.
In Denmark a number of established telecommunications companies can be said to have 'significant market power' , if we regard the fixed network and the mobile network as separate markets. If, on the other hand, we regard the networks as a combined market, the companies cannot be said to have 'significant market power' and will therefore not be subject to these restrictions and obligations, which might have helped to break up monopoly positions on the telecommunications market.
It is thus important that Article 7(2) be interpreted in such a way that fixed networks and mobile networks are regarded as separate markets.
I am happy to support my British Labour colleague Mel Read's call to approve this conciliation agreement with the Council of Ministers. Whilst we should all look forward to the personal and business benefits which a more liberal telecommunications market will bring, we must be careful to guarantee consumers' interests.
Ensuring that a universal service is available to all our citizens and giving them the chance to take their number with them to a new address are practical benefits to the public. After all, the potentially great profits to be made by telecoms companies will be financed by consumers paying their bills.
Similarly, the idea that large telecoms firms should not be able to abuse a monopoly position is crucial. In return for allowing firms to compete in the new market, it is right that they should meet their responsibilities to their paying customers. It is nice to see the new British Labour Government's approach to markets and consumers gaining acceptance at EU level, another sign of the potential for constructive British involvement in the EU.
European Council
Point 4 c of the Amsterdam resolution was passed relatively quickly. It was fortunate that it was passed, but we must gain a broader understanding of what is involved, both here in Parliament and elsewhere. The most important thing that the Union can do to create a solid, durable policy for more new jobs is to introduce measures which will increase competitiveness. We are talking about deregulation and increased flexibility on the labour market. Measures which harm the investment climate in the Member States would be devastating. Europe must prove itself strong at a global level and must do away with out of date and obsolete policies.
There has recently been an election in Great Britain based on this issue. Flexible regulations for the labour market were discussed at the time. Now it is up to us to fulfil them at a European level. There is a need for strong, joint measures, increased competitiveness and deregulation along with national measures to increase flexibility on the labour market.
The two main subjects of the Amsterdam European Council, the stability pact for the single currency and the draft treaty emerging from the IGC, concern different areas but tally perfectly in the search for the same objective: subordinating the nations, muzzling their parliaments, turning States into mere local authorities. The federalist orchestra continues to play, without stopping, and the boat is sinking.
The federalist orchestra is still playing: in the draft treaty there is another increase in the areas where the Council applies majority voting, there is a strengthening of codecision with the European Parliament, a transfer to central level of various national competences until now regarded as essential - e.g. immigration and security, the abolition of all personal controls at internal borders, extension of the uncontrolled interpretative powers granted to the Court of Justice.
As well as this locking up from on high, there are the underhand restraints imposed by the stability pact, imposing a 'corporalist' conception of Europe and that the old nation States and their leaders are accepting without batting an eyelid. Are we dreaming?
At the same time, the boat is sinking, because our societies are turning their backs on that Europe. Why?
All of these federalist measures just listed belong to a logic of coherence, on which President Santer insisted this morning: ever more coherence, ever more convergence, ever more unity, so that Europe can be stronger. This appeal for coherence is logical, but it is a dramatically partial logic, because it does not take into account the realities of our countries, their diversity, which is exactly what makes them strong, without any need for all these mechanisms of bureaucratic alignment that is being imposed on them.
Worse still, we can see that these mechanisms, in themselves, are distancing Europe from people's real concerns. Europe is as a result losing in the support of its citizens what it is apparently gaining in artificial coherence.
The Intergovernmental Conference has demonstrated that the EU majority is not interested in real every day issues - the EU ideologues are more interested in turning the EU into an instrument of power politics. There may, of course, be some elegant words on equality, employment, sustainable development and openness. But elegant words are all there is, nothing more.
There are to be no legally effective employment targets as a balance against EMU's financially restrictive requirements.
The text of the environmental guarantee is insufficiently clear to be of use to a Member State wishing to impose tighter environmental standards than those established at EU level. The Commission will continue to be able to prevent those countries who wish to impose tougher standards from proceeding.
Europol is to become an 'operational co-operation between police forces ' - not just an administrative co-operation between police authorities . Police from Europol will also be able to operate on 'another Member State's territory' (and in so doing enjoy diplomatic immunity). So, a big step has been taken towards a federal EU police force, an 'EU-FBI' .
The Schengen Agreement will be foisted on the EU, and the whole of this area of legal co-operation will be moved from the inter-state level to the supranational level. It will be the EU which will be making the decisions on everything connected with immigration, asylum, borders, passports and visas.
At the request of Spain, a protocol has been incorporated which dictates that asylum cannot be granted to a citizen from another EU State. But is it not possible for a democracy to oppress certain groups? Is it reasonable, and in accordance with the 1951 Geneva Convention, that all EU States undertake never to grant asylum to Basque, Irish or Corsican freedom fighters? Is this regulation not the same as saying that the EU is a State?
The EU will 'strengthen and develop its mutual political solidarity' , in other words, it will speak with a common voice on matters of foreign policy. The EU will have a Foreign Minister who will be called the General Secretary and a Foreign Office which will be known as 'the unit for political planning and for early warning' . It will definitely be no longer possible for the small states to speak out loudly in world politics in defence of human rights above the noise of the super powers and their commercial politics.
The objective of the EU is now being fine tuned to a 'gradual development of a common defence policy with a view to the development of a common defence system' . The Military alliance the 'WEU' shall 'gradually be integrated into the Union' , and EU States 'shall support the gradual development of a common defence policy through co-operation in the armament's sector' . How is it possible for a country wishing to maintain a credible policy of neutrality to go along with this? For a Swede this is unacceptable!
It is claimed that openness will increase with the new Treaty as all citizens will have the right to view all documents. But this right is then withdrawn because it will be up to each EU institution to determine which documents shall be available and to whom. As a log is not kept on incoming post it will be impossible to request a document - no one knows which documents exist.
In respect of the above we wonder where the principle of subsidiarity and regard for the people of Europe have disappeared to. So, we will vote against the resolution as a whole and will urge the Swedish people not to ratify the results of the Intergovernmental Conference.
The resolution contains a number of proposals which increase the power of the EU to the detriment of national parliaments. There is EMU which will greatly centralise economic policy in the European Central Bank in Frankfurt under weak democratic control. There is the strengthened Common Foreign and Security Policy with its majority decision making and the integration of the WEU into the EU Treaty. There is the integration of the Schengen Agreement into the EU Treaty and the transfer of decisions concerning asylum, refugees and visa issues etc. from the Third to the First Pillar.
Instead, more emphasis should have been placed on enlargement and the democratic process towards an all European co-operation, towards employment, a better environment and long term sustainable development. The relationship with our people would have been greatly eased if the changes had been directed more towards these areas.
In view of this, I have voted against the resolution.
Is this the last possible moment to persuade the European Council to be sensitive to the needs of Europe's citizens, or has that last possible moment already come and gone? At a period when there are 18.5 million people unemployed in the European Union, the Member States must accept a common European responsibility to create more employment. We Christian Democrats, in particular, as supporters of the social market economy, cannot allow social progress to be impeded, any more than sustainable economic progress.
One of the most essential elements of the Maastricht II Treaty, then, will be the employment chapter. It will only deserve that name if it consists neither of non-binding declarations nor of job creation programmes that would cost millions and are impossible to finance. It must point the way out of the Community-wide employment crisis, without changing the principle that the Member States retain the primary responsibility for combating unemployment and changing structures in the regions.
The European Union provides a synergistic effect by co-ordinating measures by the Member States, allowing a regular and intensive exchange of experience and supporting the implementation of model projects. An essential requirement for success is that the Member States should agree to secure a high level of employment and be willing to undertake regular evaluations of progress towards this common objective. A progress report is to enable an annual public debate to be held - in the European Parliament and elsewhere - on what has been achieved and what has not.
The European Council itself has laid the foundations for the joint approach to combating unemployment. At the Essen summit it adopted a comprehensive strategy for co-operation between the Member States on labour market policy. The concentration of schemes on employment-intensive sectors - from investment in vocational training through the advancement of problem target groups to an increase in employment intensity - is to be continued.
This specific policy holds out hope for the citizens of the European Union. It comprises a political commitment by all Member States to a long-term investment in Europe's most important resource - its human resources.
This could and should be the turning point needed to bring the past of the European Union closer to the will of the people and to the real needs of today.
We think that the fight against unemployment should be adopted unequivocally as the foremost priority. We need to fight against the most radical causes of unemployment, not merely to express some vague intentions, even if they are written in the Treaty.
It is therefore essential to finally turn away from the monetarist and neo-liberal lines currently being followed, in particular the nominal convergence criteria, and to replace them with guidelines centred on economic growth, job creation and social dialogue; on giving form to cohesion; on preventing speculative movements of capital; on preserving public services and environmental conservation.
We are aware however of the indisputable importance of enlargement and the commitments made in this field, in particular in terms of the opening of negotiations.
But that must not present any threat to the essential adjustments referred to above, which for their part need to be thought through thoroughly.
We roundly condemn the introduction into the Treaty of amendments in the institutional field which are harmful to the interests of the smaller countries under the pretext of giving specific form to that policy; similarly we demand that due account be taken of the economic indicators which that might produce in those very countries.
The elections held in some countries recently, particularly the recent elections in France, leave no room for doubt about the deep longing for change in the different peoples of Europe.
The time has come to respond to that longing.
Since the joint resolution does not take that line we cannot support it.
The Amsterdam summit will be a low point in the recent history of European integration. None of the major tasks confronting the EU is even being addressed, much less solved: compliance with the Rio commitments, defeating mass unemployment, preparation for the promised eastward and southward expansion, democratization of the EU, the socio-ecological regulation of the internal market - nothing can be done about any of them at their current state of preparation. In this situation, our Parliament is trying to whitewash the increasingly critical situation into which the EU has manoeuvred itself under its neo-liberal leaders - instead of taking the historic opportunity to change course that has been offered by the elections in the United Kingdom and France. Once again, this House is undermining its own foundations!
Draft Treaty
Mr President, the Maastricht II Treaty, in the form to be adopted here on the 17th, at least if things go according to plan, is not a constitution for a new state, but it is close to that. Maastricht II is not a supranational structure for independent countries, it is a structure in its own right. An autonomous structure founded on democratic principles, which can punish countries that are not democratic. There will be human rights and freedoms, there will be non-discrimination on the grounds of sex, age, sexuality; these are things normally found in a constitution. There will be blanket authority for it to create new powers for itself. The individual countries will be authorized to regulate certain matters for themselves: wage agreements, culture, education and hospitals - also things that are in ordinary federal state constitutions - media, public service enterprises and freedom of speech. There is a subsidiarity protocol, in which the principle of precedence is established. There is foreign policy with majority decision-making, a kind of incipient common foreign ministry; defence is added; legal policy and the police; the states lose control of their territory. Means of coercion are acquired, coinage, military and police. The only thing missing is democracy, and that is why I voted against it today.
Mr President, I have voted against because this text of the Dutch Presidency on which the Amsterdam Council will have the final say is a construct which leaves the people of Europe out in the cold. They are not in the know. According to Eurostat, only about 2 % of the people really know what is going on.
Furthermore, the text offers absolutely nothing. It is just talk, talk, talk. It mentions unemployment but promises shackles and deprivation. The representatives of the Council and the Commission have paid homage to employment a hundred times, but they have only just managed to insert some form of protocol, some form of provision, on unemployment in the Treaty. As if the 20 million people who are out of a job are there because that word has not been in the Treaty. But the reasons lie elsewhere: in the socio-political system to which the Community is beholden. Mr President, this text, this construct, proffers a rich menu for the multinational monopolies to gorge themselves on, and all the resolutions are like the waiters at the table, which is why I have voted against them as well.
Mr President, I voted against this text because it offers no prospect or contribution to a democratic Europe, favouring an authoritarian centralized state. The text of the Maastricht Treaty constantly refers to an area of freedom, safety and justice. But we are offered no prospect of transparency in public life. Not only are no new mechanisms for democratic control being introduced, but existing ones are being weakened. The language adopted is very interesting here: where the term 'freedom' always used to be used in European policy, we now have the term security - internal security and the foreign security policy.
But security is being created not through more democracy, not through an employment policy or social security, but in a form controlled internally by the national governments, via Schengen and Europol, and guaranteed externally by a new foreign and military policy. Mr X is not under the control of Parliament but that of an inter-governmental machine, in which human beings - including Members of Parliament - are not involved.
The superpower dreams of this integration reach their climax in the integration of the WEU, and that too is not under democratic control. Therefore, no democrat can vote in favour of such a text.
Faced with the draft Treaty presented at the Amsterdam European Council, the European Parliament is pretending to be sorry that the text is not sufficiently federalist. In reality, the European Parliament is only resorting once again to its time-old tactic of asking for the maximum and then backing down, while protesting, at compromises which are nonetheless major federalist advances which secretly satisfy it.
On their side, the national governments habitually fall into the trap with such unbelievable facility that it can only conceal voluntary renunciations.
This is the exactly the case we are facing here. Let us, for example, take the proposals in the draft treaty in the areas of security, justice and immigration. The European Parliament's resolution declares that the draft treaty is not enough as it does not provide for the possibility of referral to the Court of Justice by individuals. But that protest serves mainly to distract attention from the federalist reality of this text; if adopted, the questions of the movement of persons, asylum, immigration, would be removed from national competences and fall within the Community scope, with the Commission holding the monopoly of initiative, the Court of Justice the power of interpretation and majority decision-making with the Council (unless it acts unanimously with codecision by the European Parliament).
These proposals would represent an extraordinary federalist leap since, in future, for example, immigration issues would be decided in Brussels. The French people could no longer decide for themselves their own policy in that area, and the parties could simply delete the 'immigration' chapter from their manifestos, with a view to national general elections. And how would that fit in with the French Constitution.
In order to make this huge pill easier to swallow, the Dutch Presidency is using a perfectly hypocritical strategy, but it has often turned out to be expensive in the past: a principle is inscribed in the Treaty, by application is deferred for some years to give citizens the impression that they might, in the meantime, benefit from the right to repent, which in reality is absolutely no the case.
The current draft text provides that the Council, for matters of circulation, asylum and immigration which would be communitarized, would continue to decide unanimously, for three years after the Treaty comes into force; personal controls at borders will be maintained, but for a maximum of five years; Europol would receive operational powers on the territories of the Member States but only after five years have lapsed.
In other words, the lamentations of the European Parliament designed to distract attention from the vital points are accompanied by the Presidency's manipulations designed to have dangerous principles adopted, making us believe that their consequences would be far off or hypothetical. The great federalist strategy is under way, to hoodwink the peoples!
. (DA) We have certain objections to the resolution. Recital C and paragraphs 1(c) and 12 read as though some would like to postpone enlargement, but we favour the timetable adopted. The real difficulties are the budget and agriculture, rather than institutional matters.
Subparagraph (a) of paragraph 1 is not entirely correct, (b) is tendentious and (c) is, as already indicated, a possible threat to enlargement.
We cannot vote for paragraph 3, as it is affected by a Danish reservation. We vote against paragraph 5, because it is affected by a Danish reservation. We cannot vote for paragraph 6 because of the references to the third pillar and the allusion to the composition of the Commission.
Despite this we vote for the resolution, because it supports the areas that are most important to us, namely openness, democracy, human rights, the environment, consumer protection and employment, and because we do not have a wholly negative attitude to a transformation of the EU that patently sets out to achieve transparency in so many areas.
I voted against because the unanimity rule should not be abolished and Parliament should not be involved in deciding where the seat should be, since things should stay as they are.
As the President of the session deviated from the voting list which I had, I and many others in the Chamber did not really know what we were voting on when amendment proposal 47 suddenly came up for discussion. So it was not clear in the vote that I supported amendment proposal No. 47, which stresses the importance of maintaining the balance between large and small countries, although this was my intention. I would also like to stress that the resolution which has now been approved should, in my opinion, mean that Parliament can view the forthcoming enlargement negotiations positively.
The Amsterdam Treaty does not mark a step towards a European democracy. Quite the reverse: the revision of the Maastricht Treaty provides for a proliferation of procedures conducted between the Member States without adequate parliamentary or judicial control. The principle of power sharing is being made a mockery of. Without codecision, the otherwise desirable extension of majority voting in the Council becomes highly dangerous.
The Treaty does not introduce openness of legislation, nor is the EP being given rights of codetermination and control in key areas of integration, such as monetary union.
The new Treaty does not create equilibrium between the Union's political and economic integration. Despite its protestations of being committed to sustainable development, the EU still cleaves to the logic of unrestricted competition. Maastricht II offers no guarantee that Member States will retain or be able to introduce higher environmental standards. No mention is made in the draft Treaty of the introduction of eco-taxes.
The employment chapter is verbose and empty. No mention is made of the objective of full employment. The Amsterdam Treaty provides no financial or institutional instruments for carrying out an active employment policy at EU level. Instead, it talks about co-ordinating the employment policies of the Member States, but they have long since lost any budgetary room for manoeuvre for employment offensives because of the tight corset of the convergence criteria.
In its present form, the Treaty undermines democracy and civil rights, which are the true foundations of European Union.
Now it is up to the EP and the national parliaments to cement an alliance for European democracy and take action to have the Intergovernmental Conference deferred. Because, as the Treaty stands at present, it is unacceptable. Results should be more important than sticking to a timetable.
Europe is at a crossroads. The closure of the intergovernmental conference is the first main deadline. In order to pursue completion of the European Union and its preparation in view of the next century, treaties, the rules and the institutions must be adapted.
The outcome of the governmental conference will be judged according to three criteria:
1.The paralysing unanimity rule must be restricted as much as possible. The European Union cannot act efficiently as long as one of the Member States can put its national interests before the general interest of the inhabitants of the Union as a whole.2.The social aspect must be reinforced. The European Union must listen to its members and respond to the demand for employment dignity for all. That is why the social chapter must be improved. That is also why we are recommending integration of an effective chapter on employment into the Treaty. The balance must be struck once again between monetary policy, on one hand, and social and economic policies, on the other.3.The European Parliament's democratic involvement in the second and third pillars must be strengthened. The European Union must be able to intervene in order to maintain peace and security both inside and outside its borders. The European Parliament must take a more active part in this procedure and must be able to resume the democratic prerogatives lost by national parliaments in a certain number of vital areas.As far as we know, the Dutch Presidency's proposals offer too few prospects in terms of these three criteria. On behalf of the PS delegation, I would like to insist that efforts be made in Amsterdam in order to improve the texts and for measures to be taken in order to come closer to the positions frequently taken by the European Parliament, in particular in the resolution that we have just adopted.
If not, if significant progress proved impossible because of a lack of time or political restraints, a slight delay will be preferable to a negative outcome.
(The sitting was suspended at 1.35 p.m. and resumed at 3 p.m.)
Progress in CFSP 1996
The next item is the report (A4-0193/97) by Mr Spencer, on behalf of the Committee for Foreign Affairs, Security and Defence Policy, on progress in implementing the common foreign and security policy (January to December 1996).
We are very glad that the President-in-Office is still with us, and we are glad to take this opportunity to hear Mr van Mierlo's views on this report by Mr Spencer, on behalf of the Council.
Madam President, I am very much obliged to Mr Spencer for giving me the floor. It would be logical for him to take the floor first, but as often in the final days before a summit of this type, logic is overridden by the events and I must travel quickly to Bonn in order to meet someone who is playing a key role in the problem concerning us just now. That is why I welcome this generous gesture and I am very grateful to it.
Since we are approaching the end of the intergovernmental conference, which is designed to prepare the European Union to meet future challenges, it is vital not to lose sight of our current position and the results that we have already obtained, not only in terms of European integration in general but also in respect of its common foreign security policy. The reports which Mr Spencer drafted on 1996 and the draft resolution attached to it sketch a varied image on the ground. It is also pointed out that we need to improve the effectiveness and coherence of the CFSP. The Council shares this opinion and that is why we are aiming at a structural improvement of the functioning of the CFSP and that this on the agenda of the IGC.
But we must not forget that the Union still has a long way to go even if progress already made in recent years is not negligible. It is in accordance with this situation that we must express our expectations and form our judgment.
As you know, the Maastricht Treaty threw down the bases of a common foreign and security policy for the European Union. This matter also obviously confronts the traditional powers of national states with the reality of European integration. The modelling of the CFSP expresses that reality very well. A strong CFSP can be forged thanks to the feeling of proximity of the Member States of the European Union. Fashioning a common policy on the ground means that reality is becoming aware of the need to express shared common interests. In certain areas this awareness is stronger than in others but a process of gradual evolution is clearly emerging here.
This evolution is reflected in institutional terms in the growth of European political cooperation from 25 years ago until implementation of the CFSP following Maastricht. The institutional reforms with regard to the CFSP, currently envisaged as part of the intergovernmental conference, are a further stage in this process and must be regarded as such. Only ten years ago it was obvious that the economic giant that the European Community was had feet of clay when it came to foreign and security policy and that that ground was insignificant.
In reality this situation, inspired by geopolitical relationships, was an artificial one. However, the fall of the Berlin wall and the wave of democratization in central and eastern Europe have placed the Community suddenly and unexpectedly up against new challenges. Europe was, in any case, going to have to affirm its political identity and weight more markedly. The way of making progress is gradually emerging although it is obvious that this process is going to need more time.
The IGC is examining, as it were, the provisions of the Maastricht Treaty vis-à-vis the CFSP in the light of the experiences that we have gained over recent years and the needs that we have pinpointed in looking towards the future. It is true that the CFSP's tools have seldom been used and public opinion often had the impression that the Union still cannot react firmly. Let us be realistic! Is this situation due to the instruments or to the will of the Member States to use them? In fact an efficient and firm common policy in this area calls for a desire and will to collaborate, justified by an awareness of the fact that our common interests are at stake.
The Union is in full evolution and is preparing for its future, including that of the CFSP. Our relations with associate countries in central and eastern Europe and around the Mediterranean are being strengthened. Moreover, we are working on lasting relations with our neighbouring countries in eastern Europe and around the Mediterranean basin. As far as problems on our continent are concerned, such as Belarus, former Yugoslavia and Albania, the Union is beginning to play the role allocated to it and which it is its duty to play with increasing success. It is trying to fulfil this role in conjunction with organisations such as the United Nations, the Council of Europe and the organs of the European Convention on Human Rights, by implementing every available means. That does not mean that the Union can advance or impose short-term solutions, but that it exercises an influence in terms of foreign policy in the respect of its own interests but also in the light of the importance of its economic relations with the countries in question. It is obvious that the rehabilitation and promotion of political and economic stability go hand in hand with this and are of major importance for the Union and its Member States. To this effect, tools such as the pre-adhesion strategy, PHARE and TACIS are very important.
Recently the European Union has also been very active in the field of relations with other neighbouring countries. For example, let us mention the pursuit of dialogue with Mediterranean countries. The process begun at the Barcelona Conference has led to a system of closer economic links and a more intense political dialogue of strategic interest for the Union, its Member States and our neighbours to the south.
Links with eastern European countries have also been strengthened. On the basis of general action plans, the Union is endeavouring for example to transform its relationship with the Russian Federation and Ukraine into a lasting and significant partnership. The Union is thereby contributing to the formation of a stable European security structure.
The Union has also made considerable efforts concerning developments in the Middle East and the region of the Great Lakes in Africa. Representatives have been specially appointed for both of these regions, namely Mr Moratinos and Mr Ajello, in order to express the Union's commitment and to pursue the Union's policy more effectively. You will nevertheless understand that the Union's role in these regions is limited to support. Initially, conflict based problems have to be tackled by the parties themselves, but the Union can lend support. Arbitrage and preventive diplomacy can also complement support in terms of humanitarian aid and any other kind of aid. I myself was able to see the importance of appointing Mr Moratinos for the Middle East question. In fact, at that moment, and following the very specific manoeuvres of the Presidency, it was recognized for the first time that Europe can play not only an economic role but also a political role in the peace process in the Middle East. It is vital that we continue to try and complement efforts by the United States. Too often and for too long we adopted a childish attitude aimed at sharing our powers - who could do what in the Middle East. The Middle East is very special for Europe. I think that American diplomacy would fail unless Europe were supporting it. In my view, we have exploited this point carefully and harmoniously. However, we could act even more coherently.
Relations between the Union and its trans-Atlantic partners have evolved. Even though sometimes we have differences of opinion over the use of means - we often, for example, have different conceptions of the usefulness and efficiency of isolation or boycotts - we do share the same objectives, standards and values. This understanding may be seen in the extent of cooperation in the framework of trans-Atlantic dialogue. Only recently, at the Summit, relations between European Union and the United States led to good results. As I have just said with respect to the Middle East, cooperation is called for. That was also important in the framework of the unfortunate story of a common resolution in terms of human rights policy over China but, as far as Europe and the United States are concerned, there was excellent cooperation. In this case cooperation within Europe was less evident.
Closer cooperation in the field of political dialogue has just complemented our economic relations with the countries of Latin America as well as our main Asian partners. The European Union - ASEAN Summit is an example of the framework of cooperation which enables an exchange of open and constructive ideas to be held. No-one would have thought, at that time, that we could discuss the Burma situation for two and a half hours in a very open way. We have managed to make some progress but not that much. I think that a well studied diplomatic manoeuvre might prove more profitable than we tended to believe.
In other words, the Union is no longer a simple trading partner but is also increasingly becoming a major partner in external political dialogue. It is obvious that the policy to be pursued must reach a consensus within the Union. We will only be listened to if we adopt a single position. This unanimity, emerging from an awareness of shared common interests, cannot be obtained through institutional structures. That is why it is all the more important that we exchange ideas and try to reach an agreement on the external political challenges to be met by the European Union and in the framework of the Council, but also dialogue with you, representatives of the peoples of the Union. The structures can, of course, help us in this process. So far we have chosen the least restrictive structures, intergovernmental decisions and consensus. Everyone can, therefore, act as they wish and block the process at the last moment. We have to make this option more difficult and that is what we have tried to do in the new Treaty.
I admit that the structures are not decisive but they can help us to avoid weak points. That is exactly what we are examining just now and where all of our efforts are being placed. I shall stop here. Thank you for allowing me to address the European Parliament.
I thank the President-in-Office of the Council for those remarks on the foreign and security policy.
Madam President, I thank the President-in-Office of the Council for his comments. I am always happy to oblige the presidency in the hope that we will see both the Dutch presidency and other presidencies perhaps a little more frequently in front of the Committee on Foreign Affairs, Security and Defence Policy.
As you have indicated, this is the annual report on the implementation of the common foreign and security policy that is specified in the Treaty. As this is the third such debate, I have this year provided comparative tables showing the trends - and in some cases the lack of trends - in the instruments of the policy. I am grateful to our excellent secretariat for the accuracy of this complex data. The third part of my report represents, for the first time, this data on a geographic basis, spiralling out from countries in the rest of Europe and nearby to every other region of the world.
I look forward to the time when we can lift our eyes from the institutional development of the CFSP to an undistracted debate on the substance of Europe's relations with the world; a state-of-the-world debate on a par with our successful state-of-the-Union debate. I was very pleased and attracted by the President-in-Office's reference to kitchens and dishes in this morning's debate. That is absolutely right. On foreign policy we need to get to the food and stop worrying about the plumbing.
Sadly we are not yet in that happy position so the second part of my report lists, once again, our criticisms of how the CFSP has failed to develop as was anticipated at Maastricht. It is a story of institutional timidity and occasional failure of European solidarity under commercial pressures.
I would not wish to concentrate solely on the shortcomings and failures of the policy because we are making progress. Twenty years ago our inability to act together on foreign policy matters was not regarded as either surprising or culpable. Ten years ago we felt guilty about our failure. Five years ago we had developed aspirations and rhetoric but had neither institutions nor ground rules. After Maastricht we had some mechanisms but we have not been good at using them. We have played with them at the margins but we have not used them to guide our way forward on the great issues that confront the Union.
I am most worried by the impact of this failure on our public and in particular, the impact of that failure, both political and technical, in the wars of Yugoslav succession, where our public expected us to save lives and we failed. The lesson of Bosnia, it seems to me, is that in the last resort, the Union must have the ability to intervene militarily. If we shy away from that responsibility we are doomed to being merely the paymaster for the peace-making efforts of non-European powers. It is in this context that we need to embark on a process of bringing the European Union and Western European Union closer together.
My report contains a section, again for the first time, on the role of this Parliament, its President, its committees and its delegations. I am an unapologetic enthusiast for parliamentary involvement, both national and European in the CFSP. I do not accept the doctrine that foreign affairs is the prerogative of the executive. In my view, the executives of Europe are already far too strong and parliamentarians too weak. This approach seems to be based on theories about the primacy of the Crown in foreign affairs, an argument which was rejected by the US Senate from the very early years of that great republic. It seems to me proper to aspire to such influence, but it requires us to be self-critical of our own performance as an institution, not least in our tendency to shoot from the hip in urgency resolutions in this plenary.
I echo President Santer's concerns this morning about attempts to restrict the coherence of the Commission's role in negotiating on behalf of the Union under Articles 113 and 238. There is important foreign policy in the first pillar and we should not dismiss its usefulness. For me, foreign policy, as understood by the electorates of Europe, is not limited to the classic diplomacy of the kind which absorbs the attention of those involved day-to-day in the CFSP. For any power, but especially for a predominantly civilian superpower such as this Union, foreign policy must be a mixture of trade and economics, of environment and development, of security and human rights. It must grow and be rooted in the genuine fears and perceptions of our citizens. It is not just the completion of the technical process of Treaty revision. It is not just a game for diplomats. It is about trade, jobs, drought and hurricanes. It is at least as much about what goes on in Kyoto and Geneva as what goes on in Moscow and Washington.
We have hopes for progress in Amsterdam. In the jargon we will not be holding our breath. But we will stand ready to do our part in making a political reality that lives in the minds of the people of Europe of whatever the Member States bring forward as a reformed and improved CFSP after the Treaty of Amsterdam.
Madam President, I should like, on behalf of my Group, to thank the Rapporteur, Mr Spencer. I think that he has emphasized all of the relevant points in this report and in the attached resolution. My gratitude also goes to the Minister, Mr Van Mierlo, for his detailed apology of the CFSP in 1996. I found it excellent. I also noted that the debate which has been held here today was a debate after the event and without conviction whose conclusions unfortunately have already been drawn. The CFSP is not going very well and the European Parliament should try to influence to a greater extent its development rather than holding this kind of post mortem debate. This institution has no doubt about the interest of the common foreign policy. But now all that we can do is assess it. The members of my group would like to look at the various aspects of the policy.
It must be said that, in terms of foreign policy, the Union did not meet the expectations of 1996. It is true that, in a certain number of areas, progress has been made - especially in areas belonging to the first pillar - I am thinking of humanitarian aid and stepping up relations with central and eastern European countries, including the former Soviet Union. In various other situations, however, the European Union has not been able or has not succeeded in contributing decisively to solving conflicts and tense situations. In many cases, a common human rights policy was out of the question especially since the larger Member States in a good many major situations have remained faithful to their own conduct and orientations. Furthermore, as has already been said, the United States have interfered on several occasions in situations that we ought to have been able to solve alone. It is a shame because the European Union is a major factor and it is also an important sponsor of very many international activities and we do not reap the fruit of that enough. These actions are not sufficiently well known to the public. I am thinking in particular of the European Union's role within the United Nations. As far as security is concerned, we must await the outcome of Amsterdam, but there too I find that the European Union's image is a pessimistic one. What we see is that it is really NATO which has been doing very well in recent years at the expense of the development of the European Union.
The Spencer report clearly tackles those aspects which need to be changed. We support this approach. We need to create better institutional conditions for the European Union's foreign policy, especially when it comes to conflict prevention. But that will only have any meaning and will only function if the Member States also demonstrate more ambition when it comes to collaborating over foreign affairs.
Madam President-in-Office, I very much welcome the publication of this report. It highlights the ineffectiveness of the European Union's policy in this particular area. I find it somewhat ironic that we refer to the common foreign and security policy. On many issues we have no policy and when we do it is rarely a common policy. This report highlights a number of critical areas where we have failed. It talks about the failure to respond to the continuing problems in Bosnia-Herzegovina or taking any initiative on Kosovo, the lack of effective response to the continuing problem of Cyprus and our relations with Turkey and the absence of a long-term policy for the Middle East or Africa.
It must also be admitted with some shame and embarrassment that our response to the recent Albanian crisis has been somewhat defective. Various reasons are suggested for this. We often hide behind structural deficiencies and I would certainly acknowledge that there are structural deficiencies, not least the requirement for unanimity. However, that does not tell the whole tale. Look, for example, at the failure of the European Union to act as one with regard to the continued breach of human rights in mainland China - an issue which will be debated later on. There, economic interests have overtaken political principle and if we fail to act as one, particularly where principle is involved, then we will have no meaningful role in the geopolitical world. So certainly let us address the problem of structural deficiencies but let us also recognize that there is a lack of principle involved in some of the ways we shape our policy.
I hope that this IGC deals with the structural deficiencies, that we end unanimity and replace it with QMV, that we strengthen the relationship with the Commission and the Parliament in this whole area and move away from intergovernmentalism and that we promise to start a real debate on the framing of a defence policy, hopefully incorporating the WEU and the EU pillar.
I once again pay tribute to the rapporteur. The report shows where we are weak and let us hope that, especially in the rest of the week and in Amsterdam, we will make a start on rectifying that.
Madam President, as everyone is aware the CFSP is a bone of great contention in the European Union; not because of its existence, but rather because of its absence. The Union's inability to implement a real common foreign and security policy, which has been lamented very often in this Chamber, means that while it is always willing do its share of the paying it cannot act effectively in the international arena.
The Spencer report, which is meticulous, honest and clear-sighted, underlines that reality in many of its points. It also indicates what needs to be done in order for the Union to be able to assume its role in this field at some juncture. It calls for the European Parliament to be given a bigger say with regard to the adoption of common actions and positions and for it to be afforded a participatory role in international negotiations. It defines the concept of common security as having to do above all with economic and social stability, the defusing of ethnic tensions and the promotion of ongoing integration; a security, that is, which extends beyond military confrontation and conflict and must be the model for the twenty-first century.
In addition, the report insists on the need to maintain parliamentary control of the financing of the CFSP, and it is a well known fact that not all of the Member States agree with that. Even so, it is an important general point which remains unresolved.
Madam President, I should like to congratulate Mr Spencer on his excellent work. Unfortunately, the record of CFSP is rather disappointing and current events do nothing to belie that. Mr Spencer draws lessons from European powerlessness, not to say Europe's absence from the international diplomatic arena. The crisis in former Yugoslavia revealed the European Union's inability to act. Now the same is true with the Albania situation.
For the lack of a genuine common foreign and security policy, Europe cannot play the role that should be its, including that of restoring peace. How could it be otherwise if the CFSP remains the expression of the Member States at intergovernmental level? The IGC must put that right by strengthening the principle of political solidarity, while enabling the Member States not to take part actively in certain common actions. The Council has so far resorted too seldom to common actions and positions and has demonstrated obvious sloth. I regret the weakness of Community diplomatic action in Cyprus and Turkey, for example. I deplore our paralysis vis-à-vis Algeria. Our absence of a common policy in respect of Africa is dramatic. I am afraid of what is in store in central Africa. Since the failure of the European Defence Community in 1954, for the first time, the basic conditions for the emergence of a European security policy now seem to be in place. Let us not miss this opportunity.
Madam President, the record of the CFSP this year shows, as on previous occasions, that the European Union's international activities are marked by a lack of political will, the non-existence of common aims and an insufficiency of institutional mechanisms.
This was so in Bosnia and more recently in Albania. What happened there has led to dissatisfaction of public opinion despite some truly positive efforts, such as those of our special envoy to the Middle East, Mr Moratinos. But the immediate future does not suggest that the situation there is getting any better.
We saw how NATO and Russia signed an agreement over which Europe simply applauded and waited. We will see in early July in Madrid how NATO, an institution with its origins in the Cold War, is enlarging to the detriment - of whom? Of the European Union's own capacities in the security field. Despite some positive aspects, what is proposed at the IGC is clearly insufficient.
We shall quickly have to change this situation. We lack an autonomous external policy, a European entity for its own, independent security and defence, an ability to prevent conflicts and take decisive action to narrow the gap between north and south. Otherwise, we shall be forced once again to mouth immodest and unreal phrases, that could even be qualified as gracious, as presented by Mr van Mierlo, over the fact that US diplomacy is sometimes wearied when Europe fails to act. That is not true.
Madam President, I should like to stress an aspect which seems to have been slightly overlooked. The Spencer report on the CFSP is a very good one, but less than two hours ago, we approved an absolutely abominable document, which sanctions the absence of any hope that there might be in this area at the Amsterdam summit. We already all know - and I disagree with my colleague and friend Anne André-Léonard over this - that nothing will be done over the CFSP in Amsterdam. We all know that the draft treaty presented to us will be adopted and it contains no significant progress in our foreign affairs policy. That is what has to be demonstrated. We have become a whispering parliament, professional whisperers, it is true, as Mr van Mierlo would say, but with no effectiveness vis-à-vis the other two institutions, especially the Council. We whisper our disagreements, our wishes, but we are not convinced of what we want. I think that is especially serious.
Somehow, that disappointment is very great today. We have this report which proposes some very clear things. It proposes the political guidelines for a series of world regions; it indicates a series of one-off reforms of the CFSP; it proposes using the Commission delegations to turn them into the diplomatic representations of the Member States without any diplomatic mission in over half the world's States. Those are practical avenues. They could be explored.
Last month we voted for a draft Tindemans report demanding the creation of a European corps for the Petersberg missions. We continually regret what happened in Bosnia, Rwanda and Albania. We should start taking real action instead of crying over the fact that the WEU was not integrated. Let us begin with what we agree over. We know that in the European Parliament there is a big majority for that. Let us stop whispering and propose something positive!
Madam President, the annual report on the progress of CFSP, as my group deplores, is unfortunately more of an occasion for a ritual celebration of integrationist fundamentalism than a far-reaching examination aimed at confronting aims and realities.
This report, despite its undeniable documentary quality and the wealth of its facts and figures, is no exception to that rule. It takes the same ideological approach as last year's, developing a conception of the CFSP that would set out to absorb all of all our nations' external means of action, constantly conceived in opposition to national diplomacies, as if a successful initiative by one or more Member States could not, by its very nature, benefit Europe as a whole. On the contrary, the competent and efficient national diplomatic services on which such actions rely are presented as an obstacle to the development of the CFSP and, during the debates, serious consideration has been given to their recycling, not to say their re-education.
The lack of consistency in today's CFSP is attributed to the continuation of an intergovernmental dynamism reflecting the fear of the Member States to relinquish the fantasy of national power. After Mr Lamers' empty shell, now we have Mr Spencer's fantasy. The national State now plays in the new dominant ideology the role that used to be attributed to the class enemy in the ideology immediately before it.
Setting the CFSP against national foreign policies, is condemning it to sterility. The CFSP will only be effective if it plays a complementary role and not that of replacing national diplomacies. When we have genuinely common interests, which are properly inventoried, acting together to make them work undeniably brings added value.
In other areas, our attitudes differ. The CFSP process can then make it possible, by means of concertation, to reconcile to the maximum the diversity of our approaches. But we also have to recognize the existence of divergent policies linked, in certain vital areas, to the protection of vital national interests that are perfectly legitimate and respond to citizens' wishes.
Wishing, for the sake of CFSP, to deny those realities can only do a disservice to the very aim being sought: affirming Europe's place on the new international arena. I regret that the Spencer report has not taken the realistic approach to the CFSP which is a necessary condition for its success. That is why our group will not be able to vote for its adoption.
Madam President, ladies and gentlemen, every year since the Maastricht Treaty entered into force on 1 November 1993, our Parliament has produced a report on the progress achieved in the elaboration of the common foreign and security policy, defined in Article J7 of the Treaty. Every year, the European Parliament has deplored a disappointing progress report, the absence of a common policy in international crises.
The Spencer report is no exception to that rule. According to its author, the beginnings of the CFSP are still unconvincing in the eyes of European citizens. Reviewing the crises in 1996, the report regrets in particular the absence of common proposals and initiatives by the Union for former Yugoslavia, the enlargement of NATO, and relations with Russia, its ineffectiveness in Albania, its diplomatic weakness over Cyprus and Turkey and its divisions over China.
Curiously, the report offers a positive appraisal of the action by the Union's special envoy to the Middle East and thinks that there are still possibilities to be exploited in central Africa, Zaire, or the Great Lakes region. No comment.
The measures proposed, as usual, to remedy these gaps are the following: integration of the WEU into the European Union, inclusion in the Community budget of CFSP operational non-compulsory expenditure, enabling the European Parliament to exert controls, and systematic consultation of the European Parliament by the Council before the adoption of common positions.
The Committee on Foreign Affairs is relying on the IGC to implement these reforms. Whereas it increasingly dismantles Member States' sovereignty in terms of foreign policy, it unfortunately brings with it hardly any harmony or peace between nations, and that is why we shall not be voting for the report.
Madame Chairman, when three new Member States joined the EU at the beginning of 1995 the tradition of military neutrality in the Union was strongly reinforced. What is at issue here is a tradition, not the invalidity of security policy, as surprisingly often seems to be thought. In post-war Europe the history of military neutrality is at least as long as that of alliances. This should be remembered.
I should like to stress that Finland, for example, does not wish to be politically neutral. We wish to support and strengthen the European Union's common foreign and security policy. In this area, Finland, together with Sweden among others, has been very active in recent times. We do, however, wish to remain militarily neutral because this informed choice, in our opinion and according to our experience can best secure stability and peaceful development in northern Europe. If Finland and Sweden now declared that they were going to give up their military neutrality, this would very probably result in the increase of military tension in our area and along the 1300 kilometre long border between the EU and Russia. Why should we pursue a policy which increases tension? It would, amongst other things, make peaceful border cooperation considerably more difficult.
Against this background, we have followed with some concern the calls for the unification of the EU with the WEU. This would mean that we would have to give up our military neutrality. We understand that a majority of the EU Member States have wished to resolve their security problems by entering into military alliances. We respect these solutions. We would wish, however, for our decisions too to be respected in the same way. The way from the division of Europe towards more peaceful development has been be preserved precisely by good cooperation between militarily allied and neutral countries.
Madam President, ladies and gentlemen, the credibility gap between the standing and economic strength of the European Union and its weakness and impotence as regards external security and defence policy is ever more striking.
This disparity arises because the Treaty on European Union was not implemented. The scant progress made with regard to implementing external security and defence policy is disappointing, as mentioned in the excellent report by Mr Spencer, which we should support and vote for.
We do not in the European Union possess any strategic information services which would enable us to make analytical forecasts of world political trends. In Europe we do not have the power of decision on external policy within an acceptably rapid time. It is well known within the European universe that there is no operational capacity or resources within the sphere of security and defence.
For the urgent implementation of these measures we need to set up a solid and coherent institutional framework, as this Parliament has recommended and is still recommending in this report, which drew very little attention from the Council. We are very concerned about the timid progress made in this matter and, I repeat, about the timid progress proposed in this matter proposed for the Intergovernmental Conference.
Madam President, we all know that the threefold strategy which could lend credibility to an external policy supported and framed in a common European Union security and defence policy would be to provide a basis and knowledge so that we could decide swiftly then act effectively.
Without these structural conditions the European Union will continue to lack prestige as regards external policy - it is a hard truth - and it will not in the medium term provide the appropriate support for the development of economic and financial policies and the relevant social progress.
Nevertheless, I hope that the operation of economic and monetary union as a whole, an operational Central European Bank, a single currency as a positive factor and a factor for greater cohesion will provide us with a basis for launching a European Union (but that will certainly be a matter for a new generation of European political leaders - this one is already exhausted - and possibly within a new institutional framework - this one already being exhausted); the objectives should be, in addition to improving living conditions, a little more pride in the life of the European citizen.
Madam President, I too would like to compliment Mr Spencer on an excellent report, but I also want to express my disappointment at the fact that, once again, this Parliament is just having a nice chat. And I want to say, once again, that a common foreign policy is needed, but the reality is we are not going to do anything concrete to achieve that objective.
I ask myself - and I ask you - whether anyone still cherishes the illusion that, as Mr Spencer rightly mentions in his report, the old nation states can play a leading role in a strongly and sharply evolving international scenario. I ask myself whether Europe, which certainly has a role at the highest level on the world scene, prefers to continue in the role of fifteen political dwarves, fifteen political gnomes who continue to argue about every important foreign policy issue which arises at international level. The events in former Yugoslavia are an obvious case, but we can cite many others, like the policies on Russia, China, which we shall be discussing later, and the Mediterranean too. Actual common actions and positions can be counted on the fingers of one hand. So I believe a specific and strong position should be taken after this debate through a specific intervention by Parliament.
Madam President, Mr Spencer deserves our thanks for his efforts, if only because his report makes it clear that any report on the implementation of the EU's common foreign and security policy must, nowadays, quite simply amount to a list of missed opportunities and failures. And, since the Intergovernmental Conference is producing no genuine progress in this area, I fear that such reports are going to take the same form in the future.
In order to find practical examples of this failure, we need not look very far afield: even among the Member States of the European Union, present or prospective, threats are being openly backed by military force. I regard it as an unforgivable failure of the European Union that it has not been able to resolve the crisis between Greece, Turkey and Cyprus. Indeed, if we look around we can see economically weak countries investing economic resources in totally disproportionate armaments -resources that they urgently need elsewhere.
I believe this should be a clear priority of all the European institutions, so that what is nothing less than a European scandal can be brought under control.
Madam President, the Spencer report makes some accurate observations. However, I see things in a slightly harder light. It is, of course, true that the development of a common foreign and security policy is being impeded by an institutional deficit. But there are other deficits as well, and there is an absence of solidarity. We saw that in the essentially neutral stance taken by the European Union during the crisis over the Imia islands in 1996, even though one of its member countries was involved. Secondly, the principle of equal treatment does not seem to count for much. The European Union took one approach to the rights of the Chechens and is taking another, at the present time, to the rights of the Kurds, and it says nothing about incursions into the territory of other countries by the Turkish army. Thirdly, there is a lack of self-confidence. In foreign policy the Union displays an enduring inferiority complex, and it has become reconciled to following in the wake of the United States. Cyprus is a case in point. The Union did whatever it could to downgrade the status of its special envoy vis-à-vis the United States and now the United States has just appointed Mr Holbrooke as its own special representative. I think that the tragedy of the Union's foreign policy was illustrated also by the situation that developed in Albania in 1996.
Madam President, ladies and gentlemen, we welcome this report because we want to see the swift implementation of the CFSP with regard to Austria's accession to the WEU and to NATO. Matters we regard as particularly important are improving the working conditions between the WEU and the EU and the development of a European security system that is not dependent on the USA. The primary purpose and objective of a European security system must be the prevention of military conflicts; the resolution of conflicts, even by the use of military force if necessary, is a secondary priority.
In view of its history during the present century, Europe has a special responsibility to adopt an active security policy. That policy must not be jeopardized by a naive form of pacifism, because there is one thing that none of us here should ever forget: adherence to the principles of unilateral pacifism, anti-militarism and military neutrality would have meant that Auschwitz was never liberated.
Madam President, I would like to say the same as everyone else here is saying that this is a very good report. It contains a good, broad concept of security policy and is not restricted to narrow military areas and military issues. I also welcome what Mr Spencer himself has said that there is a need for a long term strategy to tackle global problems including poverty, the environment and ethnic and social conflicts. I think this is excellent.
Above all, in the background documents for the report I see a good description of how a common security policy could be developed; there is an analysis of shortcomings but there is also a description of what could be done. They form a good reference book for anyone who is interested.
Even the sun sometimes has its spots. And so has this report in some places. I support instead what Mr Paasio said on the situation of the non-aligned neutral States. These spots are still present in points 15 and 19. I hope that they will disappear at the vote when we support amendment proposals Nos. 1 and 2. Otherwise: Congratulations on a good report.
Madam President, congratulations are due to Mr Spencer for his report. The great absentee, the great unknown, the great guilty party: the so-called but, in reality, non-existent common foreign policy has been described as all of those things at one time or another, and not without justification. After the historic events of 1989 it should have become the dominant concern of our Union, but still, today, on the eve of the revision of the Treaty, it remains a distant dream - albeit an undesirable one for some people here.
Sad experience, starting with the Gulf crisis and followed by the break-up of Yugoslavia, the Bosnia-Herzegovina drama and the tragedies in Africa - leaving aside the confusion with regard to Turkey - should have taught us that the growing trend in European foreign policy is more towards renationalization than communautization.
The biggest trading power on earth, as our Union affects to call itself, seems to confirm the views of those who mockingly describe it as a voiceless diplomat, a blind general and a lame soldier. Certainly, there is no lack of pious aspiration about the CFSP in the Maastricht Treaty, and nor will there be any lack of it soon in the Amsterdam Treaty. What is really lacking though is the unanimous political will to forge an effective foreign policy.
Various technical solutions are being searched for. There is, in fact, a desire, within the diffuse economic perception that grips us, to substitute money for our political and strategic absence. As Mr Van den Broek said perceptively yesterday, in all of the trouble spots, from Sarajevo to Palestine, the Europeans are doing the paying and the others are doing the action. If we want find the root cause of this inability we have to look back to the thing that in recent years we have been sedulously keeping quiet about: the abandonment of the federal idea.
Madam President, I too wish to congratulate Mr Spencer on his report. I agree with him that progress on the common foreign and security policy has been disappointing. It is true that the EU has been unable to implement human rights and democracy clauses in its agreements. The Commission has, as Mr Spencer outlined, failed to make proposals as it could do under Article J.8. I particularly welcome his reference to the analysis unit, which would assist the EU in drawing up a more effective common foreign and security policy and help with conflict prevention.
It is true that we need a closer relationship between the EU and the WEU. However, like Mrs Theorin, I disagree with paragraphs 15 and 19, on the integration of the WEU in the EU and more majority voting in the common foreign and security policy.
As Mr Lambrias said, the common foreign and security policy has clearly failed in certain areas, such as former Yugoslavia, Albania and other areas of the world.
Finally, I would like to congratulate Mr Spencer for including a reference to antipersonnel mines, and to ensure that we all work together to see that they are eliminated from the face of the earth, because they cause so much damage and hurt to people across the world.
Madam President, whatever the result of the Intergovernmental Conference may be, one thing is certain: applause for that conference will be muted. However important it may be to give our citizens the feeling that they live in an area of freedom and internal security, which includes social security and the right to work, external security is a necessity too. Particularly for countries like Austria, which are frontier states of the EU, it is important that the European Union should carry weight in its foreign and security policy and so become a stabilizing factor in Europe. So far we have seen mainly the shortcomings of the CFSP, in Bosnia and also in Albania and the Middle East. The Spencer report makes this painfully clear.
Let us not deceive ourselves: without the commitment of the USA in these crisis areas, nothing could be done. They show up the shortcomings of the European Union. This makes it all the more important to us that, with regard to the CFSP as elsewhere, majority decisions should make it easier for the European Union to act. The fact that the EU accepts the Petersberg undertakings, peace-keeping and peace-making missions in other words, is positive. The fact that there is still no date for the integration of the WEU, so that the military backbone is lacking, is negative. A clear CFSP line would also facilitate the national debate in neutral States such as Austria. While uncertainties remain regarding the CFSP, it is an easy way out to take refuge in neutrality, which has lost its meaning as a result of the changed political scenario in Europe and should be replaced by solidarity in favour of a common security policy.
Madam President, it is customary on these occasions to congratulate the rapporteur. What may be less customary is that in congratulating Mr Spencer I actually mean it, because previous chairmen of the Committee on Foreign Affairs, Security and Defence Policy have produced the annual report on a very absolutist basis: they have talked about the world they would like to see rather than the world that exists.
Mr Spencer's report, however, is practical and concrete, and that is precisely the basis on which we should address this subject. After all we have a common foreign and security policy not because we want some sort of status symbol to prove to the rest of the world we have grown up as an organization, but because we believe that our economic and political strength can, through CFSP, produce benefits not only to EU citizens but to citizens of the broader Europe and, indeed, of the world, and it is on providing those positive benefits that we have to be judged.
At the moment the CFSP is very piecemeal: it owes more to the inspiration of Heath Robinson than to the modern, computer-driven technological age. What we need is a clearer definition of what we want! What is a common foreign policy and what is it trying to achieve? We have no judgement of what we define as a common difficulty, a common challenge, and we have no idea of a common approach. How could anybody decide on a strategy for Albania when the Council of Ministers had 15 different briefing documents? You cannot even begin to attack the problem. While national governments are still briefing their civil servants, we cannot have a common foreign security policy.
That is why we need an analysis unit, which I hope we will see in Amsterdam. It is also why we need more coherence in funding the CFSP. Passing the hat round and trying to move things from pillar to post is not the model way of doing things. I hope that the interinstitutional agreement on the funding of the CFSP is cemented into the Amsterdam Treaty, and not before time!
We need a decision-making structure which respects the sensitivity of national sovereignty and the sensitivity of some of these issues to our Member States but still allows us to make progress. The idea of constructive abstention and more majority voting within commonly agreed strategies is a new way of moving forward.
The IGC will address some of these issues. What it cannot address is the lack of political will. The biggest disgrace of the common foreign and security policy is what happened in Mostar, and what happened to Mr Koschnick, who was our administrator in Mostar. The Council of Ministers betrayed him because of a lack of political will. What we have to build is a political will. We have to improve Parliament's role in a common foreign and security policy.
Having said that, I am delighted that Mr Spencer has been critical of Parliament. How can the Council trust us and take us seriously if we are incapable of making coherent recommendations and produce urgencies which are inaccurate and contradictory? We have to look to ourselves if we are really to take a major role in the developing foreign and security policy.
Madam President, I hope that the compliments that I shall make to the Spencer report and which will be added to those of former speakers will also be seen positively following Mr Titley's introduction. I think, in particular, that Mr Spencer has provided in his very serious report an almost perfect analysis of the lacunae in the European Union's foreign policy and he has analyzed the possible improvements to it. In this sense and following this morning's debate on the intergovernmental conference, it might be said that there is a consensus emerging on possible improvements to the tools of the common foreign policy. On this score, we are also very anxiously awaiting, along with this institution, the outcome of the Amsterdam Summit and we will then see to what extent the Treaty really has given us instruments and improvements to procedures and structures which might possibly enable us to reach a truly more effective and more dynamic common security and foreign policy, as has been demanded by so many speakers this afternoon.
Without wishing to undermine the just criticism of the common foreign policy, I should also like to issue a warning against the possible tendency to attribute, in some way or another, all of the international conflicts currently raging and all of the suffering still present in the world to the European Union's inaction or the lack of means enabling us to bring them to an end within a reasonable time.
Unfortunately, there are still many examples of big countries, world powers still with considerable diplomatic, military and economic capacities, but unable to find an immediate solution to any conflict, be it the Middle East conflict or the wars raging in Central Africa. The European Union's foreign policy presents, happily I would say, a number of positive elements too: we are the world's number one donor, Europe supports countries and people who are suffering throughout the world and we are also ready to explain to our publics that it is necessary to pursue the huge international effort in order to reestablish and reconstruct former Yugoslavia, a situation which we did not sufficiently react to at the time, in terms of political and diplomatic activity; but, nevertheless, we are now genuinely trying to consolidate the Dayton Peace Agreement. As for the global strategic environment, Eastern Europe, the former Soviet Union, the Mediterranean and the Middle East, we have reviewed our individual relations with each of these countries and strengthened our links with them.
The same goes for a country which arouses so much controversy in the European Parliament, namely Turkey, with which we concluded a customs union, two years ago, and with which we are still trying to strengthen links; it needs to take clear and practical measures rather than condemning to 21 years in prison a political activist who did nothing more than lower a flag.
In brief, there are also positive comments to make about the European Union's foreign policy. However, I should like to come back to the beginning and the nerve centre of the Spencer report - namely - as Mr Titley also just emphasized - that regardless of the structures of the procedures to be adopted shortly in Amsterdam, they can never replace the genuine political will to defend common interests at Community level. On this score, we obviously are lagging behind.
Finally, Madam President, I should like to emit a cry of distress. I think that it would be beneficial if all our Member States conscientiously re-read the existing Union Treaties in terms of a common foreign and security policy and that they echoed the words of the President of the Commission, Mr Santer, namely pacta sunt servanda . They should remember that, in 1991, in Maastricht, all of them declared that they should not only aspire to a common foreign policy but also to a security policy and, in the end, a common defence policy and all of the necessary tools for that purpose; their remarks made on this subject on strengthening WEU and the acquisition of tools which might also be used or exert pressure when diplomacy looks like failing - that all of subjects - also ought to retain our attention.
Madam President, I should like to conclude by expressing once again my considerable regard for Mr Spencer and my hope to see, in the coming years, numerous debates on the European Union's common security and foreign policy in the Committee on Foreign Affairs, Security and Defence Policy, as well as in the plenary session of the European Parliament.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
EP-national parliaments relations
The next item is the report (A4-0179/97) by Mrs Neyts-Uyttebroeck, on behalf of the Committee on Institutional Affairs, on relations between the European Parliament and national parliaments.
Since the Maastricht Treaty, the European Union has made genuine progress in political terms. The ratification procedures which followed then showed the strength of the call for a duty to justify. This appeal has never been denied and the current changes to the Treaty will only enforce it. Given their status as elected representatives of the Union's peoples, the national parliaments and the European Parliament play a key role in the exercise of democratic control over activities, in particular the legislative activities, of the European Union. The quality of the relationship between the European Parliament and national parliaments is therefore of crucial interest for the democratic nature of the European Union. If they oppose each other democracy will suffer. If they recognize that they have a common mission, democracy will be strengthened. That, ladies and gentlemen, was the thought that I have had throughout the year since I was appointed as Rapporteur on relations between our Parliament and the national parliaments. Convincing you was not that difficult. On the other hand, obtaining the approval of the national parliaments was and still is harder. As the Finnish parliament said, our relationship is both one of competition and complementarity. As for the latter aspect, the European Parliament monitors the action of the Commission and the Council while the national parliaments monitor their national governments, especially when they are acting at EU level.
That seems to be a matter of course but it is far from being the case since numerous EU legislative documents and nearly half the budget are passed without sufficient parliamentary controls, without mentioning the second and third pillars over which parliamentary - and, therefore, democratic - controls are virtually impossible, still today.
Consequently, my resolution contains fundamental demands, in the run up to the closure of the IGC - firstly: integration into the Treaty of openness and transparency as a general principle, valid for all of the European Union's institutions. This simple fact, ladies and gentlemen, should lessen public mistrust and should even help to do away with it altogether. Secondly: strengthening the European Parliament's powers and introducing codecision into all Council decisions taken by a qualified majority. Thirdly: an obligation under the Treaty to indicate all pre-legislative and legislative texts in due time to the national parliaments so that they have at least four weeks to express their opinion before the Council takes its decision. Fourthly: strengthening cooperation between the Union's parliaments by means of a better definition of the COSAC, by means of communicating in due time the Commission's legislative programme to the national parliaments, allocating reciprocal facilities and organizing multilateral electronic communications.
The IGC's current proposals respond partly to this demand. I hope that, in the run up to the Summit, these proposals will not be watered down but they will actually be strengthened. I am also aware of the fact, Mr President, ladies and gentlemen, that my report and resolution are only one cog in a relationship between our Parliament and the national parliaments, because they will still have some difficulties. That is why I hope that they will not be neglected but special attention will be paid to them.
To conclude, Mr President, ladies and gentlemen, I should like to use my remaining 30 seconds to thank everyone who has helped me in drafting this report because, of course, I did not act alone. I am very happy to have been able to count on the support of staff working for the Institutional Committee, my own assistants and a large number of colleagues.
Madam President, on behalf of the Socialist Group I congratulate the rapporteur. We have had excellent collaboration in committee, and the Socialist Group will be supporting her motion for a resolution when it comes to the vote.
The role of national parliaments and of the European Parliament are, and must be, complementary. Attempts by Eurosceptics and assorted nationalists on the extreme right to set the national parliaments and the European Parliament against each other must be resisted. The role is complementary because national parliaments have a role in their national capitals in controlling, scrutinizing and monitoring the activities of the ministers who represent their country at Council meetings in Brussels.
They all have different ways of doing it which they have developed in accordance with their own constitutional traditions. I have no doubt that some of these ways could be improved. That is up to them. But however good it is - be it the Scandinavian model whereby the minister appears before the relevant parliamentary committee on his or her way to the airport when going to a Council meeting and on his or her way back from the airport when returning from a Council meeting, a very intense form of scrutiny - or one of the other methods which have been developed, the fact remains that, however good that national parliamentary scrutiny is, it remains separate scrutiny by fifteen different national parliaments, each over one member of the Council.
That is where the role of the European Parliament comes in. Somebody has to deal with the Council as a collective body, as an institution that is taking decisions at European level as a European institution. And that is the importance of the co-decision procedure - to have a parliamentary body directly elected at European level to interact with the Council. The two roles are therefore complementary, and care should be taken in the Treaty to distinguish these two roles. We can support the compromises that seem to be emerging in the IGC to take measures that would facilitate the national control that national parliaments must exercise through better time limits and better circulation of documents giving them the time to get stuck into issues.
More important than that in the IGC is a related matter, that of extending qualified majority voting. If you have unanimity in an enlarged Union of 20 or so Member States, there will be no decisions for anybody to scrutinize and control. There will be nothing for national parliaments nor for the European Parliament to deal with because there will be paralysis. Unless we extend qualified majority voting in the new Treaty throughout the whole realm of Community legislation at the very least, then there will be no point in discussing the best ways to carry out national or European parliamentary scrutiny. That issue must be tackled by this IGC.
Madam President, I think that the success of Mrs Neyts-Uyttebroeck's report, approved by a large majority in committee, lies in its appropriate focus. Why? Because it sets out from the premise that the European Parliament and national parliaments both represent European citizens and, as Mr Corbett said, we must not fight in vain, we have to head in the same direction in exerting controls and conducting legislative activity. This report, which mentions the support of national parliaments - as the COSAC also recognized at its Dublin meeting - for extending European Parliament codecision to legislative acts, heads in the right direction.
What can we do to head in that right direction? I think that this report contains practical proposals that improve the political control that national parliaments exercise over Community legislation in the scope of their own competence, that of the national parliaments, and the control that governments are subjected to, which as we know has its place in the Council of Ministers.
The rapporteur also makes practical proposals on how the controls exercised by the European Parliament could be improved and finally on cooperation between the European Parliament and the national parliaments.
The rapporteur recognizes in her report, Madam President, that the proposals are not spectacular. They are not but they are governed by common sense, head in the right direction and are in keeping with what the national parliaments, with the representations of the European Parliament, agreed on in the COSAC - and here I wish to pay tribute to VicePresidents Fontaine and Imbeni. They head in the right direction I referred to earlier, in other words.
I also wish to congratulate the rapporteur on her splendid work, her practical proposals in which the wishes of the national parliaments are reflected, as they were expressed at the hearing held in Brussels a few weeks ago. With texts like this one, which are not spectacular, we make real progress, set by step, towards European construction.
Madam President, the proposal we are analyzing today is certainly not intended to transfer responsibilities or powers from the national parliaments to the European Parliament, far from it! Its logic is to develop better links and synergy between the two assemblies, with one specific objective: improving representation of the citizens, so that as well as having a national identity, they feel more European. Inevitably decisions will increasingly be taken in Strasbourg and Brussels, but complementary and parallel to decisions taken in the individual Member States. We want to associate the two institutions, Community and national, in evaluation, analysis, objectives and especially urgent situations.
Within this framework the regions should take on basic responsibilities for their territories, and there should be better organization of their own institution, the Committee of the Regions.
The European Parliament is ready to work directly with the national parliaments. We hope this is mutual. For this to happen in real time, it would be very useful to have two-way electronic transmission between the European Parliament and the national parliaments - as the rapporteur proposes in her report, and we congratulate her - for each political group and each individual Member of Parliament, together with the respective committees. We are working together to simplify legislative procedures, we are working together on common urgent intervention, we are working together, above all, to help the citizens understand why the two major institutions that represent them exist and how they function.
Madam President, I have just tabled an amendment taking up the main suggestion that I worded in a report dealing with the same issue and addressed to the Luxembourg Prime Minister, i.e. granting a right of appeal to national parliaments for the purpose of annulling Community acts for ultra vires or other serious reasons, according to the provisions of Article 173(2) of the Treaty.
It must be noted that the national parliaments are very much excluded from European legislative procedures, including in areas within their remits originating in constituent powers, which sometimes causes serious problems in an atmosphere of defiance against the cause of European integration prevailing in most Member States. My intention is therefore to propose what in German is called 'ein Vorschlag zur Güte ' , an idea that can cut corners, to counter the feeling of frustration and powerlessness that national parliamentarians often feel towards European construction.
To the extent that we are in a system of delegation of powers, this is only a rightful reversal whereby those who delegate also have the means of checking whether or not those powers entrusted to Community bodies are effectively used properly and in the framework of the delegations accorded. It is therefore essentially to avoid the undesirable inflation of a blank cheque that I am proposing that the national parliaments should become parties to the European Union's jurisdictional system, alongside national governments and the Union's institutions.
Madam President, we too appreciate the work carried out for the preparation of this report and we agree with much of what has been said up to now.
I should, however, like to make the following point: I think that this report did not deal at the length required in particular with two aspects which I regard as crucial and which one day we shall have to solve. First: with the transfer of competence from national to Community level we have the reversal of a situation which traditionally depended on executive power relative to legislative power. Legislative power devolved upon the executives. This question must be resolved. The second and very real question is that of the effective isolation of the citizens from the centres of decisionmaking. So these two questions, which are closely bound up with what we want to call the 'democratic deficit' must be faced squarely and, in my opinion, require a strengthening of the role of the national parliaments. That should be complementary to, as already mentioned here and as is obvious, the role of the European Parliament. There should be a strengthening of the role of the national parliaments, not only in fields where there is executive control, but also at the legislative level. I think that the question of the association of national parliaments at the level of the Community decisionmaking process is a particularly pertinent question which needs to be considered.
The main quality of the Neyts report is the interest that it takes in the main function of national parliaments in the European Union. As parliamentarians we should acknowledge that the citizens are, above all, attached to their national parliaments because they are close to them and have a historic and traditional role to play in their countries. That is why, if we want to strengthen democracy within the Union, we must as a priority seek to enhance the role of national parliaments in the European system.
Although strengthening national parliamentary controls over European legislation is up to the parliaments themselves, a certain number of measures could be taken at European level in order to increase their involvement. For that purpose, the Neyts report contains a large number of precious ideas. We welcome the fact that proposals such as improving the information of national parliaments in terms of European matters should be taken up in the protocol on the role of national parliaments presented by the Dutch Presidency, with a view to the Amsterdam Summit.
We also note that the report does not sufficiently take into account the lack of democratic legitimacy of the European Parliament. Too much is expected of the strengthening of the EP's powers. Although the European Parliament is elected directly by the citizens, increasing the role of the European Parliament does not narrow the gap separating the Union from the ordinary people. Ordinary people are hard put to identify with a parliament in which national political pluralism has difficulties in breaking through and where linguistic barriers prevent a genuine political debate from taking place. Consequently, an effective democratic representation of a genuine diversity of citizens, languages and cultures in the European Union in Brussels and Strasbourg will remain problematic by definition.
As a result, the European Union's political agenda should limit itself to tasks with obvious added value in terms of the national approach. That will be the best way of helping to bring ordinary people closer to European policy and filling in the democratic deficit.
Madam President, the rapporteur, our honourable colleague Mrs Neyts, whom I warmly congratulate from the other side of the barrier on her report which I disagree with, is wrong according to me when she states that the democratic deficit can notably be combatted by granting this institution, the European Parliament, greater powers.
I think that the European diversity of peoples, languages, cultures and political systems is so great - and I think that this diversity is a wealth that should be defended - that increasing this institution's powers or that of any other federal institution would only contribute more to the grey areas. I note, for example, in my country, Flanders, that all the political parties in the Flemish parliament are opposed to introducing the right of vote to all Europeans.
The protest of the whole people is not taken into account or even respected in the European Parliament. That is a very good example of the democratic deficit in my view.
That is why I recommend in particular maintaining all Member States' right to veto in the hope that my country, Flanders, can as quickly as possible become a Member State of the European Union in its own right.
Madam President, there is, we know, a kind of ill-feeling between the national parliaments and the European Parliament. The former complain that they have been relegated to the rank of chambers for rubber-stamping decisions taken elsewhere, including the European Parliament. The latter wants to preserve and even increase its democratic powers, something often taken badly by the national parliaments, which are afraid of losing even more of their own powers.
Faced with that ill-feeling, I think that the Neyts report is an excellent clarification of this issue and shows that the European Parliament and the national parliaments have the same fight to fight: that of democratizing Europe. This report shows above all that instead of rivalry, we should talk of complementarity. The national parliaments have an enormous wasteland to cultivate. It includes all of the Council's legislative activity, that of the national governments and the whole area of intergovernmental cooperation.
Having sat in my national parliament before becoming an MEP, I can testify to the difficulty faced by national parliaments in committing themselves to European politics. Apart from the small number of MPs very much committed to European politics, most national MPs are barely interested in it, not for lack of political will, but for a whole set of practical reasons. Often, the national parliaments have neither the time nor the means to follow the development of European issues. Many things are complicated, bureaucratic, in Europe, and the simplification of the Treaty, we can predict, is not going to be done straight away. Transparency has never been the key word of European construction.
All that could facilitate the work of national parliaments should be done, but I should like to put people on their guard against a recent trend in certain countries, in certain national parliaments, which consists in wanting to create a new institution out of the national parliaments. Adding to the number of assemblies has always been a democratic retreat rather than an advance, as each assembly tends to develop its own lease of life and wants to assert itself to the detriment of the others.
Let us find ways of understanding each other, cooperating, respecting each other's competences, facilitating our respective work. Once again, Mrs Neyts' excellent report is a major contribution to that.
Mr President, I cannot help getting the impression, when I travel around, that there are two Europes. There is a Europe of the institutions, i.e. the Commission, the Council of Ministers and Parliament, on the one hand; on the other hand, there is the Europe of the people. I feel that here too, on the eve of the conclusion of the Intergovernmental Conference in the Netherlands. Thus the problem of understanding the interests of the general public is still there. Also, what is often called Eurospeak, now as ever, acts as a barrier to ordinary people. The language of the EU hardly catches the imagination, and it is full of acronyms of all kinds. One sometimes gets the impression that the institutions are in some spaceship far above the earth, communicating with one another in a special coded language. We can pick it up here on earth, but cannot understand what it is about. It is full of terms like subsidiarity, variable geometry, comitology and the like. The result is that people find it uninteresting and sometimes downright annoying. That is the reaction in news offices wherever you go. Precisely in such a context it is important to highlight the role of the national parliaments: quite simply, they need to discover Europe. The national parliaments are after all closer to the people than the European Parliament, so the obvious thing is to use the national parliaments to make the whole system more relevant to the people. As has been so forcefully pointed out here today, it is necessary. And I say all of this in the recognition that what we regard as national home affairs policy has in crucial respects also become European home affairs policy. Precisely as an extension to this recognition, it is important to involve the national parliaments in the European context, so that they do not just hover out there like satellite stations. Hence my support for this report, which is a good and practical contribution to strengthening the role of the national parliaments, also in relation to the European Parliament.
Mr President, of a report intended to be part of the grandiose work of European construction, we expected a hymn to joy. Instead we have a pop song for school girls, with a fashionable refrain, repeated fifteen times over, about the democratic deficit!
The old parties have just discovered the summer hit for 1997, just as last year they did the same in Belgium, after digging up the bodies of four little girls - they discovered the summer hit for 1996, the breakdown of Justice and its institutions.
Dear liberal colleague, dear compatriot, you know that it is pathetic to speak about the democratic deficit these days. When, for example, most European parliamentarians and federal parliamentarians in Belgium tolerate the fact that, in our country, the elections, both national and European, are systematically fixed by taxpayers' money which all parties receive, apart from mine, the Front national, by the media in Belgium where the press is free but subsidized, by the courts which ban the Front national list for the Senate for no good reason - and tomorrow, why not, the list for the European Parliament - and by the authorities which regularly throw my party's militants into prison just because they want to brush aside corrupt politicians and finally give people a say in things.
I might still vote for the Neyts report, however, because it is even more beautiful than it is useless.
Mr President, ladies and gentlemen, my ceterum censio has nothing to do with the destruction of Carthage. It is, rather, directed against the lack of transparency in the Union, its lack of closeness to the citizen and the existing democratic deficit. I should therefore like to offer my sincere congratulations to the rapporteur. Even though I cannot share her opinion on everything, I have admired her work on this report in committee - her circumspection, her sharp eye for essentials and, not least, her stamina.
In my opinion, acceptance of the European idea - and, of course, opinions may differ as to what form that idea should take - will be crucially dependent on overcoming the problems listed in the report. Only an increase in democratic control, and especially a working involvement of the national parliaments, can ensure that the European idea is put across to the citizens of the various Member States. But the absence of these proposed improvements will mean a further increase in the existing euroscepticism, even without any contribution from those right-wingers mentioned - perhaps by force of habit - by Mr Corbett.
Mr President, the European Commission believes, and has already stated on many occasions, that the national parliaments must play a major role in the process of democratization, in particular of the European Community. That is why the Neyts report is of capital interest. The role of national parliaments is important primarily because they have to ratify any changes made to the Treaty and they also have to approve the main decisions taken by the Council. Secondly, the national parliaments can help to reduce the democratic deficit by exercising democratic controls over their own governments. That is important in areas where the decision-making process is still essentially an intergovernmental matter, such as the common foreign and security policy, as well as justice and internal affairs where, like the European Commission, I feel that the European Parliament's role is still too limited.
Well-informed national parliaments can play a major and useful role in the current decisive debate on European integration. We cannot over-emphasize the importance of involving national parliaments more closely and especially not excluding them, and thereby turning them into precious and highly thought-of allies in terms of this process. That does not mean to say that we should further complicate the decision-making process nor slow it down by creating new institutions and structures.
For all of these reasons, I go along with the political message contained in the Neyts report which stems from discussions according to which a certain number of measures have to be taken at the intergovernmental conference and elsewhere in order to strengthen the role of the parliaments of Member States of the European Union and to optimize their collective influence, while respecting the single institutional framework, without creating new formal structures nor undermining the constitutional provisions or parliamentary traditions of each nation. I fully approve this point of view.
By way of conclusion, please allow me to add a few words on the intergovernmental conference.
It seems that the role of the national parliaments is to be extended by means of a protocol on two major aspects. First of all, national parliaments must be better informed of the Union's activities by granting - as Mrs Neyts has already emphasized - a four-week period for them to examine the Commission's White and Green Papers as well as legislative proposals. The second aspect concerns the consultative role of COSAC which has already been mentioned. This structure must be strengthened, in particular in terms of subsidiarity, justice and internal affairs.
We think that the measures aimed at strengthening the controls exercised by national parliaments should remain principally the responsibility of those parliaments and that they can help to fulfil their role within the European Union with greater effectiveness.
Thank you very much, Mr Commissioner Van den Broek.
The debate is closed.
Thte vote will take place at noon tomorrow.
Legal and judicial area to protect EU financial interests
The next item on the agenda is the debate on the oral questions tabled by Mrs Theato on behalf of the Committee on Budgetary Control and by Mr Bontempi on behalf of the Committee on Civil Liberties and Internal Affairs to the Council (B4-0168/97) and to the Commission (B4-0169/97) on the establishment of a European legal and judicial area to protect the European Union's financial interests against international crime.
Mr President, Madam President-in-Office, Commissioner, these two oral questions follow on from the knowledge obtained during the hearing in April on the legal protection of the EU budget and therefore of its tax revenue. At the same time, they constitute an urgent appeal to the Intergovernmental Conference to adopt effective measures to combat the problem of fraud. That hearing produced conflicting information. First, there are already a number of instruments to deal with fraud, corruption and international organized crime. Examples include the convention for the protection of the Community's financial interests, with its first protocol on the corruption of EU officials and second protocol on money laundering.
Other proposals are on the table, such as the high-level expert group on international organized crime and the planned joint action by the Commission against organized crime and corruption in general. I would remind the House of the reports by the Member States on national legislation to combat fraud, and also of the notable study of a corpus juris on criminal law and criminal law procedures, which was produced at Parliament's initiative. This makes it apparent that the ideal way of providing effective protection for the EU's financial resources would be a kind of European public prosecutor who could shift the obstacles to co-operation between the national legal institutions without violating the sovereignty of the States concerned.
All these legal texts, proposals and studies show how sensitive the public is to the abuse of Community funds and to international fraud. But if we turn to reality, we find it both disappointing and contradictory. Although we have achieved a degree of protection in administrative law, through the Regulation on Administrative Penalties and on-site Inspections, we are lagging far behind in terms of criminal law.
The convention I mentioned earlier, signed as long ago as 1995, and the two associated protocols have still not yet been ratified. Indeed, I fear that it is becoming more and more improbable that they ever will be ratified by all Member States. So these texts remain a dead letter. But even if all the Member States were to ratify them, that would not automatically achieve balanced protection of the EU's financial interests. The fact is that some Member States have let it be known that their legislation is already harmonized with the convention. That this is not the case is apparent from their own national reports. But even assuming that the convention were to be properly implemented, harmonization would still turn out to have feet of clay, because a number of aspects are not covered - such as the conciliation procedure, the limitation period, and the flow of information from administration to jurisdiction.
Clearly, we cannot sit back and wait for the possible ratification of what is in any case weak legislation. Action must be taken, over and above the present framework. We therefore make the following demands. First, the Member States must accept their responsibility and ratify the convention and the two protocols by next year; secondly, if this ratification does not take place, the Commission should be called upon to propose more effective action. Thirdly, the Intergovernmental Conference should, as previously agreed in Dublin, reinforce Article 209a of the EC Treaty to give Parliament the right of codecision. Fourthly, the text of the corpus juris should enable the Commission to phase in proposals on criminal law and the law of criminal procedure, having due regard to aspects of constitutional law in the Member States.
In conclusion, I appeal to the Commission and to the Member States, as a matter of urgency, to do everything possible under the existing regulations to combat fraud, so that the public -and we in this House - are not constantly being horrified by subsidy scandals, real or imagined.
Madam Minister, Madam Commissioner, we tabled two questions to prompt this debate, which is really intended to raise another strong warning from the European Parliament about the fight against organized crime, which everyone proclaims to be a priority, yet in practice little is done and what is done is not very effective. I think the reasons for this glaring contradiction between what is said and what is done are now clear. To put it briefly, we are in the presence of an international criminal situation, and the legislative, administrative and institutional framework designed to contain it has become generally obsolete. To counter this crime wave we find a static and alarming situation: fifteen national legal systems which are heterogeneous in substance and procedure, and between which there is no effective and rapid communication. And all the vast array of treaties and administrative and legal cooperation conventions that have been signed is not worth much if these instruments frequently remain the dead letters denounced by Mrs Theato.
So on one side there is speed and incisiveness - unfortunately on the side of the criminals - and on the other there is delay, discontinuity and inefficiency. So, especially after the hearing we have held, and after the strong warning that has reached us from the seven European judges who launched an appeal from Geneva just a year ago, it is clear that, given these difficulties and this powerlessness, we need to consider new instruments for a European legal area, new instruments for the European taxpayer where fraud is involved, but for the European citizen full stop in terms of the way this organized crime affects their safety.
We have received suggestions and pointers. I think some of these absolutely must be kept in mind and we must seriously think about converting them into reality, into concrete provisions. I refer to lifting banking secrecy when international assistance is requested, introducing rules which would allow a European judge to talk directly to his colleagues, without going through tortuous, lengthy and wearisome procedures, and the importance of new common types of offence, especially where economic crime is concerned.
In truth we have adopted plenty of instruments in recent times. I want to mention, over and above financial interests, that something interesting has happened: a convention on corruption has been approved, there is the Commission's communication on anti-corruption policy in general, the Council is making a major drive against organized crime, and, amongst other things, a convention on mutual legal assistance is also being discussed.
We do not undervalue either the content of the political importance of these acts, but - I want to stress this - without a revolution, cultural as well, which goes beyond traditional instruments of international law and also beyond the historical nationalistic inertia which characterizes the legal systems, it will be very difficult for the measures, however good, to produce satisfactory results. The case of the conventions is a disturbing warning: we have so many, but there they are, they lie there, they await ratification, they are not operational. So I think the moment has come, with these questions, with this debate, but above all faced with the appointments which await us - the ratification of the conventions, but most of all the Intergovernmental Conference and then the opportunity offered us by the corpus iuris - for a great qualitative leap. It is time to move from declarations, from statements, to action.
Legality and protection, both of the taxpayer and the citizen as such, themselves indicate the path we must follow. There are four courses of action, which are clearly contained in the motion for a resolution. The first is reform of the third pillar: it is not very democratic and it is not very effective either. We expect important results from Amsterdam on this, although the text we have seen is certainly far from satisfactory. The second is an extraordinary initiative that this Parliament is ready to take to obtain ratification of the outstanding conventions. The third is experimental, at least as regards the financial interests of the Community: drafting common legislation on law and criminal procedure contained in the corpus iuris . Here too it should be stressed that this must operate with every democratic guarantee, the guarantee of parity for the prosecution and the accused, but certainly something must be done in the direction of common legislation. The fourth is giving the UCLAF the functions of coordination and technical support to the national legal authorities.
These are the four courses of action that the European Parliament is indicating. We are not a Parliament which just complains, we are also a Parliament which believes it has practical proposals to make on these issues. Madam Minister, Madam Commissioner, please give serious consideration to the results of this debate and vote.
Debates have been held in the Committee on Budgetary Control and the Committee on Civil Liberties and Internal Affairs on setting up a legal area which would protect the financial interests of the European Union against international crime.
Members of the European Parliament, Mrs Theato and Mr Bontempi, have asked questions on this subject. You are emphasizing - rightfully - to what extent we need to combat fraud within the Union. I support your position. This fraud costs millions of ECU every year and it is the Member States and Union citizens who pay. The Council and European Parliament support each other in the fight against fraud and crime. The Council therefore thinks it is important to ensure a permanent exchange of ideas between the Council and the European Parliament. Such an approach would be stimulating for both institutions.
During the Dutch Presidency, this exchange of views has been fruitful. I have had the privilege of discussing on several occasions with the responsible committees in the European Parliament the subject of progress made in negotiations within the third pillar, and also on the ground, in the fight against fraud. On this score, I have fortunately noticed that the European Parliament also attaches considerable importance to this information and exchange of views. I am, therefore, happy to be able to discuss this issue with you here today.
I shall also be willing to answer the questions put by Mrs Theato and Mr Bontempi. In my reply, I shall deal with the decisions taken under the Dutch Presidency and the Council in the field of fighting organized crime in general.
Organized crime really is a growing threat to our societies. It is becoming harder and harder to maintain the values that we all find so important. That is being blocked by the fact that crime - as we all know - is increasingly transgressing the limits of the Member States' jurisdiction. Criminals are helped by new technologies. The free movement of persons, services and goods means that Member States need to work out better methods to combat growing transfrontier crimes. However, we all have the impression, you and I, that we are going backwards. If we want to turn Europe into an area of freedom, security and justice, we must all do our best to improve prevention and fighting organized crime. The Council and the European Parliament must throw themselves behind that aim.
It is also with this in view that an action plan has been worked out at the request of the European Council under the Dutch Presidency to take a European approach to fighting organized crime. This action plan will be subjected to the approval of the European Council in Amsterdam. On 28 April last, the Justice and Internal Affairs Council gave its opinion on this plan at an extraordinary sitting. This debate led to unanimous support for the content of this plan by the European Union Ministers responsible for justice and internal affairs. At this Council meeting, I told my colleagues of the importance of proper parliamentary and judicial controls when measures aimed at combating organized crime are being worked out. I have conveyed to you the text of the action plan and held a fruitful discussion with the Committee on Civic Liberties and Internal Affairs - as you recall - on the measures proposed in this action plan. It is now for the Council to urge action on working out particular points in consultation with the European Parliament.
As you know, the action plan contains a large number of measures which should jointly help us to fight organized crime in Europe effectively. It goes without saying that this European approach is necessary. You have insisted here on a rapid implementation of Europol and I go along with that.
I am not going to go into detail of the content of the action plan. You all know it sufficiently well, I think. However, I should like once again to emphasize the importance of this plan. It is a framework in which we should tackle fraud in terms of the European Union's financial resources and as such I should emphasize the foundations of the European legal area within which the Member States can cooperate in the best possible way, within the framework of their common approach to dealing with organized crime.
The Member States ought, of course, to be assisted in this matter by an effective Europol. In my opinion, this is the framework and corresponding measures referred to by those two speakers. I should also add that they obviously know their limits, given the current structure of the third pillar. That also means that the Council and the European Parliament will quite frequently be discussing isolated measures worked out by the Council and I hope that there will be a constructive and lasting cooperation between the Council and the European Parliament.
I should like to add another word about the declarations made by Mrs Theato and Mr Bontempi on implementing these measures, something I have already said on several occasions: they are, of course, fine texts but what we really have to do now is implement them. The Treaties must be ratified and the measures implemented. The States must therefore use these instruments.
The questions put to the Council refer specifically to the fight against fraud in terms of Community funds. For many years now the Council has been taking a great interest in the creation of effective tools. This interest is reflected in particular in the multiannual work programme on cooperation in the field of justice and internal affairs. In other words, the Council really is taking this seriously. It also emerges from the fact that the most binding instrument in the framework of the current structure of the Treaty on the European Union is the conclusion of Treaties. It is a great advantage for the judicial practice and relevant services of the Member States. The precise definition of mutual obligations can only strengthen the effectiveness of that cooperation.
However, there is a major disadvantage which has been highlighted by the members who put these questions. I repeat it here: entry into force depends on the state of completion of national ratification procedures. Of course, it is a fact that these constitutional procedures are the very basis of our parliamentary democracies. That is a fact, but let us make it quite clear, you really must act quickly.
On this score, the Member States are consequently urged to speed up the ratification of the Treaty on the protection of the Community's financial interests by means of the first protocol. The Council has answered this expectation by going along in full with the recommendations which emerged from this action plan. It is stipulated in practical terms that these instruments must come into force by mid-1998 at the latest.
The second protocol to the Treaty was examined at the meeting of the Justice and Internal Affairs Council of 26 and 27 May. We reached a political agreement on all the questions which were still outstanding. The second protocol I refer to contains regulations on the liability of corporations, criminal or administrative sanctions for corruption or fraud, sanctions applied to money laundering, the seizure and confiscation of advantages illegally obtained by means of fraud corruption and also encouraging cooperation between the Commission and the Council in this field of action. I must emphasize the importance of the liability of corporations, a novelty in European Union regulations. Consequently, this text is now ready for submission for signature and I hope that this signature will take place under the auspices of the Dutch Presidency.
The judicial area cannot be achieved by treaties alone. Both speakers also emphasized that. The Council shares this vision which emerges from the action plan.
I would not be fully performing my informative task unless I told you of the other achievements of the Netherlands Presidency. Staff of the European Community and Member States of the European Union have signed an agreement to fight corruption. They did so at the meeting of the Justice and Internal Affairs Council. This instrument is also a major weapon in the fight against fraud and corruption. Activities on the draft agreement on mutual judicial assistance in criminal affairs - another important matter - have not yet been completed but we have made substantial progress on this.
Various detailed reports have also been drafted, for example on the Treaty on the protection of the Community's financial interests and the agreement on extradition, which should in any case make it possible to speed up ratification procedures.
All the instruments I have just referred to are, together with the framework offered by the action plan, the best means of achieving an efficient protection of the Union's financial interests. In this respect, measures aimed at fighting fraud and corruption are being complemented by other measures to fight organized crime. There is still a lot of work to be done but this does not seem to be close to changing. In my opinion, the European Parliament is going to play a lasting role in these developments.
Mr President, Minister, ladies and gentlemen, a great deal of work has been undertaken in recent years to improve the protection of European Union financial interests. The fact that the fight against fraud in the EU is now considered a clear high priority task demonstrates that this work has yielded results. There is no common legal framework in Europe which regulates all matters involving fraud. This, in itself, is only natural, of course. In many cases we are talking about areas where previously there has not been any particular form of co-operation at all. I agree with those who say that a lot can be done to improve co-operation between the existing legal systems but I am also convinced that we must be open to change where this is required.
The agreements which have been concluded in recent years must be viewed as a big step forward in this area. I refer particularly to the Convention on the Protection of Community Financial Interests. A great deal of effort was required to reach agreement on this issue. I am as concerned as Mrs Theato and Mr Bontempi about the fact that this Convention has still not been ratified. After all, two years have passed since it was signed. I can assure this Assembly that I will take every opportunity open to me to remind the Member States how important this is. I will do this not only at Council meetings but as a general rule every time I give an interview, write an article or give an address during a visit to a Member State. Of course it would help enormously if you, ladies and gentlemen, would also put pressure on as many people as you can in the course of your contacts with National Governments and Parliaments.
As you know the slow process of ratification is a problem in other areas as well. So far only Great Britain and Denmark have ratified the Europol Convention and only Great Britain has ratified the Extradition Convention. Everyone is aware that both of these instruments will have an important role to play in the future in the fight against internationally organised crime in Europe. So it can be very difficult explaining to people why it is taking so long for these Conventions to come into force. It is my conviction that the methods of working which we have at our disposal are not effective enough. This is also the reasoning behind the Commission's proposal to transfer everything except police co-operation and criminal law from the Third Pillar to the First Pillar in the governmental negotiations which are currently underway. Furthermore, co-operation on those areas which remain in the Third Pillar must be made considerably more effective. I have also seen, just as Mrs Theato pointed out, that there is also a proposal to the Intergovernmental Conference to give Article 209a greater force. I expect and hope, just as you do in this House, that the summit meeting in Amsterdam next week really will give us the tools we need.
I also welcome the fact that the top level group, in their action plan on internationally organised crime, have strongly and clearly reiterated how important it is that the ratification process is finalised as quickly as possible, and that a timetable for this has also been proposed. This particularly applies to the three additional protocols to the Convention on Fraud on which there is now agreement and which concern corruption, notification and legal aid. This latter protocol was agreed, as Minister Sorgdrager said, at the meeting of the Home and Justice Ministers on the 26-27 May. It concerns issues such as money laundering, legal aid and the opportunity to demand accountability of legal persons. This would mean that the Commission, for the first time, would have a role to play in criminal law proceedings. Although this is only a limited role I still see this as a big step forward.
As far as the Commission is concerned, we will of course continue to develop those instruments required to protect the EU's financial interests in the best possible way. We have already proposed regulations on the mutual recognition of evidence, direct co-operation between legal authorities, centralisation of the legal examination of fraud cases and the introduction of a register on fraud committed. All of these proposals will be raised for discussion during the Autumn.
The 1996 report on fraud to the Council of Ministers and the European Parliament clearly shows how difficult it is to legally examine cases of cross border fraud. There is an obvious risk that the lack of proper co-ordination, both at a national level and between Member States will lead to such divisions that a legal trial would be impossible in practice or in any case would not give a result. It is precisely for such cases of cross border fraud that the UCLAF should strengthen their competence in criminal law. By introducing a legal co-ordination unit, what we would call a judicial interface, consisting of a judge, a prosecutor and other legal experts, UCLAF would be able to exercise the current well managed co-ordination role and could also have a supportive and advisory function towards the Member States.
Mr President, the Commission will naturally examine the themes which are taken up in corpus juris, in other words in the study which has been carried out at Parliament's request and in which the Commission has been an active participant. The introduction of a European public prosecution function which has the right to pursue criminal cases involving the protection of the Union's financial interests is an enticing thought. It goes without saying that there is room for further initiatives to improve the conditions for legal aid and in the exchange of information in cases of criminal law.
Mr President, thank you for allowing me the floor again. First, let me once again offer my sincere thanks to Commissioner Gradin - she knows how much we always value her support, and her resolute approach. Rome was not built in a day.
But I do have one specific question for the President-in-Office, whom I also thank for her remarks. Perhaps I did not fully understand what she said. Mrs Sorgdrager, can you assure us that you expect the protocols, and the convention too, to be ratified by mid-1998, or were you referring to the protocols alone? That would be somewhat unbalanced, because, in principle, the convention itself is the basis and the protocols are supplementary to it. Perhaps you can answer that question for me.
Mr President, it is a fact that we have jointly agreed in the action plan that we will make sure that treaties and protocols are ratified by mid-1998. Do you want a guarantee? I will have to answer that it is impossible. Obviously, I have no control over the procedures in the other Member States but we have reached a common agreement and I therefore hope that everyone will stick to it.
Mr President, ladies and gentlemen, I am most grateful for that frank answer by the President-inOffice, admitting that she can offer no guarantee of the implementation of her own programmes. That merely confirms what the previous speakers - the Chairman of the Committee on Budgetary Control and Mr Bontempi - have already said about this whole problem.
Commissioner, you need have no fear. We shall talk about this subject at every opportunity, because we as Members of the European Parliament do actually see ourselves as representatives of Europe's tax-payers, and it displeases us greatly to see the hesitant and vacillating progress made by the European institutions towards completing a European legal framework.
The European Commission's 1997-98 anti-fraud programme uses a very cautious formula to describe the study of a European legal framework, a corpus juris , that has been called for by the European Parliament, saying that it will examine what concrete conclusions can be drawn from this initiative for co-operation with the judicial authorities.
We in the European Parliament have known since the hearings by the Committee of Inquiry into the Community Transit System, if we did not know before, what conclusions we want to be drawn: we want a legal system which finally measures up to the needs of the European single market. I have heard a great deal in this House about Europol and the Treaties that are supposed to be coming, and I hope they do, and about the conventions between the European Member States. Perhaps I could quote a somewhat primitive example from the report by the Committee of Inquiry, which dates from May last year, so that it is quite up to date. It cannot be right that, as stated in this report, that people responsible for large-scale fraud - the sum involved here was £ 8 million - cannot be brought to justice because there are no arrangements for the mutual recognition of evidence.
As there may be interested listeners and European citizens in the gallery, and perhaps this corpus juris should be deLatinized to some extent, let me quote very briefly from the report:
' The first two counts in the indictment were dismissed because the judge did not allow the certified translation of the Spanish law to be produced in evidence; this evidence was to prove that the accused had committed a serious offence against the Spanish law, but the judge felt this was insufficiently clear.' The whole thing takes place at a level which is quite inconceivable to many of our fellow citizens today. Nor, probably, can they imagine that, in a common internal market at the end of the twentieth century, attempts are being made to protect the interests of the market players, and of the tax-payers, which, when charges are preferred, involve requests for judicial assistance being circulated back and forth through diplomatic channels as they were a century ago.
In the past, I think, the Member States of the European Union have stood idly by and watched as the European single market developed into a single market for fraud as well. Today, when that single market is to be consecrated by the introduction of a single currency, those same Member States seem surprised that our fellow citizens are less and less inclined to trust the problem-solving abilities of the European institutions.
As the representatives of the European tax-payers, we are not going to give up - we are going to continue denouncing, more and more forcefully, the failures of the various institutions and of the Member States. And we are not going to be bought off with vague, non-committal declarations of intent. Anyone who is in favour of the single market has to go a step further and be in favour of protecting it!
Mr President, in terms of effective organization, the European Community's efforts to combat organized subsidy fraud is roughly equivalent to Michael Schumacher trying to win a Formula I race in a horse-drawn cart. This is not the fault of the European Parliament. There are knowledgeable Members of this House, notably Mrs Theato and Mr Bontempi, who have long been trying, with a wealth of knowledge and persistence, to make something happen. So this charge has to be laid at the door of the Council. After all, it is really endearing when Mrs Sorgdrager refers to the mutual exchange of ideas between Parliament and the Council, but I cannot help suspecting that this cosy chat will leave organized crime somewhat cold, and will certainly have no impact on its activities. And it costs little to talk about Europol at every opportunity, especially when the convention which is supposed to provide the basis for Europol has not even been ratified yet. The reason why our organization is so wretched and so detrimental to the reputation of the European Union is that we are talking here about system failure.
We have vested the European Community with powers of disposal over money. But we have failed to give it the authority to defend that power of decision against abuse, by making use of the criminal law where necessary. That situation does not exist in any Member State. There, whoever has the power of disposal over money can haul the perpetrators of fraud before the courts and have them sentenced. The European Community cannot do that; it has to rely on the Council, on the individual Member States, to do it, and that is precisely where the system breaks down.
For the Community to take action under the criminal law supposedly violates national sovereignty. Since the most important power of government, the power to distribute money, has already been transferred to the Community, it would only be logical if, in addition to that power, the Community were to be authorized to protect that money by recourse to the criminal law. Because any other approach is ineffective. We know that from experience, and from the comic if appalling example that Mr Bösch has just quoted.
So unless we are prepared to ensure that the Community has criminal law jurisdiction to act in certain areas where it already has responsibilities, then we are always going to be impotent to deal with the criminals. And that is a responsibility that no one can really take.
Mr President, ladies and gentlemen, yet again we are dealing with the scourge of fraud. We have set about this a hundred times over, but we have to admit that the results have been few compared with the size of the problem. I would even say, without irony, that the problem is so great that we cannot even assess the size exactly.
What does fraud represent? 5-10 % of the European Union budget, according to estimates, or even more. Billions of ECU, in any case, which stray every year from the European Union budget. We know that fraud can be found everywhere, that it rots away at Community policies, especially the EAGGF but also the structural policies, the Union's internal policies, like tourism. The European Parliament's ad hoc committee of inquiry into Community transit, which conducted a remarkable piece of work, revealed that as the European Union's single market works it has become the favourite playground for international crime.
So who is to blame, you ask? It is sometimes hard to establish responsibilities, which lie in many quarters, but one fact seems significant to me. The European Convention on the protection of the Community's financial interests, signed in July 1995, has still to be ratified by the Member States' parliaments. It is therefore not operational and even useless. At best we might expect it to be ratified next year. Is that serious? The ambitious plan for combating fraud, indefatigably demanded by the European Parliament and well defined by the Commission has broken down because the Council, by its attitude of profound inertia, opposes all progress. When it comes to fraud, the Council and the Member States are more concerned with protecting themselves from Commission prerogatives than with the bold deeds of the fraudulent. They have chosen the wrong adversary and that error will cost the European Union's finances dearly.
The real difficulty is the absence of political will in the Council. It is the Member States which see to the execution on their territory of nearly 80 % of Community expenditure and they should recognize that the Union's institutions, the Commission in particular, have genuine, undeniable rights to control and intervene in the running of the Union's own resources, given that Community money is going missing.
Mr President, ladies and gentlemen, allow me to hope today for once that the Council will make an explicit and courageous commitment. Europe's credibility in the eyes of its ordinary citizens is at stake. Do we really want the sieve to be the image of Europe?
Mr President, this debate is getting to be a wearisome business - after all, it is nothing new. I find it depressing to hear time after time 'we hope...' , ' we believe perhaps...' , ' we expect...' . Our answer from the President-in-Office today is that we will perhaps get the Convention on the protection of the Community's financial interests ratified in mid-1998, i.e. three years after it was agreed. I am sorry, Madam President-in-Office, but to me, it sounds like yet another in a series of poor excuses from all Council Members, including those representing both your country and mine, for having done nothing to ratify the conventions. The fact is that the governments are dragging their feet on the ratifications. It shows a lack of respect for what they themselves joined together in deciding. It is all very well to sit round a table and agree on something and then not bother to transpose the text into their own legislation. I think what we are witnessing is a show of contempt for the problems we are grappling with. This conduct is in my view disappointing, and, as things look now, when the Intergovernmental Conference is still in progress, we do not even see any signs that the governments seriously plan to do something in this area.
We need to get a change in procedures. It may well be - as you pointed out, Madam President-in-Office - that Parliament has an important role to play, but our problem is that we have no decision-making power. If we had that, we would ensure that serious efforts were made to control fraud. But this situation is embarrassing. In conclusion, Mr President, I appeal to our colleagues in the national parliaments to take a closer interest in this subject and to put pressure on their own governments.
My colleagues have already asked the vital questions. So I would just like to take up one additional detail.
The basic problem is serious fraud. What is the reason for it? I think that one important reason is that there is no sympathy for the EU and its money. If you go out and talk to people in EU countries you get the impression that the most important thing is to 'milk' the EU of its money and to get hold of any EU subsidies available. This creates an atmosphere in which any method of getting hold of EU subsidies is permissible. Soon the loopholes also become obvious. Of course this cannot be allowed to continue.
But is the cure for this to give the EU so much more power in this area, when credibility for the EU, for Europol, for Conventions etc. is already so low? I think instead that we should have a 'clear out' of some of the subsidy rubbish which exists, establish clear rules on how EU subsidies are to be granted and ensure that they are not granted so freely. I think that drastic action is required in this respect.
I wish Anita Gradin good luck - her work in the EU is now concerned with managing this problem and it will be no easy task.
Mr President, the proposals under discussion today prefigure the inclusion in the treaty of a legal base for anti-fraud regulations, to give shape and effectiveness to the political will to fight against fraud, which is damaging the Community budget in a truly impressive way. But in harmonizing the existing rules and Community cooperation, we want to keep our feet on the ground and ask the Commission if it really believes, itself, in the ratification of the 1995 convention, given that the difficulty of coordinating the political will of the fifteen Member States is compounded by the fact that the ratification is linked to two additional protocols, which do not relate to the responsibilities of civil servants alone, but also commit governments, Members of Parliament and institutions.
Mr President, in expressing approval for the initiative by Mrs Theato and Mr Bontempi, I would like to emphasize the merit of certain essential points. First of all, the fact that our internal frontiers are now completely obsolete in the face of the phenomenon of Community fraud and the phenomenon of large and small-scale crime which has considerable technical and financial resources available to make crossing them easy. That is what makes this initiative so very important. Secondly, legal cooperation and even communitarization have now been superceded as regards the current problem areas, and as regards the substantial differences that exist in the legal and juridical systems of the Member States. So a European corpus iuris , a European legal area, is needed.
But what I want to know is whether it is possible to set clearly defined criteria and responsibilities for taking criminal proceedings and whether there will still be the principle of parity between prosecution and defence. As long as there is, we will be creating an effective Magna Carta of rights and freedoms, as well as, obviously, security for the citizens.
Mr President, Mrs Kjer Hansen has said that we have been holding the same type of debate for some time now which is becoming quite depressing. I am somewhat tempted to go along with this point of view because I think that the way in which the European Parliament deals with the fight against crime is quite different from that adopted by the European Council. It is not my intention to say that these two attitudes are wrong or that both of them are quite correct. You must therefore try to find a way of developing appropriate instruments in order to fight organized crime. 'Appropriate' does not necessarily mean that everything must be put at European level but that we should at least put into practice what we have already agreed - and that is far from being the case as I said. From that point of view, I think and can confirm to everyone who has been looking into this problem: let us try to keep our feet firmly on the ground.
In my view the most important - and here my reasoning is part of the current structure of the third pillar - is that we should implement our agreements and common interventions, that everyone should ratify them and when people say here that it is too slow I would say to them: I agree entirely. I am using all of my powers to make sure that this situation can be settled as quickly as possible in my country. I also know that we are not the first to deal with this situation, but I am looking into it and I hope therefore that the other Member States will do the same. Of course, we only have a text. Then we have a convention. We have a Treaty but it should not stop there. It must be implemented by means of practical measures which must be taken - this is the work of the police - in particular, on the basis of the legal possibilities created for that purpose. It is the system which is currently being exposed. Nonetheless, I hope that that will work but we are going to have to be realistic. The third pillar activity is quite recent. Since the beginning of this pillar's implementation, in other words barely three or four years ago, we have made some progress. Not enough, I grant you, but we must realize that some progress has been made.
What makes me angry is to see that a majority of the over 200 decisions that we have taken have not yet come into force. I would like to be able to have a control system in order to monitor, quite independently, whether or not the Member States are really honouring their commitments. For me this is a vital point at this time.
Fighting fraud is a very delicate matter. It is relatively easy to syphon off European Union funds but there is also the matter of the quality of the regulations. I am not only referring to true fraud but also misdirected subsidies, European taxpayers' money which is prevented from being spent as intended. These are also aspects that we will have to monitor to make sure that everything happens as agreed.
Mr Bösch was obviously right when he said that fighting fraud presents difficulties. You only have to think of how to recognize everyone's proof. Of course, this is a problem that cannot go on in Europe. I agree. There are obstacles that we have to eliminate. The same goes - I am not going to repeat to this here but I did refer to it in my introduction - for mutual judicial assistance in criminal cases. It is, however, inconceivable in Europe that we should come up against so many procedural problems which prevent mutual assistance in criminal cases. I have spent a lot of time on this question. Unfortunately, I hoped that we were going to reach a final conclusion, but it is not the case, although we have made some progress and I would like to be able to predict an agreement on this subject around the middle of next year.
Mr Giansily asked what the extent of fraud is. We ourselves do not know. That is one of the special features of illegal acts. We can never know the whole situation but we do observe what goes on and in what conditions fraud takes place.
Mr President, I am putting a supplementary question to the Minister because I understand the concern for realism - I am a realist - but not when it becomes an excuse for maintaining the status quo . I would remind him that scandals causing great popular outcry in other sectors, for example the Dutroux case in Belgium, have produced intense acceleration of the process of agreement and understanding at European level in the fight against paedophilia or the trade in human beings. We should not have to wait for another scandal to break: the scandal of fraud is already there. I really wonder whether the time has not come to make a qualitative leap. Everyone has said so. In a system which seeks to protect our resources, I ask the Minister whether or not it is realistic to face up to the problem as it is, and not as we would like it to be, in other words using methods which do not have any effect.
I do not think that I recommended maintaining the status quo. All I said was that we have reached a good many agreements and established treaties and adopted decisions which have not yet been implemented. I expressed my dissatisfaction with this. This is what I wanted to say. There is an agreement on paedophilia, agreements on fraud. Now we just have to put them into practice.
Thank you very much, Minister.
I have received a motion for a resolution tabled in accordance with the terms of Rule 40(5) of the Rules of Procedure .
The debate is closed.
The vote will take place at noon tomorrow.
Question time (Council)
The next item is Question Time (B4-0170/97).
Questions to the Council.
As they deal with the same subject, the following questions will be taken together:
Question No 1 by Mr Jan Bertens (H-0379/97)
Subject: EU policy towards China
The human rights situation in China has clearly worsened during the last year and the EU, despite this fact, has failed to back a draft resolution on the human rights situation in China at the 53rd UN Human Rights Commission in Geneva, thus leaving the EU without a common policy on China for the first time since the massacres on Tianenmen Square in 1989.
How does the Council intend to react to the punitive actions of the Chinese government towards the Netherlands and Denmark?
What measures does the Council envisage taking to ensure a strong and coherent Union policy in the future, and to avoid a repetition of the events in Geneva?
Does the Council agree that we have to resist the Chinese attempts to get the arms embargo lifted? Question No 2 by Mr Per Gahrton (H-0380/97)
Subject: EU policy on China
The EU failed to unite behind a joint draft resolution on human rights violations in China at the recent meeting of the UN Commission on Human Rights in Geneva. Four of the EU's larger Member States chose to allow their actions to be determined by commercial considerations. Together, they form a blocking minority in the Council, so that, if the EU adopted a more unified approach to foreign policy, they could have been able to prevent a resolution from being tabled. However, Denmark, supported by the Netherlands, which holds the EU Presidency, has now tabled the resolution, as a result of which China has retaliated against both countries. What conclusions does the Council draw from what has happened? If the EU is increasingly to speak with 'one voice', how will it be possible in future to stop larger EU Member States preventing small Member States from taking action to promote human rights? What can be done to prevent them from taking account only of their commercial interests, whilst small Member States, which take democratic ideals seriously, face diplomatic and economic reprisals?
Here is my answer to these two questions. At the meeting of the United Nations Committee on Human Rights in Geneva, the European Union will submit to a far-reaching examination its current information sources concerning the human rights situation in China in order to adopt a coherent approach in the framework of future policy, thereby taking on board the various points of view of the Member States. This process of evaluation of policy will take place over the coming weeks and months in the appropriate fora of the European Union's Council of Ministers, such as the Council regional working group, the Council working group of human rights, the Political Committee and so forth.
The questions put by the honourable members of the European Parliament will be attentively examined during those debates. The European Parliament will be informed in due time of the outcome of the debates held in the Council of Ministers on the assessment and drafting of a coherent European policy on the human rights situation in China.
Mrs Van Dok-Van Weele, welcome to the European Parliament. We sincerely thank you for giving us this official answer. I would like to put a supplementary question: what genuine instruments does the Council wish to implement in order to respond more satisfactorily to Chinese economic pressure, which is genuine pressure? Can you think of any other solutions apart from setting up various committees and working groups or study groups? I think that the Chinese situation has already been studied enough.
I would tell Mr Bertens that when we refer to assessing a policy it has to be examined as a whole. In the current circumstances I would not like to pre-empt the outcome of the assessment that I have just referred to.
This was really not much of a reply from the Council. First of all it ought to be possible to give a proper answer to this question, which is what do we intend to do about the fact that several EU countries, including the President's own, have been the subject of reprisals from China. What else is solidarity for if we cannot get an answer to this question?
Secondly, I would like an answer to my original question on what will happen if we move further towards a common foreign policy. What opportunity will the smaller countries have to do as Denmark and the Netherlands have done with regard to China and in connection with the UN Commission for Human Rights? The larger countries will be able to vote down the smaller countries. Is there a policy to cover this? You must, after all, have considered this point! Judging by the extremely weak and empty response which we received here, I must say that it would appear that the Council representative has not thought these matters through.
I think that that emphasis was already laid in the first part of my answer. I specified the idea of taking on board the various points of view of the Member States. It is, therefore, a priority to respond within Europe, in the manner described, to the various points of view which currently exist. It would obviously be wrong to envisage at this moment in time such a consensus on a range of actions and possible political positions when no agreement has yet been reached.
I have a question I should like to put to the representative of the Council: is the plan you have put forward, for a serious study of the human rights situation, an area where you will introduce general principles that apply equally to all? Because I too often have the impression that there are some states, China for instance, which are unpopular here, so that things are applied to them that are not applied to others. What we need is a common European policy. Are you prepared to devise a European policy of that kind, which would then apply to all countries, not just one in particular?
In order to reach a policy and a common position we must have all of the ingredients and the basic arguments of the consensus and it is precisely for that reason that I gave you this answer. It is absolutely useless to anticipate the outcome of this type of study and debate since that would offer absolutely no solution to what you call a common policy.
Madam President-in-Office, European Union relations with the People's Republic of China are complex.
The burning issue at present is that of the forthcoming handover of Hong Kong to the People's Republic. This is highly paradoxical since the Chinese authorities are honouring the Sino-British agreements of 1984, whereas the British authorities have not as they have developed democracy which did not exist before 1984.
However, the new decisions by the Chinese authorities may mean that a democratic handover of Hong Kong in respect of human rights on 1 July 1997 will be possible, if the letter of pre-existing agreements is respected.
Does the Council intend to adopt an approach to this situation? Has it undertaken any initiative in face of the decisions taken by the Chinese National Assembly on the legislation in Hong Kong?
I would like to, Mr President, but my answer is not yet ready. It is an interesting question. I would like to answer it later on, either during question time if that is possible or later on, in writing.
Question No 3 by María Izquierdo Rojo (H-0384/97)
Subject: Job protection under the proposal for a regulation on the COM in raw tobacco
Will the Council give priority to job protection in the new regulation on the COM in raw tobacco? What specific improvements has it in mind for the benefit of producers in Granada, Extremadura and other highly disadvantaged Objective 1 regions?
Notwithstanding the clear concern with tobacco-growing in Austria, on which the attention of certain EU institutions is so intensely focused, will the Mediterranean countries be treated fairly?
In response to the question on the raw tobacco COM, I would like to recall that the Council discussed the Commission report on the matter at the beginning of the year. That report includes an analysis of the social and economic situation of the market in question and the outcome of the reform of this regulation which took place in 1992.
It also contains a certain number of possible scenarios for a new Community policy in this sector. In the light of the debate held in the Council of Ministers, I would principally point out the following points: first of all, all delegations expressed considerable respect for the Commission report and the analysis of the situation on the tobacco market contained in it. As far as the approach to be taken, the objectives and main elements of a reform of the raw tobacco COM, it was virtually unanimous even if some different points of view did emerge, concerning the extent of the reform and the nature of specific measures to be taken.
Finally, Mr President, the Commission has shown considerable consideration for the comment on the basis by the delegation. It declared that it would study these remarks with all the necessary attention in the framework of preparations for its formal proposal. To conclude, the Council urged the Commission to introduce these proposals as quickly as possible, as soon as it had all of the necessary information and data, including the European Parliament's point of view on the report. Once these proposals have been made, the Council would obviously then have to take due account of the European Parliament's opinion on this matter.
Madam President-in-Office, your answer was most improper. It is improper for the Council to answer in this bureaucratic, descriptive way to a question not referring to the report presented by the Commission but a question about jobs .
I want to ask the Council: What are we going to do with the southern farmers, if they can grow neither tobacco nor oliveoil? My question is about jobs: what you in your speeches call 'the first priority of our policies' : jobs. Yet, when you are asked about a huge reform of tobacco-growing, your answer is just 'bla, bla, bla...' .
Do you not think that preserving jobs has to be the condition, the basic premise of any actions provided for by the Regulation to be approved by the Council? Please answer that question. What impact is it going to have? Do you have studies? Have you conducted them? What will the social and economic consequences be?
I can tell you that in Granada over 2000 families live off this crop. They do not live in luxury but this is their mainstay. How can you just answer by saying that the Commission report is 'bla, bla, bla' ? You are in charge of the European Union and you are stopping the European Parliament from having any further powers.
I appreciate the member's heartfelt arguments in favour of this cause, which does indeed deserve all of the European Union's attention and I hope that the European Union will recognize this later on, when the IGC discusses the matter. But I will only answer the subject contained in the question. It is obvious that employment is on the agenda of everything that we undertake. I think that an employment policy does not always have to be approached as an item in itself but should also be dealt with as a whole - otherwise, arguments are always put forward when we are dealing with the agricultural policy, to examine the available resources but also the corresponding market and labour possibilities, in the limited framework of the local and current causes of a strong competitive position and the difficult position of competitors on the market in terms of prices.
I go along with your insistence that the Union take measures in favour of employment, but I do not agree when you say that all we do is speak and do nothing. That is unfair to the way in which this subject has been dealt with, and at the same time you are not doing justice to the information that I gave you in my answer.
Madam President-in-Office, the subject of the importance of jobs in relation with the future of tobacco-growing in the Mediterranean countries of the European Union is a recurring theme in the European Parliament - I myself have already asked questions about it to the Commission and the Council. Today I wish to raise this matter again, since we now have the opportunity to discuss the COM on raw tobacco.
This is a worrying matter for many modest families, for example in the Spanish provinces of Granada and Cáceres, we are waiting for the decisions to be taken by the European institutions.
We think that the solution is to reject measures to abandon tobacco-growing, for the simple reason that it would not lead to a drop in tobacco consumption but an increase in tobacco imports, with perverse consequences and increased joblessness in European tobacco producing areas.
We think it unwise to change the premium or take similar measures. However, it would be more proper to increase the percentage for research funds from 1 to 2 %.
You mentioned measures to be taken by the Council. What can you tell us, Mrs Van Dok, about those measures?
It is not my intention to hold up the procedure that I described. I have already said that the Council has urged the Commission to put forward proposals as quickly as possible in order to take note of the necessary information, and once those proposals have been introduced to take into account the European Parliament's opinion on this subject. I do not think it is a good idea therefore to describe in detail what I have already mentioned in my reply, in accordance with the usual and precise procedure.
Madam President-in-Office, in my Autonomous Community of Extremadura, tobacco has been of considerable economic and social importance for more than half a century. It is an Objective 1 region, with a GDP per capita of 7322 ECU, and tobacco offers the population high levels of employment, generating intensive labour for most of the year, during both the growing and processing stages. 1, 600, 000 direct daily jobs are generated by the growing process alone, to give some idea; that is without counting indirect jobs generated by related activities.
My question to the Council - although you have already given an answer and I am afraid that you will give the same answer again, but I shall still ask it any way - is: do you not think that reducing premiums, as the Commission document proposes, would wipe out many small farms in the southern part of the European Union and only lead to bigger imports of tobacco, with negative consequences for farmers, who have no other means of earning a living?
This is a committee entrusted with regulating the market and therefore it examines the place of a product, the location of the production of that product vis-à-vis the market as a whole and the way in which premia function in case of differences. In this respect, as I have already emphasized, we are also looking into the question of employment. I would like to insist on the fact that we should not conduct a superficial debate here when in fact what we need is a proper analysis and proper proposals. I have clearly described to you the current situation and although I can well imagine that you are concerned with precise aspects of the possible outcomes, nonetheless I wanted to ask you to stick for the time being to the elements of my answer concerning the procedure.
As they deal with the same subject, the following questions will be taken together:
Question No 4 by Mr Hans Lindqvist (H-0386/97)
Subject: Closure of the Ericsson plant in Norrköping
In Sweden, as in Belgium, the social responsibilities of major undertakings are under discussion. Ericsson, whose products include mobile telephones, is planning to run down its manufacturing operation in Norrköping and shift the production of printed circuits to two multinational companies, SCI System and Solectron, in Scotland. About 1400 jobs are affected, 700 of which are directly threatened by the move. Newspaper reports, in 'TT' in Sweden among others, claim that the Scottish undertakings were set up with the assistance of regional aid from the EU.
Have these undertakings in Scotland received economic or other aid from the EU? If so, why, in what form and to what amount? Question No 5 by Jan Andersson (H-0400/97)
Subject: Regional policy aid and the relocation of industry
The workers at the Ericsson factory are justifiably uneasy about their jobs since the undertaking has planned to shift the manufacture of printed circuits to Scotland. Trade union representatives have approached us on the Swedish social democratic delegation for help in clarifying whether regional aid from the EU has facilitated the shift of production from Norrköping to Scotland.
Can regional policy aid, or any other form of Community aid, have helped Ericsson to set up in Scotland, and if so, what lessons does the Council believe should be learnt for the future distribution of aid?
The questions put by Mr Andersson and Mr Lindqvist concern the possible consequences of Community support in terms of regional policy on the shutdown of undertakings in general and the Ericsson factory in particular, with a view to relocating production plants. As the honourable member of the European Parliament knows, the structural funds are governed by special regulations adopted in June 1993 by the Council. According to those documents, the management of the structural fund is entrusted to the Commission by the Council. That is why the Commission seems better placed to answer those questions. More generally speaking I would like to tell you that the Danish delegation has sent a memorandum to the Council asking it to take a closer interest in the effects of the structural policy and regional public support, in order to monitor competition within the European Community. We could also define the best way of helping the less-developed regions of the Community by means of a structural policy, without that having negative effects on other parts of the European Union. For example, forcing factories to shut down. This question was therefore on the agenda of the Industry Council of 24 April 1997. At that meeting the Council invited the Commission to report as quickly as possible on the matter. I think that a debate has therefore been started and can be continued in the second half of this year. In other words, your question is on the agenda.
Thank you very much for the answer even if I am none the wiser. I can understand that there are divisions of labour between the Commission and the Council but I cannot understand why the Council has not tried to find out what conclusions the Commission have arrived at during the long months since the question was asked. I would like to know why we cannot get a proper answer on whether companies in Scotland have received regional political aid or other aid from the EU. This is extremely important for the Swedish economy and for the thousands of people employed at Ericsson.
If it is the case that regional political aid has been paid to a company in Europe which has then attracted workers to it but which at the same time has led to unemployment elsewhere then I would like a general answer to a general question: does the Council think this is wrong and how will the Council attempt to prevent something similar from happening in the future?
I would also like a proper answer to the first question since it is crucial for us.
I am answering these questions as President-in-Office of the Council and I would simply say that his subject was on the agenda of the Industry Council meeting and - according to the normal procedure - the committee has been invited to analyze the situation and report back to the Council so that a solution can be found. The Council cannot act independently on this subject since, according to the normal procedure, we must submit a request of this type to the Commission which the Council may consider to be of extreme urgency. I think that it can now be made a priority thanks to Denmark, as the question asked by Denmark has been well received and again been placed on the agenda by the usual means.
I would also to say thank you for the answer. It is a good thing that the question is now on the agenda but this hardly helps the employees in Norrköping - a town which has experienced major structural change and has a high level of unemployment - if they cannot get an answer to the question which they have asked us and which we have tried to get an answer to, namely whether regional political aid has been paid out in this case.
I happen to know that companies in Scotland have previously received regional political aid of 10 million during 1994 from RSA, Regional Selective Assistance. My question is: has aid been paid out recently as well and if it has, has it contributed to relocation? If this is the case it will be extremely serious. Both I and the employees in Norrköping want an answer to this.
A considerable misunderstanding is likely to come about not only about the procedure and powers but also the analyses. Europe has indeed foreseen a support, a structural policy for the weaker regions, which does not mean to say that you should necessarily establish a direct link between the reason why an undertaking relocates and the fact that subsidies have been granted because these subsidies are designed to offset other weak factors in a given region. That is certainly why it is not possible to say every time something happens: prevent the undertakings from relocating by granting them subsidies, but instead you should look into the extent to which excessive competition results from subsidies, regardless of the fact that the region is receiving those subsidies because it is relatively undeveloped. It is not therefore possible automatically to establish a cause and effect relationship between a subsidy and the disappearance of an undertaking. I know that this is not convenient. We also have the situation in the Netherlands, and so I shall not answer the question as to whether subsidies have recently been granted. We know where the powers lie. It is far more interesting to know to what extent analyses enable us to conclude that competition really has been upset in this sector and in what specific location.
I heard that reply from the Council with considerable interest. Mr Smith and I have an interest in this, particularly Mr Smith's constituency. It is nothing new for this to happen. What I am concerned about is, while Commissioners Flynn and Wulf-Mathies are fiddling with the rules, the dole queues in Sweden and elsewhere are getting longer and longer. It is small comfort to the unemployed workers in Sweden to know that the Commissioners are studying the problem. I do not think this is good enough.
Would the Dutch presidency look at the change in the structural funds policy when they come to redraft the rules, or would they assist Luxembourg and the United Kingdom, by writing in some kind of guarantee in structural funds to obviate much of this development and try and make sure that there is proper worker consultation and work involvement? There must be basic minimum standards of wages and conditions. One of the firms, ICI, has a very bad record in this respect.
First of all, I would like to repeat that the shutdown of an undertaking providing jobs in a given region is always painful. In fact there is generally a tendency to examine the obvious reasons for the relocation of investment in another region. I already emphasized in my first reply that it was too early to condemn the structural policy. I find the Industry Council's approach far more balanced, in other words carrying out a serious inquiry on the basis of a signal that you have given and on the possible presence of elements which can distort competition and their origin, including subsidies. Legally speaking, when we have a good report and examine distorted competition then we can adapt the situation. You are asking me to anticipate a debate which has not yet taken place whereas discussions have now been completed concerning the activity of the Commission and the Industry Council.
Following on from what the Minister has already said, I would like to put two propositions to her.
First of all, the main reason why businesses relocate within the European Union is not simply because of structural funds or other incentives but maybe because people in those areas have the capacity to work harder and more efficiently and perhaps there is less tax to be paid in those Member States.
Secondly, with regard to the question of utilizing structural funds in the way that has been suggested, yesterday we had the Commission reporting on the abolition of duty-free, saying that it would allow for state subsidy for certain regional transport sectors to ensure that they were not at a disadvantage. But we all know in this Parliament that any kind of subsidy, whether it is structural funds or state subsidy funds, cannot last indefinitely in the near future. Maybe the Council should now look again at some of its own decisions, particularly with regard to areas like duty-free and other decisions to exempt those areas from attacks of this kind.
I think that the honourable member of the European Parliament has raised a very interesting point which also supports my answer and points out that we should adopt a more analytical approach to the matter. I go along with the idea that support granted to less well off regions should be seen as a catalyst which can help us achieve a Europe in which there is no more major structural lagging. From that point of view, he is right in saying that we should not believe that this policy is going to go on forever. I hope not. I hope that we are going to reach a situation in which we will have competition 'on a level playing field' .
I thank the President-in-Office for her reply.
There is a little confusion here. Regional selective assistance - perhaps the Council can confirm this - is not drawn from any European Union fund. It is primarily United Kingdom Government money. That does not deal with the issue. Is it not true that you cannot prevent this sort of issue from happening? The reason we cannot prevent it is because of the economic system we live under. We know why it happens. We know, for example, my area is supposedly the beneficiary of Ericsson's decision. But we are pretty confident that Ericsson is not coming to Scotland because it thinks that it can do us the world of good. It is because Erikson's profits motives demand that.
In general, how does it profit any of us in the European Community if we deal with unemployment in one area by creating unemployment somewhere else? That is surely not the answer.
The question was the following: how to avoid doing away with jobs in trying to get rid of unemployment. The questioner was quite right in saying that this is not just a question of European subsidies. Excuse me if I gave that impression but this is a question of support from States themselves within the limits granted by the Brussels system. If we went further we could even talk about illegitimate government support. We are speaking here of legitimate support which may be granted in a certain number of regions. In certain cases, an assessment is carried out in order to determine whether there is still sufficient reason to maintain that support for those regions. This approach has been carried out quite regularly on the basis of strict criteria, in particular in the field of employment and the general situation's explaining the relative delay. I think that even in the absence of the aid system, jobs will continue to be relocated. That is what we have seen in Europe but also even more clearly in the rest of the world. Some people examine the immediate results of a relocation: it is, of course, distressful for a whole region. On the other hand, we note in the Netherlands that the globalization of our undertakings has led to a considerable strengthening of general prosperity and employment. Briefly, let us not directly link the relocation of jobs to the aid policy. Perhaps we should not consider the effects of these relocations solely in a European framework but also in the light of globalization.
I agree with the Council representative that there is continuous relocation; companies move and rapid changes take place. Of course there is not an automatic link, the setting up of new companies depends on the economic climate as a whole.
I wonder how to find out the facts on whether aid has been paid out to the companies involved. One of the most important tasks of the EU is to defend competition on equal terms. If it is proven in the study which will be carried out that the current EU structural policy distorts competition, and it is proven that competition in this case has been distorted, are we prepared to make reductions in structural policy so that it covers fewer areas and there is less money to dispense in order to restrict the harmful distortion and avoid setting old structural problems in Europe in tablets of stone?
I go along fully with Mrs Carlsson when she says that we need to follow the situation very closely in order to determine the effects of aid granted to regions which are less developed to such an extent that they are unable to take part in what I call 'competition on a level playing field' . What needs to be defined is exactly when aid is justified, appropriate and admitted and when everything is balanced. That is when we must say: now aid will have a distorting effect. That is precisely the reason and I am also referring to the Commission's policy for which the choice of regions is so often submitted to a very strict evaluation based on certain criteria, including unemployment and a weak economic structure.
As they deal with the same subject, the following questions will be taken together:
Question No 6 by Mr Tony Cunningham (H-0388/97)
Subject: Joint action of 1 October 1996 adopted by the Council on the basis of Article J.3 of the Treaty on European Union on anti-personnel landmines
What is the Council doing to enforce the Joint Action of 1 October 1996?
What action would the Council take if there were an infraction of the Joint Action? Question No 7 by Mr Wilfried Telkämper (H-0399/97)
Subject: Mines
What is the Council position vis-à-vis the Brussels negotiating session of the Ottawa Process?
Is it prepared to endorse the Brussels declaration?Question No 8 by Mr Joan Colom i Naval (H-0432/97)
Subject: EU ban on anti-personnel mines
Fifty countries are taking part in the 'Ottawa process', with the aim of signing a treaty banning anti-personnel mines.
Has the Council taken any steps to join in this process? Has the Council taken, or does it plan to take, any measures at Union level to bring about a ban on the manufacture, export, import or transfer of anti-personnel mines?Question No 9 by Mr John Iversen (H-0433/97)
Subject: Landmines
Now that the UK government has decided to ban landmines, what is the Council doing to bring about a comprehensive ban in Europe?
What efforts is it making in addition to reach a common position on a worldwide ban, in preparation for the Ottawa conference in December?
As all of you possibly know, a common position on antipersonnel mines was adopted by the Council on 1 October 1996. It is in three parts, as follows.
The first part concerns the total banning of all antipersonnel mines and the implementation of all means possible to reach as quickly as possible an international agreement stipulating a formal ban.
The strategy then contains the idea of extending a European Union moratorium on the export of antipersonnel mines to exports towards all destinations.
The final part, and the most complex, considers the elimination of all existing antipersonnel mines. We wish to act internationally and 7 million ECU have been earmarked for this and should be paid by the end of 1997.
Since this common position was adopted, the European Union has pursued its implementation dynamically and following this position all of the Member States adopted an agreement in Ottawa along with over 50 other countries, which consists in general cooperation in order to reach as quickly as possible a binding international agreement banning antipersonnel mines. Since then other conferences have been held by Austria and Germany, in keeping with the Ottawa process. The Brussels Conference scheduled for the end of June is the main follow-up meeting to the Ottawa Conference. The European Union feels that it is important to take part in the Brussels Conference, which is an initiative that will mark the turning point in the developing of activities following the Ottawa Conference Declaration, something which the European Union heartily applauds.
Alongside these efforts, the European Union is also trying to have the conference on disarmament adopt a mandate aimed at negotiating as quickly as possible a binding international agreement within the conference with the objective of banning the use, planting, production and transport of antipersonnel mines throughout the world. That would give us an appropriate set of measures.
Just a few more words on the European contribution to the elimination of mines in an international context. To this end the European Union recently took a decision to earmark 3.9 million ECU to the benevolent fund for the elimination of mines, at the United Nations. This amount will be spent on projects in Angola, Mozambique, Bosnia, Croatia, Somalia and Tazhikistan. and a further 3.5 million ECU have been earmarked for Community action in order to meet demands from regional organisations or the authorities of other countries.
It has been agreed to earmark 2.07 million out of this to a regional initiative on mines launched by the Southern Africa Development Community. Ways of spending the rest, some 1.3 million ECU, are currently being studied.
As far as the Member States' obligations to fulfilling common action are concerned, members of European Parliament will know that Article J.3 of the Treaty of the European Union, in particular, stipulates that Community action is binding on Member States which must adopt positions and pursue the action undertaken. That article also stipulates that, in cases of serious difficulties in the fulfilment of a common action, a Member State must submit them to the Council which will debate them and look for appropriate solutions.
Question Time has been going on for about an hour now and, in that time, four people have already been killed or maimed by a landmine somewhere in the world. That is how desperately serious it is.
We talk about mine clearance which is vastly important, and I appreciate all the work that has been going on as far as the European Union is concerned. However, 100, 000 mines were cleared last year and 2 million new ones laid. You do not have to be good at mathematics to work out that, unless we have a global ban, the problem will never be solved. The most important conferences in Brussels and then in Ottawa are coming up. This is a tremendous window of opportunity to do something about this horrendous problem.
What will the Council do to ensure that all 15 European Union countries will sign up to a global ban in Ottawa, and what will it do to promote the idea not only in Europe but throughout the rest of the world?
I am pleased that you have again emphasized the urgency of this problem and its consequences. That is why I gave a very detailed reply concerning the various aspects of European Union strategy. Let us add this: alongside efforts made in the framework of the Ottawa process, the European Union will continue to try and have adopted by the conference on disarmament a negotiation mandate in order to introduce a total ban on antipersonnel mines. The European Union will continue to defend wholeheartedly the rapid creation of an ad hoc committee with a negotiating mandate compatible with the Union's actions. The European Union believes that international efforts made in the light of the Ottawa declaration within the conference on disarmament must be complementary. The European Union will continue to look for every means possible to come even closer to working out a truly effective agreement as quickly as possible.
I have a supplementary question on the budget, with a number of different aspects. We know from information received from the UN that it will take 4000 years to clear the land mines in Afghanistan alone. So the financial resources available to us are a drop in the ocean here. Is the Council going to increase those resources? You have come out in favour of a specific prohibition, a total, universal prohibition. When is the EU going to set an example, and are there funds for companies which are still producing now to enable them to stop producing immediately?
Also, I have recently read that Dasa Dornier, a subsidiary of the armaments giant Daimler Benz, which produces mines, is currently benefiting, together with the French arms company Thomson CSF, receiving from the Commission of the European Union a contract worth DM 100 million for research into new military direction-finding and radar systems. The argument being that the systems can be used to pinpoint mines.
We decided here that anyone producing mines, which includes Daimler Benz, should not receive any additional money for mine clearance. How can the Council explain this? Will it take action here to ensure that this money is not wasted for that purpose?
I find that it is always very difficult to respond to questions that are so emotional by treaties. However, it is the only way of defining limits. Why is the European Union's strategy so good as a whole? Because a various number of possibilities are allowed for. In the beginning you could say: you have to ban antipersonnel mines. But you must also ensure that they are no longer planted or used. A quite supplementary measure and one that can be controlled is to attack the trade in these mines, in other words the import and also export of this type of product.
Banning mines will indeed call for a great deal of energy. On that score, I think money but also technology and good organisation are extremely important. I am aware of the situation referred to by the Member. I do know, however, that it is crucial for us to take advantage of all the experience that we have gained on the ground in Europe and elsewhere in order to get rid of mines as quickly as possible and not waste any time on procedures. I think we really have to get down to work on this.
Madam President-in-Office, it would be a good thing if the Council were to turn to China in respect of the production of mines and their international trade.
You said rather smugly that the European Union has decided to spend 3 million ECU on this campaign. I do not need to remind you of the Council's attitude over this matter for the 1997 budget and who it was who put in those 3 million ECU - the European Union and its budgetary authority. I hope that the Council will be more sensitive this year for the 1998 budget, at least your colleague in the Finance Ministry.
I should like to ask whether, given that we are cutting back European armies, the Council could not take the decision to send mine defusing experts into many of those countries. This is a constant demand, for example, in Angola, where there is a lack of qualified staff to instruct mine deactivation brigades. Could the Council not take a decision to send that type of instructor to trouble spots?
I must confess that I am not really au fait with the details of the systematic procedure for eliminating antipersonnel mines. In my reply I concentrated on our administrative activities - in other words, support for organisations which can act thanks to our financial support and other supplementary measures. Please excuse me but I cannot give you a more detailed reply.
As for your question about China. Of course, it is important that the largest possible number of countries should subscribe to this agreement as was the case for chemical weapons and others.
I will begin by thanking the President-in-Office for her answer. I am glad that there is agreement in the Council too that it is immensely important that these matters be discussed at the Ottawa meeting. In relation to what has been said, I would like to ask: what progress has been made in the Council in getting these things in place? As I understood it, you are agreed that we should have them in place, so what progress has been made in the negotiations on coordinating views so that it will be possible to arrive at a common position for the Ottawa meeting? Is it your view, Madam President-in-Office, that a situation will be achieved in which there actually is a common position in favour of a ban at the very important meeting in Ottawa?
Briefly, with my approval and to my great pleasure, I can tell you that all the Member States of the European Union will be taking part in the forthcoming Brussels Conference. Two of them, Greece and Finland, will probably be present as observers. All partners have approved the European Union's coordination vis-à-vis the Ottawa process.
I should sincerely like to thank the Minister for her enthusiastic reply. Mr Cunningham and myself are rapporteurs not for but against antipersonnel mines - or rather I would prefer to call them anti-people mines. You rightly refer to the Ottawa initiative which will be continued next week in Brussels and perhaps by the end of the year will lead to the signature of a 'wholehearted' convention, as it were. Would the Council like to comment on the fact that the true forum which should have been chosen, the United Nations Anti-nuclear Conference, is still beset with differences of opinion between the United States and India over nuclear weapons? I hope that this is not going to be a bottleneck causing the Ottawa Convention to fail at the end of this year.
I shall be brief for the interpreters. I go along entirely with your point of view and I too hope that this situation will not arise.
Question No 10 by Mr Arthur Newens (H-0392/97)
Subject: The EU banana regime
Would the Council make a statement about the future of the Banana Regime in the light of the latest developments?
As Mr Newens knows, the WTO panel recently made a negative declaration against the Community in the framework of the dispute over the European banana import policy or the regulation of the markets.
In accordance with existing procedures, the Community has 60 days as of the date of the announcement of the panel report to all members of the WTO to adopt a point of view.
As you know, it is primarily for the Commission to decide on the follow-up to be given to the panel report and in particular to decide whether it should be appealed against. The Commission has already announced that it does intend to appeal against the WTO panel's findings. As soon as the WTO takes its final decision - because in fact it has not yet happened - the Council will definitely hold - according to the applicable procedures - a debate on the consequences to be drawn from this final decision. Of course, this is a matter of the main elements of the banana import policy, set out in the market regulation, while bearing in mind the European Union's specific obligations towards the countries which signed the Lomé Convention and, of course, the Member States of the WTO.
In this respect, we should remember that the Commission has already put two proposals to the Council. First of all, the proposal of 8 March 1996 aimed at amending the common regulations governing the banana market. Secondly, the proposal of 6 April 1995 which enables the ACP banana producing countries to make provisional transfers of traditional category bananas and others between ACP states within the same geographical region. This means - and here I am addressing in particular those who are not familiar with this jargon - that quotas can be modified. These proposals are still being studied by the Council bodies, pending the outcome of the WTO procedure.
While thanking the President-in-Office for her reply and expressing the strongest support for the decision to appeal against the WTO ruling on bananas, in view of the devastating effect this decision could have on the fragile economies of Caribbean and other countries, some of which rely in some cases for more than 50 % of their foreign exchange earnings on bananas, will the President-in-Office do everything possible to ensure that we fight to the last ditch on this issue? Is it not a fact that the real beneficiaries of the World Trade Organization decision, if it were implemented, would be American-based multinational companies which already control over 90 % of the world trade in bananas, and have we not therefore a duty, if we want to fight poverty in the world, to stand very firm on the agreement we made with the banana-producing countries?
First of all, Europe will do all it has to to defend its policy if there is complaint, a divergence of opinion or tensions vis-à-vis the WTO panel. When you say 'pursue to the end' , I would nonetheless like to make a comment concerning the hierarchy of interests within the WTO panel. We quite rightly set up the WTO panel to deal with differences of interest, and I am not only referring to the interests of big countries but also to those of small countries such as Honduras, Guatemala, Mexico or Ecuador, in this case - so that they can have a reference in order to be able to react to any disturbance to their markets, in particular in order to face up to the bigger countries. In these matters, I attach considerable value to the fact that we now have a WTO panel. That does not mean to say that because we are satisfied with the existence of that panel, we should not use it to defend our own personal interests. That is really the thrust of my proposal.
Madam President-in-Office, I listened to what you said, and your words about the ACP countries, but neither you nor Mr Newens mentioned Community banana production, which now amounts to 720, 000 tonnes, produced in the Canaries, Madeira and Crete, etc.
For these regions, which have the scantiest means of defence, the disappearance of the banana would be like the disappearance of dairy cows in Holland. I do not think that the Dutch would like to see that happen any more than those regions would like to see the banana disappear. This matter is of important economic and social value.
Secondly, you know that the peaceful solution of conflicts at the WTO is not carried out by a court of justice in the strict sense but the procedure seems linked to certain trade negotiations and I hope that the Council bears that aspect in mind, i.e. the need for negotiations or compensations in order to solve this matter.
I am sorry that I forgot European taxpayers even though I have just visited Spain in order to discuss in detail this subject with my colleague there. I think that we are talking about two different issues, i.e. the status of the WTO panel and taking into account WTO declarations concerning market disturbances and the European Union's position. The EU must still take a final decision in order to be able to defend its own interests through the WTO panel. I think it is rather foolish to say: let us call into question the value of that panel. That is my opinion. I think by using a fairly good instrument our interests can be defended to the best possible extent. That will play a role in the case of bananas but also, increasingly, in the case of all products which are still protected throughout the world in the light of the agreements reached in Marrakesh on the ending of subsidies, quotas and other limits and forthcoming negotiations on new tariff reductions in a whole series of areas. We must therefore be aware that international trade organisation is going to lead to changes in commercial relationships and new opportunities will arise on the same market. By referring to this specific situation I would like to repeat to you that we still have a possibility to appeal and we are still studying that. We do defend our interests on the WTO panel, but the WTO panel is a precious instrument in this area, not only for those who are accusing us today but also for the European Union.
I am somewhat bemused by the reply about the complaints and the appeal from the Commission legal services because I have just done a BBC World Service interview which says that the appeal has been lodged today. Either the BBC is wrong or the Council's sources of information are somewhat limited in this instance. I am very interested in what you say. I would like to know whether you consider that it would be a majority view in the Council, including the view of your own country - the Netherlands - that we should continue with a banana regime and continue to support the banana regime.
I would also ask whether you think that it is appropriate that a country that has no direct involvement with the banana industry should be able to lodge a complaint in this way and to obtain a ruling of the kind obtained by the United States after they lodged their complaints.
Finally, I would also like to ask you whether you think it would be appropriate, now that apparently the appeal has gone in, for the ACP also to put in a parallel appeal and for the European Union to provide funding, resources and support for them in order that they can make their appeal as effective as possible.
I emphasized in my reply that the Commission has already announced its intention to appeal. I might imagine that you have concluded that this is therefore a decision. I have no other news. I do not see any major difference between Mrs Kinnock's conclusions in respect of the decision and my analysis of the situation.
Let us turn to the decision. At the moment - as I have already stressed - the complaints procedure is part of the Commission's remit, which does not mean that the Council should not take any decision nor that it should discuss any proposal. You would like to know the Netherlands' point of view as a Member State of the European Union. I am afraid I cannot satisfy your demand, because I am not here to represent my country. I am trying to defend the interests of Europe with a certain neutrality.
The procedures for making a complaint or for appealing are carefully determined within the WTO. They will, therefore, play a role in the new declarations to be made. You also mentioned the matter of funds, compensation, etc. This is a problem which calls for specific attention in the European Union. It is not currently being dealt with by the WTO panel's review procedure.
Question No 11 by Mr Felipe Camisón Asensio (H-0393/97)
Subject: 'Open skies' air transport agreement between the EU and the USA
Can the Council provide information, in view of the recent work carried out by Transport Ministers in this area, on the possibilities of reaching an 'open skies' agreement between the EU and the US on commercial air transport in the near future?
Mr Camisón Asensio's question concerns negotiations for an open skies agreement between the European Union and the United States. My response is the following. On 17 June 1996, the Council adopted the negotiation mandate enabling the Commission to open, on the European Community's behalf, negotiations with the United States on air traffic. One of the basic principles of these negotiations is the idea of a common air traffic area between the European Community and the United States, and this agreement should ultimately replace the current system of bilateral relations between isolated European Union members and the United States. Since 1995, the United States has contacted several Member States of the European Union in order to reach so-called 'open skies agreements' , and some of those Member States have reached agreements with the United States while others are still being negotiated.
The European Community's new approach, however, implies the organisation of structured negotiations with the United States which should in due time lead to an agreement aimed at setting up a common air traffic area. I should like to emphasize the fact that these negotiations will take place over a number of stages. Initially the European Community would examine with the United States the possibility of introducing a set of directives which would be applied to air companies based in the European Union and the United States in order for them to be submitted to similar competition rules, the so-called 'soft rights' . If this led to substantial results, the negotiations could then move on to a second stage, that of regulating common air traffic as a whole, i.e. the so-called circulation or 'hard rights' . In this framework, the Community, represented by the Commission, and the United States held talks on 30 and 31 October in Washington and 3 April in Brussels. At the Transport Council meeting on 17 June, the Commission reported on the results of the discussions which had been held so far.
Madam President-in-Office, having listened to you, we are afraid that the negotiations are being stalled. Secondary aspects are being dealt with and the real crux of the matter is being neglected, namely that of establishing traffic rights beginning, once and for all, with access to third markets, to benefit ordinary people.
Once again we see the overriding need for union in our European Community - which you have begun and which I urge you to continue. It is obvious that if the 15 Member States united their forces, the agreement would be a better one and strike a perfect balance between the United States and the European Union, with neither winners nor losers.
This is another great opportunity for the European institutions - especially the Council - to show how agile and efficient they are. This agreement is urgent, especially with the possible - perhaps imminent - integration of American Airlines with British Airways, a group that Iberia seems to be joining forces with, which is perfectly reasonable and understandable given the facts. Could you tell us about this urgent matter?
First of all, we need a certain dynamism in order to reach a good result on the basis of a 100 % win situation. I told you that the interest of these two stages is first of all to ensure that there are equal competition opportunities, the so-called 'soft rights' , before turning to a more extensive regulation which should enable us to reach an 'open skies agreement' . But quite a lot of factors have to be taken into account - as you very rightly stressed - including the question of the merger of airlines. That is one of the issues which comes into the first stage, i.e. the process of establishing equal competition opportunities. This is, therefore, one aspect which will definitely be on the agenda during the first stage.
In order to give the whole process a boost, on 17 June 1996, we adopted the negotiating mandate and I have just pointed out that the Transport Council meeting of 17 June has already reported on the initial findings of the process.
As the authors are not present, Questions Nos 12, 13 and 14 lapse.
Question No 15 by Mr Sören Wibe (H-0406/97)
Subject: Follow-up to future elections in Albania
In the recent parliamentary elections in Albania held in May 1996 there was organized electoral fraud which clearly favoured the ruling Democratic Party. International observers at the elections protested but there has been no diplomatic follow-up by any other European country against the Albanian Government. The result has been an authoritarian regime which did not draw the line at machinating its way back into power and has also systematically been involved in corruption and out and out fraud throughout the country. Armed insurrection has been the result. Talks are now taking place between the political parties together with the rebels. There is disagreement over the electoral system and the timetable for the rebels to disarm has been ignored. Strong feelings have also been aroused over the question whether President Berisha should continue in office.
Will this situation be repeated? Will the EU Member States react and demand new elections if there are irregularities in the forthcoming parliamentary elections in June? What is our threshold of tolerance of future electoral fraud in Albania?
This is my answer to Mr Wibe's question. The Council has often expressed a wish for free and honest elections held in Albania. Recently, the General Affairs Council, meeting in June, expressed its satisfaction on receiving the declaration by the Albanian authorities on the holding of elections on 29 June, calling all parties to take part in those elections with the promise of respecting the outcome of the ballot. The Council has also stressed that this country's future depended, above all, on the Albanian people. Nevertheless, it is our duty to assist the national reconciliation government in preparing free and honest elections in which all the parties will take place, if possible on the scheduled date. The European Union fully supports the efforts of the Council of Europe on this score, in particular the framework of the common position adopted by the Council on 2 June on the basis of Article J2 of the Treaty on European Union. In it, the Council urged the international community to support the electoral process in Albania by supplying the necessary number of observers.
The European Union also emphasized its support for the multilateral protection force which during its mandate will ensure that the elections take place in full security. If the electoral process were to be threatened by a policy of internal pressure in Albania, the European Union and the international community should review their position in respect of that country without any question.
I would like to emphasise to the Council the importance of maintaining a high profile on this issue. Exactly one year ago, just after the Albanian election had taken place, I asked the same question of the Italian Presidency as it then was. As there were clear signs of vote-rigging, I asked whether we should introduce some form of sanctions. I received the response then that 'this was not necessary, Albania was already on the way to a democratic government' etc.
Now we have the results to hand. There was almost a civil war in the country. We have already seen some indications of fraud here and there. For example, I think that the so called 'car accident' which President Berisha is supposed to have had is the work of his own staff to draw public attention to him.
I would just like to ask the Council: can you give a guarantee that we will introduce immediate sanctions against the government, if we notice the slightest indication of vote- rigging this time?
I think that Mr Wibe is warning us against being excessively or glibly optimistic about this process. On the other hand, it is obviously very positive that elections are being held and that a balance might be restored, so that something can be rebuilt in the country. That is why I gave a positive response, but I was also careful in pointing out in my first sentence - I might even say that it was the safety net of my pessimism - what you have just commented on. However, for the time being, I stand by the answers that I gave in respect of the support that might be given to the country.
Mr President, the written question is, in my view, not a question at all but a horror story. But I do have a clear question to put to the Council. First, is the Council not also of the opinion that stabilization in Albania includes striking a balance between the re-elected President Berisha and the former opposition, which, I am happy to say, now forms part of the coalition government?
Secondly, how are elections to be held unless these armed bands in the south of the country are disarmed? And thirdly, how can democratic local authorities be re-established there? There is a danger that massive economic interests which support those armed bands will simply seize power from the streets. That makes it very important to re-establish democratic local authorities.
You might interpret that as a question, but what you are describing is our concern and yours that the electoral process should be carried out correctly and everything that is related to that. I share that concern, but I simply wanted to demonstrate how the position of the European Union and other bodies might actually lead to conditions and circumstances which might allow these operations to take place properly. I also said that the Albanian people have considerable responsibility. Once again I agree with you, but I just wanted to try to follow up my previous thoughts.
That concludes Question Time to the Council. Questions Nos 16 to 31 with be answered in writing.
(The sitting was suspended at 7.15 p.m. and resumed at 9 p.m.)
China-Europe relations
The next item is the report (A4-0198/97) by Mr McMillan-Scott on behalf of the Committee on Foreign Affairs, Security and Defence Policy on the communication from the Commission on a long-term policy on relations between China and Europe (COM(95)0279 - C4-0288/95).
Mr President, this evening we are discussing a document produced by the Commission - a communication on EU relations with China in the long term.
The European Parliament has taken a close interest in China and over a number of years has adopted many resolutions, almost all of them highly critical of China in many respects. During the time we have been preparing this report we have tried to establish a new way of working with China, and in particular with the National People's Congress, against a background of hugely expanding trade with the People's Republic, where all our Member States are closely involved in the economic development that has taken place in China since 1978. But we are also conscious that China remains a one-party state - in some ways a tyrannous regime - and has been justly criticised, both here and elsewhere, for its human rights problems.
However, the theme we have chosen for this report is not just 'business as usual' but also 'politics as usual' , seeking to underline that while we welcome the development of trade, at the same time we are seeking to establish some form of political dialogue with the Chinese political elite. So it was, for the first time, we gave the delegation from the National People's Congress, which visited Brussels in April, the opportunity to discuss in detail the draft report. I was pleased they were able to do so - we sent them an advance copy and they looked through it in detail and, of course, were highly critical of certain aspects. It is important to try to engage the Chinese in some form of dialogue, and so we based the report on the Maastricht criteria, which are democracy and the rule of law, human rights and fundamental freedoms, and we hope that over time all these four conditions will find their place in Chinese life.
The Commission is involved in the promotion of democracy in China, through the village democracy programme. The Commission is involved, as are Member States, in the promotion of the rule of law, without which human rights cannot operate in any territory.
As to fundamental freedoms - the most basic aspect of political life - these are still not available in territories such as Tibet, and we deal in some detail with that question in the report.
We seek also a more cooperative approach with China. For example, an EU-China summit, raising relations to a new level and not just through the ASEM process. We would like to see a new trade and cooperation treaty replacing that of 1985 and including the standard human rights clause. We would like to expand the European Union's programmes in China. At the moment they are not significant in monetary or, indeed, in real terms, and they should be much more addressed to the size of China and its potential in the world economy and, indeed, in world politics. We would like to see an office opened in China for the European business groups which wish to take advantage of the trade.
But, above all, I have tried to indicate in my report that there is a great deficit in China: the so-called internal market does not function - indeed never has. The Commission has a great deal to offer the Chinese in the experience we have had in creating the single market in Europe and in converting the economies of the former Soviet Union to market economies.
We look at the experience we have had in operating the CFSP: the failure, for example, of the European Union in Geneva this April. We look to the resumption of the Troika discussions on human rights with China. We would like to see added to that a six-monthly report, not just on human rights, but also on the economic aspects of our relations, to look in particular at the approach of China towards WTO and OECD membership.
These are all aspects which are covered in the report. Of course, we deal with the transition back to Chinese sovereignty of Hong Kong. We say quite specifically that we repudiate the legitimacy of the Provisional Legislative Council and we look forward to the Chinese honouring the promises they have given both to us and the international community in respect of Hong Kong's civil and political rights.
I am grateful for all the help I have had from academics, business people, colleagues in the European Parliament, the Commission and Parliament's staff in the production of this report.
Mr President, as we debate in this Parliament, the American Congress is debating too. I want to highlight the symbolism of this coincidence: perhaps the Conference of Presidents of our Parliament has not really understood the importance of this strategic definition of relations between the European Union and China, probably the most important political and economic issue affecting development and stability in the world at this time. It has not understood, because we are being forced to have a debate under these conditions, to put it politely, while in the American Congress it seems this is a subject which actually draws crowds.
This means we still have a long way to go before our parties, this Parliament and indeed the European Union, achieve full awareness of the importance of defining a long term relationship with China which is effective and useful for peace, stability, cooperation and development. Today, with this report, Parliament has the opportunity to start pointing the way forward for a comprehensive organic policy which is long term and does not consist merely of occasional though often justified denunciations but which fail to take account of the whole range of issues involved in relations with such a large country.
China is necessary to peace, stability and economic growth. The right line is not to isolate China, a position which would anyway be virtually unachievable, given the size and, now, the international relations of that country. The right line is one of dialogue and cooperation applied with sincerity and clarity, gradually leading that country to weigh up the advantages of cooperation to its development, growth and welfare and also the advantage, to obtain all this, of respecting international rules on agreements and treaties, human rights, and the solution of certain major problems still outstanding, like Hong Kong, Tibet and Taiwan.
Engagement with China is the only possible way. I see that in the American Congress Mrs Albright has upheld this view, which is also our own, and has mentioned four areas - I do not have time to cover them all - where China is, to a degree, entering positively and constructively into international policy issues. A very important one is its contribution to the approval of the nuclear test ban treaty, a second is helping control the instability on the Korean peninsula, supporting peacekeeping operations in Cambodia and elsewhere, the beginnings of effective control over exports of important and dangerous technology, and positive discussions, according to the Americans, about China's entry into the World Trade Organization. I could go on.
Of course, there is still the human rights chapter. I believe it is right to create a clear, open and fair policy on China, in which a will to cooperate is announced and sustained. Action must follow this and not accusations about differences, because I actually think intensification of relations and development of economic cooperation will contribute to shifting opinion even amongst the Chinese leadership and lead to political changes which are already partly in progress.
So I believe this is an important report. It does not exhaust our drive to define the right policy, which, as a Parliament, we have only just begun, but it is a good start.
Mr President, adapting something that Heine once said about Germany, ' To think of China in the night puts all my hope of sleep to flight.' That is doubly valid here. All our plans for the evening have been put to flight by this important subject, but the important subject itself causes us deep concern. And the topics of foreign policy and foreign trade policy, which create so much debate in the European Parliament, also include topics connected with China, with China's role in the world, and especially matters relating to those regions that are politically and/or culturally connected with China.
Mr McMillan-Scott has presented us with a comprehensive report, covering many different aspects. I should like to confine myself to one: human rights, which after all is the most critical for us.
The attitude of the European Union is becoming a test case here, not just as regards a common policy towards China but also as regards its attitude in future negotiations with other countries. Many countries produce a hostile reaction if tackled on the issue of human rights. They will see our attitude to China as a yardstick. The McMillan-Scott report imposes requirements in the human rights areas that make our principles clear. In this sensitive area, especially, we should not become entangled in contradictions and so weaken the demands we make on other countries. Economic relations are also political relations. Anyone who sets his hopes on contributing to the democratization of a country is supporting that precise argument, but human rights are part of democracy.
Good relations with China are something for which we all hope, including in particular greater openness towards people in China. China, for its part, has expectations to live up to. The handover of Hong Kong will show how far it stands by its obligations under the handover treaty, which will provide a pointer for international co-operation. No one would dispute that the restructuring of a gigantic empire into a modern state involves many problems, especially in the case of a state which is home to many nations. But China's government should have the courage, too, to proceed towards the rule of law, human rights and democracy. Thousands of years of Chinese culture can give it the strength to do so. The same applies to its attitude towards Tibet and respect for an equally ancient culture. And it applies, too, to a peaceful settlement of relations with Taiwan, which is an area where trade relations really should lead to changed relations.
Mr President, I greatly appreciated the report by Mr McMillan-Scott, but I share Mr Colajanni's view that this Parliament is not demonstrating a serious attitude in holding the debate on such an important issue before a half-empty Chamber, in competition with football matches and so much else.
I agree with Mr McMillan-Scott that a framework agreement, for example, should be reached on economic and trade cooperation, because I also feel sure that human rights tend to be better understood and protected in societies open to free trade and free movement of investment, persons and ideas. But I think the importance of the human rights issue cannot be understated given what is happening daily: illegal practices, systematic violation of human rights, growing recourse on a vast scale to the death penalty, even for minor crimes. Many people are detained just for peacefully expressing their own political or religious ideas. Well, we cannot keep quiet about it, or we would be false to ourselves, just as we cannot keep quiet about the fact that Hong Kong will provide concrete proof of whether the intentions of the Chinese government are good. We cannot relax our vigilance over the maintenance of the provisions in force on freedom of expression, of the press, of association and of the right to hold demonstrations. Whether a framework agreement with China is seriously possible soon will depend on this.
Mr President, the Liberal Group is satisfied in general terms with Mr MacMillan-Scott's report. We congratulate him on it. The report accords considerable importance to relations between the EU and China and they are looked at from many angles. We are pleased that human rights issues have a central place in the report. In this connection I should like to stress that we must also be consistent in these matters. What we demand from China we must also insist on from others.
On behalf of the Liberal Group I have tabled two amendments to this report which concern environmental questions. In the committee after the vote, a recital was adopted on a proposal from the Greens stating that the West, including Europe, should reduce the use and pollution of natural resources. In my opinion it is important for environmental issues to be included in the operative paragraphs of the report too. My first amendment aims to do this. The substance of the paragraph is the same as that of the recital already adopted. In addition, I am proposing a new wording for paragraph 9. The form of words I am proposing places the EU and China on an equal footing with respect to each other and is more diplomatic than the original version. I hope that I will have wide support from Members of this House for my amendments.
Mr President, the first paragraph of the resolution on long term relations with China rightly points out that they should be based on cooperation rather than confrontation.
Unfortunately, the rest of the resolution heads in the opposite direction, with heavy interference in China's internal and external policies. The starting point for any cooperation consists in considering the partner country as a sovereign state. This resolution does not do that, and demands that China make social choices that are not its natural ones, especially concerning its territorial integrity.
Without giving ground on the concept of human rights, which the European Parliament upholds, it would have been possible - and, I think, far more useful - to deal with this matter in such a way as to contribute to a positive evolution in China in this field, rather than make demands of it which are not even always respected by the European Union's Member States or allies.
An historic step has just been taken in the case of the handover of Hong Kong, in the conditions of a positive negotiated settlement of a difficult dispute. There is not a single word in this resolution to salute that smooth handover, alas so rare in the modern world.
The pressure demanded of the Commission in favour of Taiwan's accession to international organisations and the plan to open an information bureau in Taipei would be provocative and irresponsible rather than favouring normal and balanced relations with China.
None of this is reasonable and has nothing to do with the desire for relations based on cooperation and mutual respect, which would only be beneficial in terms of economic and social matters as well as human rights, peace and security.
A lot has changed in China since 1995, even though many problems remain, and it is quite regrettable that the update of the Commission's communication dating back to 1995 should be done in such a negative way.
I hope that Sino-European relations, a major challenge for the 21st century, will soon be looked at from a completely different angle.
Mr President, I must congratulate Mr McMillan-Scott on an excellent report which is in no way vitiated by the fact that practically all of the amendments from the Green Group were accepted by the external affairs committee. As President of the China Delegation I often have to listen to the complaint, when I am in contact with representatives of the Peking Government, that we pursue a unilateral and unjustified campaign against China. I think that this report makes it clear that we are laying the foundation for constructive co-operation, that we have noticed the small but nevertheless real improvements which have taken place in China while at the same time we openly and without reservation level the necessary criticism, which is absolutely justified, against the very serious shortcomings in the Chinese system when it comes to democracy and human rights.
We must continue in this vein. This is why it is all the more regrettable that it has been impossible to co-ordinate a collective criticism at government level in our respective countries. It is particularly regrettable that some of the larger states, with France at the head, have put free trade before human rights. This must be severely criticised by Parliament.
Mr President, there are not many of us here but we have the pleasure of having the Commissioner with us, which I think is particularly important.
I do not say this for Mrs Moreau, but I think that when we speak of human rights we also speak of democracy and our aim is also to ensure that the world does not become one big Singapore, with development but no democracy. Our work as parliament is therefore to define a policy that helps to bring about democracy in China as quickly as possible.
This report is, I think, a first important step in that direction. It will also enable us to harass Commissioner Brittan, but that is only a tiny part of the problem. I think that we all remember the serious events that have occurred in terms of defining a common European police for external matters, and the respect of human rights in China. We all recall Geneva and the disaster that befell the Union's policy. Then there was President Chirac's trip to China, where promises that we are still awaiting were made, and last week the Italian Prime Minister, Mr Prodi, also visited the country and repeatedly told us that he would be very firm and would demand specific commitments by China over human rights. We are still waiting for a practical outcome to that trip.
What I mean to say is that what we are doing here is very important but we have to be very hard on the Council in the coming months - the Council announced earlier that it is redefining its policy on China. If that policy is based on the McMillan-Scott report, I think that that would be a first step in the right direction. On the other hand, if that new policy is a confirmation of Mr Chirac or Mr Prodi's approaches, then I think we are heading straight for disaster.
Mr President, Mr Commissioner, I would like to congratulate Mr McMillan-Scott on his report, which has kept to a realistic line and avoided the usual mistake in dealing with China of taking an ideological approach rather than a political one. In general there are two kinds of excess: the mercantilist culture and the radical culture. Instead a more pragmatic approach is needed, the one our rapporteur has adopted, which takes account of the different history and the different objective conditions of a country with one billion two hundred million inhabitants, the weight of its tradition and of its enormous contradictions.
So we need to make an effort to understand and support a possible transition, trusting to the culture of development and freedom: this is a more difficult path, but a safer one, and anyway it is the obligatory path. In the next twenty years we will have to reckon with China, which will be the greatest factor for change but also for uncertainty, so there will either be strongly absolutist and nationalist growth which will constitute a danger for the surrounding area and for the entire world, or progressive movement towards the market and freedom. A great deal depends on us.
Head-on confrontation is a mistake, because in the Chinese tradition it leads to them cutting off relations. It is also wrong to try to export the worst of our culture, like consumption, corruption, and the law of the strongest. We must focus on economic, technical, scientific and cultural cooperation to help China's development effort, and export the culture of freedom, of diversity understood as richness, of tolerance, pluralism, human rights, peaceful co-existence, and respect for minorities.
If we gamble on cooperation and on the attraction of our values, then in time we shall certainly obtain political fallout. The policy of the Chinese government - one country, two systems - will demonstrate the superiority of the market, but at the same time the cultural influence of the values of western civilization will convince the Chinese people to take the road of freedom.
Mr President, there are some positive things in Mr McMillan-Scott's report. There is the explanatory statement, and in the resolution there are between 30 and 40 points which are positive and underline China's enormous economic importance and its importance to the stability of the region in the more general sense. At the same time, however, there are about 20 points which negate all of the helpful things that are said. The rapporteur deems them necessary as a means to promoting constructive cooperation between the European Union, in particular, and China. It is if China were a defeated country to which Mr McMillan-Scott is dictating terms. At Point 18 he gives full details of the type of constitution that today's China should devise. The Chines people are to have constitutional democracy. I do not know where he gets his authority from. From the Dalai Lama? From God? I have no idea.
Secondly, he speaks about Tibet and the Dalai Lama. But Tibet has been an integral part of China since time immemorial. What happens in Tibet is China's own internal affair, just as what happened and is happening in the eastern part of Germany that united with western part was, and is, an internal affair.
Thirdly, he speaks about Hong Kong. Hong Kong has changed sovereignty. Has Mr McMillan-Scott not got wind of that yet? Two sovereign states came to an agreement and Hong Kong is now part of China...
(The President cut off the speaker)
I would like to congratulate Mr McMillan-Scott on an extremely useful and balanced report on relations with China. I very much agree with Mr De Luca that it is important when developing our policy on China to be realistic and to be pragmatic.
As it happens, I do not think there is a conflict of objectives, as some have suggested. Mr Gahrton seemed to think that we were preferring free trade to human rights. I do not see that conflict because we are talking about an extremely large and important country, as many speakers in the debate have said. We have to ask ourselves a practical question: what is our interest as far as China is concerned? It is, of course, an economic one, but it is also that China should be a peaceful participant in the world and a major economic player, developing a free society and expanding the rule of law and human rights in China.
That is our objective. Now how do we achieve it? People talk about consistency. I do not think one can be entirely consistent because the way of achieving results in China will be very different from achieving results in other countries, which are smaller and perhaps at different stages of development. I have no doubt at all that the best way of achieving these common objectives is to develop the closest links with China economically and politically, to assist its development, particularly in the areas of special interest, but also to be forthright in our views on human rights. I do not think there is any contradiction in those objectives.
In the long run the most likely prospect of improving the human rights situation is for China to develop economically and for us to encourage China in that development, not only internally, but towards the outside world through, for example, participation in the World Trade Organization; not a meaningless participation as if it were a club which we just wanted to give them the prize of entry to, but participation on the basis of acceptance of the rules of the WTO which, on the one hand require China to open up and become a more liberal economy, recognizing its difficulties and its stage of development, while on the other hand, giving China access to the rest of the world.
If that happens you will automatically open up economic freedom in China. In the long term economic and political freedom cannot be divided. The growth of economic freedom in China is the most certain, long-term way to achieving political freedom as well. But it does not follow from that that you say: let us trade with China, let us negotiate China's participation in the WTO and hope that will lead in time to a freer society in China. That is not enough either. We have to work actively for that. We have to give the appropriate signs and signals. But we also have to give the appropriate help. I was glad to hear Mr McMillan-Scott say that the cooperation programme should be expanded. Parliament has an important role in enabling that to happen an it should be targeted in a way that helps the development of a civil society and encourages democracy. We have a programme which encourages, as has been said, support at village level for reform in the right direction.
Reference was made by Mr Väyrynen to environmental issues. There too we have much to offer China and China is interested in taking what we have to offer in terms of environmental programmes, training key environmental planners, supporting pilot projects involving technology transfer and assisting environmental planning and management in China.
In addition to trade and cooperation there is the question of human rights. That has been central also in the most direct sense, and not just in the indirect way that I have described, to our policy toward China which is comprehensive and coherent. The Commission has never hesitated to express our criticisms, both publicly and privately, of China's lapses on human rights. I have done so myself at the highest level, mentioning particular cases. I agree with those who have said, or implied, that the inability of the European Union to reach a common view to put that view forward in Geneva at the Commission on Human Rights, is a great failing and a great weakness. I very much hope that the Intergovernmental Conference, in reinforcing our capacity to create a foreign policy, will enable us in future on this issue, as in others, to present a rather more impressive picture to the outside world and advance our interests in a more effective way.
We should not hesitate to do that. Hong Kong is important. We are witnessing a unique experiment, an experiment to create one country with the two systems of Hong Kong and China proper. The commitment of the Chinese Government to do that is unique and we should observe and watch it with care, with interest, and with concern that it meets the commitments that have been made. There is a common European interest, not only because of our economic interests in Hong Kong, but also because Hong Kong itself can set an example, not as a base for subversion, but as an example which can lead people elsewhere in China and in the whole region to believe the route of economic freedom and political freedom is the right route forward, not just in Western Europe or in countries with a common tradition, but also in other parts of the world which have different backgrounds but where human values ultimately must prevail.
I commend the report and believe that the policy that we are pursuing towards China is comprehensive and pragmatic, recognizing the importance of trade and economic development both for its own sake and as a point of entry towards the creation of a more liberal society in China, but bolstering that up with cooperation programmes pointing in the same direction and a robust expression of our views when human rights are violated in China as elsewhere in the world.
Thank you, Sir Leon.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Baltic initiative
The next item is the report (A4-0196/97) by Mr Burenstam Linder on behalf of the Committee on Foreign Affairs, Security and Defence Policy on the Commission communication on the Baltic Sea Initiative (SEC(96)0608 - C40362/96).
Mr President, the Baltic Sea region had the fastest economic growth in Europe before the communist revolution. Now that the planned economy has been scrapped, the former communist countries, together with the other countries in the Baltic Sea region, can once again develop this region into an economically flourishing democracy. This will also help to strengthen political stability. This stability can be improved through the fine web of co-operation at all levels which has developed and which continues to develop, in the public and private sectors for example, in business, administration, organisations and between private individuals. At an inter-state level this co-operation also includes non-binding support on defence issues and common efforts in international peace keeping missions.
The work which is handled in the Council of Baltic Sea States , in which the EU participates as a full member, is of particular importance for co-operation in all these areas. In this respect, the European Union has an important task. Further far reaching reforms are needed in the former communist countries which, in the short term, can prove difficult because change is often seen as arduous. The incentive to overcome short term thinking in politics has increased in those countries which have applied for membership of the EU. They know that further change is required for membership. The requirement for change gains increased acceptance in this way. It is therefore especially important that, before membership negotiations begin, the Commission adopts the principle that new members will be accepted by order of merit , in other words, that objective qualifications will be the deciding factor.
If a particular group of countries consider themselves chosen from the start, the enthusiasm for reform felt by them is reduced. If other countries feel that, even if they put more effort in than others and are really successful, they will still be left out, the desire to introduce reforms will be weakened, even if they should continue with the changes for their own sakes. The political leaders who have been particularly involved in pursuing these changes will be compromised if successful reforms do not meet with an appropriate response during the membership negotiations.
It is particularly worth reminding ourselves of this view with regard to the three Baltic countries, Estonia, Latvia and Lithuania. They have applied for membership of both the EU and NATO. I do not think that they should be made members of the EU just because they may not be able to become members of NATO. They must fulfil the requirements laid down for membership of the EU, both with regard to the Union and to themselves. But a particular country, or countries which are successful must also find themselves among the first new members of the EU and not left out in favour of another preselected group.
It is in the EU's own wider interests to promote stability in this region which is sometimes the subject of threatening speeches arising from Russian domestic policy. This is one reason why the Commission should make greater efforts to get the four EU states which have not ratified the European Agreement with Estonia, Latvia and Lithuania to do so now; after all it is two years since this agreement was signed.
Furthermore, the Commission ought to actively assist in concluding and approving border agreements with Russia in all cases and in so doing eliminate this area of uncertainty. It must not appear appropriate for Russia to create uncertainty because of a lack of clarity on border issues.
One particular problem concerns the position of the Russian minority in Estonia and Latvia and of the many Russians who emigrated there during the Soviet era. I think that we can take these criticisms which sometimes come from the Russian side very lightly. This can be a difficult area but, in fact, the Baltic countries have managed to establish a relationship between citizen and immigrant which, in many respects, is better than that in many EU countries, even despite the fact that the minority is so much bigger here than in any other country. Of course it is possible to make further improvements. Establishing domestic harmony is in the interest of the Latvians and the Estonians as well.
Co-operation in the Baltic Sea region as a whole can yield important results in a number of particular areas. The environment in the Baltic region was badly damaged during the Soviet era. There is now a huge repair job to be carried out with our joint forces. The joint fight against organised crime can also be mentioned as an area where combined efforts have been made and there is a strong chance that these will be successful within the framework of international co-operation.
Russia is included as an active and interested party in the regional co-operation in the Baltic Sea region and in the Council of the Baltic Sea States . This gives the region and the co-operation there special significance and weight. Successful co-operation between equal partners, with the EU as the driving force will in all probability yield significant benefits. The introduction of democracy in Russia and economic reforms there would make the whole of the Baltic Sea region a new peaceful source of strength in Europe, and this is what we have set our sights on.
Mr President, the accession of Finland and Sweden and the association of Poland and the Baltic States have meant that the Baltic has become almost a European Union lake. The European Union therefore has a direct responsibility to gear its policies more closely to the Baltic region as a whole, rather than to the individual states of the Baltic seaboard. In doing so, we should make every effort to encourage the developing regional structures such as the Council of Baltic Sea States - as Mr Burenstam Linder just said - HELCOM, in the sector of environment policy, and other initiatives of a regional character.
The aid framework envisaged by the Commission should provide for 'help for self-help' , which is now a major issue in the Baltic region, and should also make an effective contribution to the development of the private sector - small- and medium-sized enterprises, in other words.
The Committee on External Economic Affairs therefore emphatically supports the conclusions reached by Mr Burenstam Linder's excellent report, which adopts this approach. We are particularly glad that our suggestions have been incorporated in full. There are three points of special interest to us here.
First, there is the cross-border expansion of the infrastructures - roads, railways and ports. Secondly, however, we do urge that this should be done in an environment-friendly and environmentally compatible manner. In case of doubt, the redevelopment of existing facilities and stretches of road or rail should take precedence over new building and new lines of communication.
Thirdly, co-operation between governments in the Baltic region needs to be supplemented by a continuous parliamentary dialogue between the European Union and the parliaments of the Baltic States. We feel that the President of the European Parliament and the Presidents of the Baltic seaboard states should take the necessary steps to ensure this.
Mr President, the initiative for the Baltic Sea region which was taken by the Commission before the Baltic Sea Council's summit meeting in Visby was an important one. We must work towards creating closer ties between the EU and the Central and Eastern European States in the Baltic Sea Region.
The Region is currently a unique platform for political dialogue and for the co-ordination of measures to promote democracy in Europe. The region is also important from the point of view of political stability. The Baltic States, for historical and geographical reasons, because of the occupation by the Soviet Union and the border with Russia, form a region subject to potential conflict, which in its turn could have consequences for the rest of Europe. This risk must be eliminated. This is best achieved by placing the countries firmly within the sphere of international co-operation.
The role of Russia is also important. Russia must be integrated closely in the co-operation on the Baltic Sea region. Currently existing co-operation instruments must be used to the optimum to strengthen democracy, political stability and economic development in this region.
The EU is an important organisation in this co-operation. The forthcoming enlargement is of great importance to the whole of the Baltic Sea region, indeed for the whole of Europe. This unique opportunity to unite Europe socially, culturally and economically must not be ignored. All the applicant countries must have the same chance to qualify for membership. No one shall be excluded from the discussions at the start. Everyone must start on one and the same starting line. In this respect it is important to view the Baltic States as three separate States and to treat them as such.
Finally: the enlargement of the EU into a peaceful, united Europe must be kept separate from the enlargement of NATO's military defence alliance. International co-operation must be built on a peaceful note and must not remain in the shadow of the cold war.
Mr President, I should like to express my thanks to the rapporteur. The report approaches Baltic cooperation in a very broad sense. Economic and security cooperation in the Baltic must stress the varied nature of security in the area. The political, economic and social situation of the states in the region varies, for there are both EU Member States and future Member States there, and the region is also an EU border region. Stability and security can only be increased by cooperation networks, in which grass-roots influence is essential. The process of EU enlargement will only have a real democratic basis when ordinary people, and not just states, feel that they are in the same boat as other Europeans.
Baltic cooperation considers not only the integration process, - common regional needs, - but also the northern dimension. A policy for the north ought also to be a part of the Baltic strategy, because there are in Baltic policy more multiplier effects and elements increasing cohesion than in what is generally termed, 'Nordic policy'. However, this presupposes that it is understood that the Baltic region comprises the states of the Baltic together with their varying spheres of operation, including a northern dimension. Mr Väyrynen's amendments focus on the right issue, but approach the question from the opposite direction.
It is easy to endorse the principles of the Kalmar action programme, namely citizen participation, sustainable development and environmental cooperation in the region. More binding provisions are needed. In the Baltic States region there are opportunities and threats, including environmental protection and nuclear safety. It is important that the meeting of the Baltic Council this month will also make evaluations of the implementation of the programme. The areas own cooperation and priorities are of primary importance. The Union is only one protagonist in this cooperation.
Among the EU Member States, ratification of the Europe Agreements is being held up by two 'snails', Belgium and France. In evaluating the applicant states, the Commission should realise that in the border dispute between Estonia and Russia the ball is in Russia's court. The Commission should also decide soon whether it will act on Parliament's demands to begin negotiations simultaneously with the applicant countries, for the clock is ticking inexorably on towards July.
Mr President, just as membership of the European Union has meant increased security for Sweden and Finland, it will also mean increased security for our neighbours along the Baltic Sea, Estonia, Latvia, Lithuania and Poland the day they become members of the European Union. Not only will their security be enhanced but also the security of Europe which makes it extremely important for us all that these countries become members as quickly as possible. This is why it is also important that we do not place further conditions on those who are applying for membership other than that they must fulfil the requirements, the conditions of membership. This alone must be the deciding factor. It is in the interests of the security of Europe that we open our arms to these countries.
The European Agreement is an important part of this and an important step towards membership. This is why it is incomprehensible that a number of countries - out of pure laziness as far as I can understand - have still not ratified the European Agreement which exists with the Baltic States. Let me also point out that it must be an absolute requirement that those countries seeking membership - and that includes the countries surrounding the Baltic Sea which are currently applying - fulfil the requirements that we have stipulated on human rights. We will help them in this, but it is really important that we do lay down requirements which must, for example, include everything stipulated by the Commission and also the requirement that they abolish the death sentence.
Finally, I would like to say thank you to Mr Burenstam Linder for an excellent report. It is a truly high quality report well in line with that which his predecessor from the Moderate Coalition Party, Margaretha af Ugglas gave to Parliament on the same subject.
Mr President, it is important that the Union gives its full support to regional cooperation in the Baltic region, because it will create prosperity and stability for the whole continent. For example, trade between the EU countries and the 'transitional economies' is expected to quadruple in the next few years in the Baltic region.
The Commission's role in Baltic cooperation is currently too modest. It must move from observation and coordination to fully-fledged participation. The Agenda 21 programme for sustainable development is currently under preparation in the Baltic region, as the report mentions. The Commission is also involved in the creation of programmes, but with a very small input. In my opinion, Parliament should insist that the Commission increase its input into the Agenda 21 programme.
The traditional concept of military security has lost its meaning in the Baltic region as elsewhere. On the other hand, environmental questions, stable, democratic and socially just development in the 'transitional economy' countries, minority issues and the prevention of crime and terrorism are even more important. The development of cooperation in the Baltic region calls for cooperation to be built up with Russia, too. Mr President, Parliament should promote the conclusion of a border agreement between Russia and Estonia, because it is a precondition for the development of cooperation among the states of the Baltic region.
Mr President, with the EU facing the challenge of making an effective contribution to the development and stability of the Baltic region and the final abolition of frontiers within Europe, the Commission's communication falls far short of the mark, and to call it an initiative is an embarrassing misnomer.
In an area where regional and local relations have existed for centuries the objective, now that the Iron Curtain has fallen, must be to pull aside the silver curtain too by making greater efforts to close the gap in living standards and strengthen democratic reforms, rather than setting up new frontiers by means of the Schengen Accords.
What is needed here is a second stability pact to follow on from the one adopted in 1993, with a programme adapted to the new situation which will develop the Baltic region as a model of stability, democracy and disarmament, and so provide an effective response to the security needs of the states of central and eastern Europe, especially such small countries as the Baltic States.
Let us put the clocks back to December 1995. The European Council meets in Madrid and decides that an approach be adopted to the preparations for EU enlargement guaranteeing that the applicant countries will be treated on an equal footing. I strongly supported that line, and still do. It is very important from the point of view of stability in the applicant countries that we do not start making pronouncements on which ones are more eligible than others and are more deserving of EU membership. In his original draft for the report, the rapporteur did advocate a strategy on those lines, which is neither reasonable nor well thought out. Fortunately my Swedish colleague, Mrs Theorin, made sure that the report in its final form would make it clear that only when all the applicant countries were lined up at the same starting point and the negotiations had got underway would consideration be given to which countries best met the conditions for accession.
Cooperation in the Baltic Sea region could be strengthened by a specific Baltic Sea Programme. The Council of the Baltic Sea States could be the focal point for such cooperation and could participate in the political process as a responsible partner. The many good initiatives for which budget lines already exist could be brought together in a proper Baltic Sea Programme. The common economic objectives awaiting political implementation are obvious. They relate to energy, transport and the environment. The development of a pattern of trade is something else, but equally important.
Finally, I must stress how important I think it is that, if after the start of negotiations the conditions for accession are found to be met by one or more of the Baltic countries and they therefore qualify for membership, existing EU members must not put obstacles based on historical considerations or strategic self-interest in the way of their accession.
Mr President, I too would like to offer my congratulations to Mr Burenstam Linder. He has succeeded in producing a synthesis of penetrating analyses and far-sighted visions. And those visions can become reality if opportunities are consistently taken and risks are minimized. Nor has the rapporteur disregarded the necessary next steps, and it is one of those necessary next steps on which I should like to focus.
In paragraph 1, the rapporteur calls upon the institutions to promote the full ratification of the Europe Agreements with Estonia, Latvia and Lithuania. When we vote on this report tomorrow, those agreements will be precisely two years old - they were signed back on 12 June 1995. So the rapporteur is more than justified in calling for ratification, and it is also in the interests of the European Parliament. Because, after ratification by all Member States and the Council, the existing delegations can be reconstituted as joint parliamentary committees, which is not just a formality but secures binding participation in a structured dialogue. It secures the participation of the European Parliament and of the respective national parliaments in the structuring of the treaties, in the defining of political focuses and priorities, and in control. We thus secure the right to influence the complex processes of adjustment that are going to be necessary both in those states that wish to join the Union and in the Union itself.
Especially in the Baltic region, there is a need both for closer co-operation and for the rapid acceptance of new Member States. Because it is precisely here that we have the opportunity, in the future, to involve Russia, too, more closely in regional co-operation and so make an essential contribution to stability.
Mr President, Mr Burenstam Linder has tabled a very good report on Baltic cooperation. I congratulate him on it. On behalf of the Liberal Group I have tabled two additional amendments referring to cooperation in the Barents Sea area. They are based on the report by Mr Tindemans adopted in May.
As Mr Tindemans said in his report, the Baltic and Barents Sea cooperation areas partly overlap. In addition, all the Member States of the Barents Sea Council are also members of the Council of Baltic States and the Commission is involved in both on the same terms.
According to the Tindemans report the Union should have a comprehensive policy for northern regions, in the context of which cooperation in the Barents Sea region should be developed. My amendments seek to obtain a definition by the Union of the position of Barents Sea region cooperation in the Union's policy on northern regions and its relationship to cooperation in the Baltic region. I hope my amendments will be adopted.
Mr President, I join the many Members of Parliament who have congratulated Mr Burenstam Linder on his admirable report. I am extremely grateful to him for it, it is apt and comprehensive.
I wish to begin by warmly endorsing what Mr Burenstam Linder and Mr Gomolka, amongst others, have also said about the importance of the ratification of the Europe agreements with the three Baltic countries. I hope that can take place as soon as possible, and I can assure you that the Commission will continue to press for that to happen. Meanwhile we, of course, proceed on the basis of the free trade agreements, but it would be very much better to proceed on the fuller basis of the Europe agreements which have been awaiting ratification for so long.
Secondly, a number of speakers have talked about the importance of close relations with Russia for the coherent development of the Baltic Sea region. I agree with that. The encouragement of the reform process in the Russian Federation and the development of close relations with Russia is an imperative. I myself will be going to Moscow on Sunday in order to discuss with the Russian authorities progress in the negotiations for Russia's participation in the World Trade Organization. That participation will itself engender further important reforms in Russia, which are necessary for Russia's participation and enjoyment of the benefits of the world economy in the fuller sense, and that will bring benefits in the Baltic region and elsewhere.
Thirdly, I have great sympathy for many of the things that have been said about the criteria that need to be applied in considering the applications of the Baltic States, as of other countries, for membership of the European Union. We must be quite clear, as a number of speakers have said, that each country should be considered on its merits, that no country should be included in or excluded from the process of negotiation of membership because it is in any particular part of Europe. We owe that to all the applicant countries. Also, Mr Burenstam Linder was very right in what he said about the importance of not discouraging countries that have applied. It has to be made clear that those countries that have applied will be admitted as members of the European Union when they are eligible for membership, and that is as true of any who may not be eligible at the very outset of the process of negotiation as of those who are. So I hope that it will be possible to give reassurance in that way.
But, of course, the bulk of the report and the debate ought to be about Baltic Sea regional cooperation. There I beg to differ from Mrs Ojala, who has somewhat understated the extent of the involvement of the European Union in general and the Commission in particular in that process. Mr Burenstam Linder is right to point out that the key to what the Commission and the European Union can do to stimulate cooperation in the Baltic Sea is its membership as a full member of the Council of Baltic Sea States.
As such, the European Union is able to play an important role in promoting stability and prosperity in the Baltic region through political and economic cooperation and is doing so. Of course the determination of the countries concerned to act together is decisive for success, but nonetheless the Commission, through its participation in the various meetings that have taken place, has stimulated that cooperation and has shown a readiness to assist it in a practical way by using the PHARE and TACIS programmes, as well as other Community programmes, associating it with loans from the European Investment Bank and in that way encouraging a large number of programmes and projects in the areas identified in the initiative; democracy and civil security, economic cooperation, environmental and regional cooperation. That involves administrations, institutions and people, takes the form of technical assistance, supply of equipment or investment co-financing.
The role of local authorities from all the countries bordering the Baltic Sea is also very important in the multilateral Baltic cross-border cooperation programme and we in the Commission seek to stimulate their active participation, along with their national colleagues, to promote region-to-region and people-to-people contacts. In these various ways the Commission and the European Union play a full, active and worthy part in the comprehensive process of encouraging Baltic Sea region cooperation, both economically and politically in the various ways I have described.
Thank you, Sir Leon.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Equal pay for women and men
The next item is the report (A4-0143/97) by Mr González Álvarez on behalf of the Committee on Employment and Social Affairs on the Commission communication - a code of practice on the implementation of equal pay for work of equal value for women and men (COM(96)0336 - C4-0460/96) Rapporteur for an opinion(): Colombo Svevo for the Committee on Womens' Rights ( Hughes procedure).
Mr President, I think that we should begin by thanking Mrs Colombo for her work, which complemented that done by us in the Committee on Employment and Social Affairs, and expressing our thanks also to members of that committee - Waddington, Wolf and Schörling - who tabled amendments. These amendments definitely enriched this report and simply seemed very important to me. One of them referred to the effect of public spending cuts on aspects such as health and education, where female employment rates are very high, and the fact that those cuts can harm women's job chances.
Certain amendments provided for Code measures to be taken not only in favour of a group but all workers, i.e. all female workers, who often have so-called 'rubbish' contracts or work part-time. Susan Waddington's amendment is also important - it analyses the effect of the Code and looks at whether it might not be more effective to turn it into a legal instrument within three years.
To sum up, the Code is addressed to the social partners, governments and associations. It also sets down guidelines for analysing pay structures and assessing jobs and, as a prior step, the compilation of adequate information on pay systems - which differ from country to country - and the study of collective bargaining procedures, to determine where action must be taken to avoid wage discrimination.
Twenty years after the 1975 Directive was adopted, it can be noted - as Mrs Colombo does and the European Union's own statistics bear out - that there is still a 20-30 % wage differential between women and men doing work of the same value. According to other statistics, only 20 % of contracts deal with the problem of inequality between women and men. We still have a long way to go. I must say that I am slightly sceptical about voluntary agreements, because if we cannot apply compulsory legislation I do not see how we can be expected to comply with voluntary agreements, such as the Code of Conduct between employers and the various social partners.
However, given that there are still salary differences and that legislation has been unable to reduce them, it seems that any measure that we can take might be of use. One formula that might be useful would be first of all to encourage training and information for women so that they can accede to collective bargaining. Secondly, to foster the presence of women in company committees. At present it is men who discuss women's problems and defend their rights but it is really up to women to defend their own rights.
The current precariousness of employment - as is stated in one of the amendments - and public spending cuts do nothing to help the situation. We believe that the public sector would probably give a good example to private initiative if it adopted measures to continue to reduce pay differentials. We think that transparency is needed not only for assessing jobs but also for collective bargaining. We must raise awareness of social partners and inform them, and disseminate the Code, not only in large companies, not only among the social partners, not only among governments, but also among the SMEs which create more than 85 % of jobs in the European Union. I should also add that women's associations should be informed. We rapporteurs shall do our best to make sure that women's associations hear about the Code so that they can use it as an instrument to defend their rights. We should also consider extending Article 119 now that the IGC is coming to a close. If that article were to be extended, equal pay for work of equal value would then be enshrined in the new Treaty.
Mr President, the Committee on Women's Rights has obviously taken an interest in this report and thanks the rapporteur for having accepted a large number of its proposed amendments. Our interest is clear because, as you know, this form of equality is to some extent the mother of all other forms of equality and it is on this form of equality that we have built all the others. So it is paradoxical that while it has served as the basis for greater equality in other fields and other rights, both social and political, equal pay for equal work is still not properly applied in our countries. Just recently, at a trade union conference, it was confirmed that women are earning 20 per cent less on average in Europe, and averages, as we know, very modestly conceal disparities which are even more serious in reality. Worse still, because of casual work, wage differentials are now increasing in countries where they were previously less significant.
As these unequal conditions are persisting despite the existence of laws on formal equality, while the Committee on Women's Rights recognizes that the code is certainly a weak instrument, it nevertheless feels it may prove strong enough to reveal the mechanisms which conceal the disparities and thus help identify systems which could become more binding in the future. These hidden mechanisms are now going to be revealed: how a job is evaluated, how the evaluation systems come into being and how they are applied, how the payment system is constructed, and why this disparity even lurks in collective agreements.
A second point is that the code will be part of the memorandum. It is one part of it, not the whole and it does not replace it, but although we think it can be improved, this code is not superficial, it is incisive because it leads to an analysis of the payment system ranging from collection of the relevant data to evaluation of that data. After analysis there is also corrective action against discrimination on pay, and, finally, it also provides an evaluation of the application of such action.
The third point highlighted by the committee is that the code has its own internal logic and therefore operates in that logic. The committee believes this mechanism can only be effective and productive with one essential prerequisite: transparency. Without transparency nothing can be achieved. There must also be widespread diffusion of information through an awareness campaign, training of experts, and above all an exchange of good practice including following an evaluation to completion, which will also reassure those of us who are a little sceptical that this is a useful initiative even if it does not solve the problem - as long as no-one cheats, of course!
Can I first of all also thank the rapporteur and the rapporteur from the Women's Rights Committee, and indeed the Commission, for the work that they have done on this important issue. There certainly is a great deal more work to be done because despite the fact that equal opportunity legislation on men and women in employment has been in force in the European Union for over twenty years, women still earn less than men.
For example in 1996 in the United Kingdom, women who worked full-time earned only 72 % of men's average weekly wage. The pay gap between men and women full-time workers has narrowed in the last twenty years, but only very slowly. Since 1992 it has closed by only 1 percentage point. For part-time workers the pay gap is enormous and has remained unchanged since the mid-1970s, with women earning only 58 % of men's average hourly pay.
Why is this? The main reason is that men and women tend to be employed in different occupations and men's jobs tend to be higher paid. Men are also likely to receive bonuses and are less likely to work part-time where the wages are the lowest. Can the code of practice help this situation? Essentially the code is proposing two main things: firstly that employers and trade unions should carry out an analysis of the remuneration systems operating in the workplace and evaluate the results to detect sexual discrimination in pay structures so that remedies can be found. Secondly, that a plan of action should be drawn up to eliminate any discrimination in pay structures.
The Commission's view is that when a women does a job which is as demanding as a man's she ought to receive the same pay and benefits, even if it is a different job. This is very fair and indeed this code has been welcomed by the social partners and the Committee on Employment and Social Affairs. But that committee has considered further amendments and we are asking for further action in the resolution.
I will just mention a few of the proposals that we would like the Commission to consider. Firstly we are calling on the Commission to undertake research on a gender-free job evaluation scheme and to prepare model job evaluation guidelines for use as a bench mark by the social partners.
Secondly, we want the implementation or non-implementation of the code by employers to be seen as part of the burden of proof in cases of discrimination based on sex: we want the implementation of this code to be taken account of in tribunals.
Thirdly, we want the Commission and Member States to improve the collection and availability of statistics on wage levels so that progress - or the lack of it -is made more transparent.
Finally, since this code is a voluntary one, we want the Commission to monitor its implementation. If in three years it has not resulted in a narrowing of the pay differentials between men and women, consideration must be given to making the code legally binding. Remember the examples I have given you. The pay gap for full-time workers in the UK has narrowed by only 1 % in the last five years and for part-time workers it has not narrowed since the 1970s. This is a pattern which is common across the EU and one that we must be determined to change.
Mr President, Commissioner, the report we are considering relates to the Commission's proposal for a code of practice on the implementation of the principle of equal pay for work of equal value for women and men. It is a good report. I share the view of many other Honourable Members as to both the report and the code of practice.
We have made no progress at all in recent years with legislation to ensure equal pay for men and women. The only reference to equality, in the European Union Treaty is Article 119, which in fact is specifically confined to questions of pay. Women are demonstrably underpaid in all Member States, and this article has brought them nothing more than a gleam of hope. Women are not asking for preferential treatment - they are simply asking to be paid the same as their male colleagues for doing work of equal value. Surely that cannot be too much to ask! Editorials and soap box oratory have achieved nothing, nor have applications to the Court of Justice. So something must be done, something to provide clear guidance to employees of both sexes - not just empty wrapping, not more theoretical protestations, but a genuine guideline.
Well, the code of practice can fulfil this need precisely and help bring about a genuine improvement in the pay principle. It will be a practical toolkit for the social partners, focusing on a form of job classification and evaluation that is nondiscriminatory and free of any misinterpretation regarding job content and performance.
From the start, we have been very reliant on good co-operation from the social partners, without whose active participation the code of practice on equal pay is doomed to be yet another failure. A few points in the report make me uncomfortable, for that reason. If we start demanding the right to interfere in collective bargaining and the resulting agreements, and if we threaten sanctions if the necessary legislation is not complied with, I can only say that although we have to have control, we should ensure a form of communication based on mutual respect.
There is another point I regard as largely nonsensical. Up-to-date comparisons of pay levels are needed, but they can only be possible within one sector. Inter-sectoral comparisons - which is what the report calls for - are totally unrealistic. You cannot compare a coal miner's job with that of a secretary or a care worker. It makes no difference whether the employer is the same or not. The critical point really is the job as such, and indeed the text states as much. You can only compare a female cook with a male cook, not throw everybody into the same comparison. I hope we shall find many allies to support this code of practice so that in this case women's hopes are fulfilled by genuine equality, even if only in matters of pay.
Mr President, the policy of equality must be pursued at every political level in national parliaments and at a European level. One of the most important issues of equality is equal pay for equal work. This ought to be taken as read now that we are approaching the year 2000, but it isn't. The code of practice proposed by the Commission and the report drawn up by Mrs Gonzalez Alvarez are important steps towards realising the objective of equal pay.
Unemployment affects women more than men. We must improve the opportunities for women to get and keep jobs. The labour market must be broadened for women. Here are a number of suggestions which I think would facilitate such a development: longer parental leave and equal opportunities for paid employment and parenting for both men and women. The same social security conditions for part-time work as for full-time work are very important as is access to good childcare and care for the elderly which would improve equality, and active information centres at work and at school are a must.
In Sweden and in other countries the public sector is very important in providing work, equality and equal pay for both women and men, but particularly for women. Cutbacks in this sector can have a negative impact on development which must not be allowed to happen. Mr President, support this excellent report!
Mr President, Commissioner, ladies and gentlemen, I agree with the González report and I must congratulate her but the Commission proposal on the Code seems insufficient to me. According to the Commission's annual report on equal opportunities, dating back to 1966, only countries that systematically and strictly applied systems to correct inequalities manage to eliminate those differences. That is the case of Sweden. However, the Code deals with equality in terms of women's and men's wages, but it is only voluntarily applied by governments, employers and workers' representatives. More radical action is needed in order to achieve wage equality and to eliminate labour segregation.
Let me give one example: information supplied by the Staff DG and its equal opportunities unit, covering all European institutions. In its 1996 report, it says that in Group A, there are 18.91 % women and 81.09 % men. In group C the figures are 71.16 % women and 20.84 % men. I would ask you to pledge that, in accordance with paragraph 16 of the motion for a resolution, if in three years' time the Code has still failed to achieve the desired results, it will be transformed into a genuinely binding legal instrument.
Mr President, I should also like to thank and congratulate Mrs González Alvarez and Mrs Colombo on this magnificent report. I must say that I am not very optimistic that it will have the effect that most if not all of the European Parliament would like it to have. I am not optimistic because, if a Directive of over 20 months ago, which must be enforced, has not had the necessary effect, and would have ruled out the need for this report, a voluntary proposal is bound to have even less effect.
This is a good report, even so; we must make the Council, which represents the governments, more aware of the need for this initiative as well as other authorities, at regional and local level, and through public and private companies, to put this instrument into practice, as its application is fully justified in my view. We should also raise the awareness of the social partners: trade unions, businessmen, women's associations and others, which are already very aware and fighting for equal rights on a day to day basis.
I hope that the Commission will give this proposal support and follow it up. I would even go as far as to say that, if in three years' time the Code is ineffectual, we should introduce binding regulations. I have a little less confidence in the Council, as I said earlier.
There are few things that affect the dignity of individuals and offend people as much as these. It is not right for women doing exactly the same work as men to be receiving 20, 25 or even 40 % less. It is for the European Parliament to demand equal opportunities and I think that this is an interesting subject for us to follow up.
Mr President, at a time when the phenomenon of the new poverty, especially amongst women, is being discussed with growing concern, I can only agree on the need to inject a code of practice into the application of equal pay between the two sexes. I particularly agree if that code is not limited to general statements of principle, but succeeds in guaranteeing concrete application of national legislation on pay, and hence also provides real and appropriate processes and sanctions.
I also believe it is important not to restrict the information and awareness campaign on this code to the social partners and large firms, but there should be maximum effort to publicize it amongst those women - and they represent the majority - who are employed in small and very small work places, women who are not in unions and are often forced into really casual work and precarious contractual conditions, which barely fall short of exploitation. The governments of the member countries of the union have the main responsibility for guaranteeing the success of this code, but too often they pretend not to know of the existence of such discrimination, or anyway fail to intervene positively to remove it. Those who govern cannot have a clear conscience just because they have changed laws, codes or regulations, if they then do not have the political will to monitor their effective application constantly. As Mrs Colombo Svevo has already said, and I compliment her, this code, like any other instrument or procedure, makes sense and can work only on condition that no-one cheats.
Mr President, I too would like to congratulate the two rapporteurs, Mrs González and Mrs Colombo Svevo. I am also pleased that there are male colleagues speaking this evening on this issue. But allow me to convey to them a certain sense of bitterness which I cannot help but feel. Certainly, we can agree on the fact that there exists a considerable legal corpus in the European Union on the issue of equal opportunities and equal pay: article 119 of the treaty, which we all hope will be improved in the next treaty, article 6 of the social protocol, numerous directives and judgements of the Court of Justice. We also hope that the Council will quickly approve, on the basis of Parliament's recommendations, the directive on the burden of proof, which provides a precise definition of indirect discrimination for the first time. Finally, we have a series of relevant programmes financed from the Union budget, which the member countries as a whole have promoted and contributed to, making the application of the right to equal pay and equal opportunities a general given.
But I have this sense of bitterness because, despite all this, the code of practice we are discussing tonight is important because the fact is, women's pay is still lower than men's in Europe by an average of about 30 per cent. In some sectors women receive a lower salary not just for work of equal value, but for the same work; there is occupational segregation, both horizontal and vertical, and discrimination, as others have mentioned, is on the increase because casual work with few guarantees is increasing, and this discrimination also exists in the pension schemes. So, if all this is true, this code of practice is welcome provided that it contains the features the two rapporteurs recommend in their reports and provided that, after three years, if the results are not good enough, it really becomes binding on everyone.
Mr President, Commissioner, the principle of equal pay for work of equal value, as between men and women, exists only on paper. Reality is something very different. Even today, women earn on average 30 % less than men - even now, more than 20 years after a directive on equal remuneration was passed.
Women are over-represented in the low-pay sector, and the recent recession widened the gap between women's and men's earnings. The fact that women are disadvantaged is also apparent in the training sector, in the fact that they are diverted into so-called typical women's jobs - often part-time jobs offering no social security - and the prevention of career advancement and access to management positions.
But complaining in itself achieves nothing. If change and effective action are to be achieved, specific analyses are needed. The Commission has adopted the suggestions made by the European Parliament in producing a code of practice as a basis for eliminating sex discrimination from the working world.
The intention is to examine what kinds of professional inequality exist, whether discrimination is being disguised by paying men additional bonuses, or whether job evaluations are quite simply one-sided. The progress achieved is to be documented, as are successful model projects.
The action plan is to be produced by stages, in co-operation with the social partners. They are to receive training and information and their awareness is to be improved so as to ensure precise compliance with the principle of nondiscrimination in future pay agreements.
Finally, women are to be much better represented than previously in collective bargaining, with full involvement to protect their own interests. The European Commission's initiative, Commissioner Flynn, if you take due account of the suggestions made by the Committee on Women's Rights and the Employment Committee, and this valuable report, is an important step towards a more just working world.
Mr President, Commissioner, ladies and gentlemen, we are happy to have this occasion to discuss this excellent report just before what we hope is going to be the conclusion of the final text of the new European Amsterdam Treaty. The code of conduct on equal pay for equal work will certainly gain importance thanks to the rewording of Article 119 which finally takes into account the Court of Justice's case-law and recognizes the right to equal pay for equal work. I fully agree with the rapporteur when he declares that women should be involved in working out employment evaluation systems and collective bargaining negotiations. As long as wage negotiations are conducted by men, wage discrimination will continue to exist.
As my colleagues have just emphasized, we should consider adopting a legally binding instrument if the voluntary code of conduct does not lead to the hoped for results. In my country, the minister intends to impose employment assessment on labour regulations. I think it would be a good thing if all the other Member States followed suit.
Mr President, I would like to thank both rapporteurs for a really first-class report and at the same time also thank the Commission for an excellent communication on a code of practice.
Those of us who have spoken here can testify that the legislation in place has been inadequate. Legislation is important but, on its own, it is not sufficient. Much more is needed alongside it. Even in my homeland, Sweden, which often congratulates itself on having made more progress than other countries in improving the participation of women in working life and reducing wage differentials, even here there are differences between the situation for men and women. These differences have tended to increase during the recession which we have experienced in recent years.
Many changes are needed. The labour market needs to change. Currently it is women who have the low paid jobs, who work within the public sector, who have part time jobs and atypical work patterns. We must ensure that this type of work also brings with it social security as other jobs do. We must ensure that those women who work part-time have the opportunity to change to full-time and we must allow positive discrimination so that men can take on women's jobs but also so that women can enter the male-dominated professions.
Furthermore we must have gender-neutral job evaluation. I do not share Mrs Glase's opinion on this point. It is possible to evaluate work in different sectors. It must be possible to compare the work undertaken by a woman caring for the elderly with that of a builder. They are both equally hard and demanding jobs.
Although legislation is important, this is really a matter for the partners in the labour market. We must get them to take these matters seriously. Only when we get the partners in the labour market to do this will we have any chance of success in this work.
Mr President, the communication is good because it draws attention to the fact that women have qualifications to bring to the labour market. But efforts over the years to define the concrete value of these more invisible or informal qualifications have come to nothing. If it is now made absolutely clear that these qualifications are indispensable and worth paying for, perhaps we can move a step further and release women from rigid pay structures. The communication rightly stresses the role of the social partners. It is important that the trade unions should play a central role in the achievement of equal pay and it is therefore crucial, as the communication points out, that women should be involved in the negotiation of agreements. The worst enemy of equal pay is a decentralized, fragmented and individualized labour market. Experience in Denmark shows that, when there is a move from central to decentralized pay negotiations, the pay gap widens. In Denmark the pay differential is DKR 60 000 per year. Only a committed male chauvinist or a bad employer can accept that. The trade unions are in a unique position to lead the way in laying the foundations for a more modern way of assessing men's and women's work.
We hope that the Commission communication may help to promote development in the right direction. In this matter we men must show solidarity with women. Anything else would be disreputable. Do you not think so, Commissioner Flynn?
I am very pleased at the very strong support that has been expressed in the House this evening in support of the code of conduct. I want to take the opportunity to thank the Committee on Employment and Social Affairs and especially the rapporteur, Mrs Gonzalez Alvarez, for the very important work undertaken in the preparation of the report on the code of practice in the field of equal pay between women and men. I also want to thank the Committee on Women's Rights for their opinion, presented by Mrs Colombo Svevo.
The present report clearly demonstrates the interest which the Members of the House attach to the issue of equal pay for women and men, a principle which has been enshrined in Community legislation right from the beginning. However, as you are all aware, despite the fact that all Member States have transposed the principle into national legislation, statistics still show that women in manual jobs earn between 69 and 90 % of men's average pay. For non-manual workers the difference in earnings between women and men is even greater. Thomas Mann summed it up: we have the legislation but in many cases it only exists on paper. I am well aware of the problem and to help to lessen the difference the Commission has decided to adopt the present code of practice, which follows on from the Memorandum of Equal Pay for Work of Equal Value published in 1994.
Let me remind you that this code responds to your own request which was formulated by Mrs Colombo Svevo's report on the Memorandum. It is of the utmost importance that we give a very clear and simple answer to the one central question: what does the concept of equal pay for work of equal value actually mean? The answer to this question was stated quite clearly by Mrs Waddington. It could not be simpler. When a woman does a job which is as demanding as a man's, she ought to be able to claim the same pay and benefits, even if it is a different type of job, unless the difference in pay can be accounted for on non-discriminatory grounds.
As we all know, however, this is not the everyday reality. It is for this reason that we have adopted the code aiming at providing practical guidance on how to secure the implementation of the principle of equal pay in all aspects of the pay package. The code is not legally binding, but it takes into account what any employer really needs to be looking at to ensure that the pay structure in the organization is not in any way discriminatory on the grounds of sex. The reason for pursuing such an aim is not based solely on fairness. It also takes into account the need to ensure that the contribution of everybody's skills to the economy in the throes of change is duly acknowledged. That is Mr Blak's point.
This is why the code also provides guidance for the elimination of all kinds of indirect discrimination where grading, classification and job evaluation schemes are used on the basis of pay structures.
The code proposes a two-pronged approach when dealing with the issue of equal pay for work of equal value. The first step is to collect all of the relevant information. This information can be obtained from collective agreements, employee handbooks and copies of the organization's rules. It will include elements such as hours of work, basis of calculating overtime, pay structures and so on. But having collected the information in relation to pay and conditions of employment, the second step is to evaluate all that information.
The evaluation is done firstly by means of a general table indicating the relationship between sex and salary level and secondly by analysing those pay-related elements identified as potentially discriminatory.
I should like, at this point, to stress the important roles played by both the employers and employees alike in negotiating equal pay. This led us to consult very thoroughly the social partners which have been mentioned centrally here on the whole draft code, before its final adoption, since our objection was to ensure that its application and practice met all the needs of the users.
The code is ambitious. Its ambition is to serve as a practical instrument. Since equal pay is a cornerstone of equal opportunities for women and men, the proper implementation of the code will be the test case for the European Community's strong commitment to women's full and fair integration into the labour market.
A few points were raised which are worth mentioning here. To Mrs Gonzalez Alvarez I say that we need now these practical tools which will help us to support the implementation of equal pay. That is why we should not forget that these aims are already enshrined in Article 119, which constituted the legal base for action on equality issues in the labour market. Hopefully it is going to be expanded upon in the revision of the Treaty.
In response to Mrs Colombo Svevo, there are projects by the Commission with the aim of detecting the problems which exist in the field of equal pay in the Member States and identify the best practice that exists in the Member States so that we can have that applied right across the Union's territory. One or two Member States have already done this by having Equality Officers appointed. I am hoping to get that expanded upon right across the Union in the not too distant future.
I say in response to Mrs Waddington's remarks that we have some research already under way through special projects that are being funded. The Directive on Burden of Proof, which you particularly mentioned, if adopted, covers the Directive of 1975 on Equal Pay which is the basis for having adopted this particular code. We should not forget that the Court of Justice has rulings on equal pay as well, which Mrs Ghilardotti referred to.
I say to Mrs Martinez that mainstreaming is the basic principle underlying the Fourth Equal Opportunities Programme. There is, as you know, the Commissioners' Group set up on all equality issues and an interservice group is operating now to deal with the whole equality dimension in all of the activities of the Union. What we are really talking about here is, very importantly, to raise awareness of the rights that European citizens already have. We are going to take the opportunity of distributing the code of practice as widely as possible. Arrangements have been made to have it distributed in every Member State, in all the outlets available to us.
Finally, in response to Mr Andersson, the problem of part-time work should be dealt with within the framework of the Community legislation and Act which will endorse the social partners' agreement on atypical work. I am extremely pleased that that collective agreement has been agreed now and will be converted into a legal text in the very near future.
I thank everyone who has contributed so generously to this debate.
Thank you, Commissioner.
I can inform the House that eight women and six men took part in the debate.
The debate is closed.
The vote will take place tomorrow at 12 noon.
New information and communications technologies (ICT)
The next item is the report (A4-0153/97) by Mrs Plooij-Van Gorsel on behalf of the Committee on Research, Technological Development and Energy on the development of new information and communications technologies (ICT) in the next decade.
Mr President, ladies and gentlemen, Commissioner, my report and the resolution before us this evening are the result of an own initiative of the Committee on Research and Technological Development. This committee attaches considerable importance to the development of the information and communication technology sector in Europe. Despite the large number of documents already conveyed by the European Commission to the European Parliament on the information society, my committee had no clear analysis of the information and communications technology sector. Given the importance of the ICTs for creating jobs in Europe, my report contains recommendations aimed at stimulating a climate likely to help new ICT products and services develop and, does so in keeping with the fifth framework programme due to run in this sector from 1999 to 2004.
The economic sectors opening the most promising prospects for the coming years lie in the electronics industry, information technology and the services linked to these sectors. As far as job prospects are concerned, it is very important that growth in these sectors be monitored. Europe is rapidly losing ground in the world ICT market. In 1990, Europe's share was 35 % but this had gone down to 28 % by 1996. Europe is stuck in the middle , that is the conclusion of an assessment carried out under the Dutch Presidency on the European ICT industries' competitive capacities. The fall in the market share is remarkable because Europe could have an excellent scientific infrastructure. Numerous new technologies have been developed in Europe in recent years, but they have not been applied. We only have to think, for example, of high definition television. We could, for example, learn the following lesson: development does not only have to have a technical aspect. A great deal of technology fails to be introduced successfully onto the market. Marketing remains the key to market success.
Ladies and gentlemen, we cannot leave everything to the market. This may not sound very liberal but, to begin with, the authorities must become good users of electronic services and products. Both national and European authorities must act as catalysts and set good examples. In other words they must show the way. How can we convince European citizens to use ICT products unless the authorities do the same. By setting themselves up as leading consumers or launching consumers of numerical services and products, the authorities can have considerable influence on certain local, regional, national and European segments of the market such as health care, the policy on the elderly, transport, education and encouraging the application of the ICTs.
What important role can Europe and the Member States play? First of all we need a stronger legislative framework. At European and national levels. We must strengthen Europe's position on the world information and communications technology market. This means that we must find legal solutions to solve problems linked to the unlawful use of software. Standardization, legislation on patents and registered trade marks must also be better regulated. We must also inscribe into European legislation the fact that telecommunication technologies and information technologies are coming closer together. This development cannot be halted by legislative lacunae. In short, Member States must improve the harmonization of their ICT policy. Only once this condition has been met can a European market come into being. R&D programmes currently being implemented under the fourth framework programme are not enough to strengthen the European position in the ICT sector. In the perspective of the fifth framework programme, we must analyze the contribution of these programmes to the Europe's economic well-being. These analyses should make it possible to work out the best practices likely to contribute to the strengthening of the effectiveness of future programmes.
Finally, I should like to come back to the importance of the ICT sector for the job market. The ICT policy should not only be aimed at large undertakings but also small and medium-sized firms. Greater attention should also be paid to the innovative capacity of SMEs. I therefore hope, and I shall take a personal interest in this, that SMEs will not be left out when programmes for the fifth framework programme are being selected.
Mr President, congratulations to Mrs Plooij, who is a good speaker, but more importantly, a very good listener. She obviously listened during the debates in the committee on her report and has incorporated many of the ideas which came up.
We have own-initiative reports because we wish to highlight issues often to do with forthcoming legislation. That is the case here, this is part of our committee's thinking process for the fifth framework programme. Should we continue the emphasis on information and communication technologies which has been present in the fourth framework programme? Look at the title of the own-initiative report, it is both the development and the application of information and communication technologies in the next decade and it is important that we look not just at the technology itself, but at the application.
This is a well-focused report with concrete suggestions. First of all competitiveness of the European Union. We are heartily sick of this syndrome invented in the EU, made in Japan, and we have to change that mentality. Mrs Plooij warns us very starkly that our competitiveness is falling. I have recently been warned by research scientists in my own constituency who have visited South-East Asia that we are kidding ourselves if we imagine that they are not about to overtake us. They send students to learn from what we are doing, go back and improve it. We are complacent and do not visit those countries to see what is happening.
The United States, as a free market capitalist society, is very keen on intervention to help its industries. We should copy that too. Some of the factors involved in competitiveness include - as Mrs Plooij has identified - the single market and coordination and compatibility between Member States. But the single market on its own is not enough. We have to have regulation, to look at things like public service obligations, important in this field, our cohesion policies, support for smalland medium-sized enterprises. I am constantly visiting little workshops where people who used to work for big IT firms like Alcatel have gone off on their own and have decided to use their ideas - a huge growth area. We have to look at the societal implications of ICT, the environmental benefits that can come from it with things like less travelling to work. And the societal implications include misuse, pornography, etc., applications, health, education. What a big advantage we have with our linguistic variety, including two world languages, English and Spanish - and I must say French of course, with Mrs Cresson here.
Mrs Plooij-van Gorsel is right to say it is not just quantitative, it is qualitative much more than growth. This is the lives of our citizens. Well done, Mrs Plooij-van Gorsel.
Mr President, let me begin by congratulating the rapporteur on her report.
The whole field of information and communications technology is vital to our lifestyle and economy. I realized that in a very practical way this week: the television monitor in my office was not working when I arrived. Indeed, it did not work at the last Strasbourg part-session either, despite the efforts of the services here. Finally, yesterday evening, the picture and sound were restored. At last I could see where the meetings were that I was supposed to attend, and I could even see the news on BBC World, giving details of that most important election - the Conservative Party leadership. But while the equipment did not work, I felt severely handicapped. I reflected that the equipment was supplied by a nationalized company in a country which still has to address the imbalance of an economy where too much is in the public sector and protected from the pressures of competition.
It is common ground that this sector - ICT - is one of the most dynamic growth industries in the world. Opening up the telecoms market to competition has contributed a great impetus to growth and innovation in the UK and will do the same for Europe as a whole from next year.
In this report there are calls for Member States to coordinate their policies better, as well as calls for the Commission to develop a new ICT policy. Why? I say: go with the forces of competition and innovation, do not try to second-guess the market or pick winners, because it does not work. It is better perhaps to focus public resources on identifiable challenges, such as planning for the enormous change and cost of introducing the single currency, or, even more important, finding a solution to the so-called millennium time-bomb of computers that will not recognize the year 2000 and then crash.
On second thoughts, the markets could find solutions to the single currency issue, as we found in September 1992. I hear of enterprises in the UK already offering solutions to the date challenge. We live in interesting times.
That is my speech. I now embark upon an exercise in Dutch-English cooperation. My colleague Mr van Velzen apologizes for not being here and I speak to his notes, so please make allowances for my Dutch-English.
The EPP Group supports the main line of this report. We in the European Union can draw lessons from the United States. That does not mean that Mrs Cresson must write a book about ICT, but that the European Union should play an active role in developing ICT. The question is: what should this role be? Mrs Plooij-van Gorsel gives some answers: better internal market rules, priority for ICT in the fifth framework, priority for ICT in the cohesion policy and better conditions, better priority, for investment in ICT.
Yet, Mr van Velzen misses one thing in the Plooij-van Gorsel report: coordination. There is a risk of incoherent policies in Member States and the EU. This report covers nearly every aspect of policy. Mr van Velzen wants to make one suggestion, and that is on the division of competences within the Commission. Why not appoint one Commissioner responsible for ICT policy in general but, above all, for general coordination between the different directorates-general? If we can organize our ICT policies well, this could give us an important competitive advantage because we will have integrated European information and communication technologies.
Mr van Velzen awaits the Commissioner's response with interest. That concludes my second speech.
Mr President, Madam Commissioner, the report by Mrs Plooij-van Gorsel returns to the theme of the information society, its applications and the development of the market. It is a balanced document, rich in ideas, which takes up virtually all the suggestions we made in the Committee on Research. I will dwell on just two points.
My view, and I would also say my experience of the growth and spread of the information society, is that the most important limiting factors which need to be dealt with are essentially the cost of access to on-line information and the cultural factors. I will try to explain that better. On the cost side, I think the costs of equipment and services may come down thanks to the liberalization of telecommunications, but while it is true that computers are costing less all the time, I have yet to see significant effects on telephone bills. The gap to be made up by comparison with the United States in terms of the cost of services is really huge.
As regards the cultural barrier, applications for direct purchasing of software, electronic commerce, are now appearing on the Internet, but these applications are essentially American. The gap is increasing because of the language problem, and it now seems difficult to surf the Internet without knowing English. Too little is still done in Europe about teaching so-called foreign languages in school, and not enough is being done to overcome the language barrier by using the technology of the information society. Too little is also done on use of and familiarization with the computer in schools. My son started school in the United States and when we returned to Europe he received letters from his 9 year-old American schoolfriends, all written on computers. Those little boys found it easier to use a keyboard than a pen. European schools are not giving our young people the best opportunities in this emerging world of telecommunications, and I fear this will prove an important strategic disadvantage. European governments must respond decisively and urgently.
Mr President, as far as this excellent report by Mrs Plooij-van Gorsel is concerned I would just like to stress seven points very quickly in my short minute.
First, IT must be used more in the peripheral regions of the EU. It is extremely important and it is also those living in these regions who will benefit most from it.
Second, IT must also be used to support the elderly population. Young people have already mastered IT and communication technology very well. But it is elderly people who can also draw great benefit from the technology for example when they are unable to go out and shop and can instead order food via their computer at home.
Third, we must concentrate on small companies. Large companies already have enough computers.
Fourth, IT must be user-friendly so that the majority of the population can use it.
Fifth, we must, as Mr Chichester has mentioned, find out what is going to happen in the year 2000? What will happen then?
Sixth, bureaucracy in the EU programme must be reduced.
Seventh and last, the European Parliament must set a good example. It is a disgrace that we do not make better use of IT communications in this House. Things cannot get any worse than they are currently, only better. I hope that things will be much better in the future.
Mr President, this report deals with a deeply interesting and fascinating subject. It clearly shows how far the European ICT sector has fallen behind its non-European competitors, especially those in the USA.
I hope this report will rouse the Commission to action, because it will be an important function of the EU to take specific steps in this precise area and make selective use of resources to ensure that Europe remains competitive. To single out a few important points: concentration on new products and vertical market segments, such as telemedicine, voice processing or distance learning, special consideration for SMEs, especially those in the tourist sector, for which additional market conditions and booking facilities are being opened up and in which jobs can be created with the aid of modern communications technology. The necessary positive motivation and favourable attitude can best be achieved by making greater use of information technology in the education and training sectors.
Mr President, ladies and gentlemen, this European Parliament owninitiative report comes at a particularly timely moment for recalling the acceleration of the information and communication technologies, in particular concerning the economic and social dimension of their impact. The Commission is fully aware of that and I should like to quote some examples.
First of all, recent communications on the information society and the action plan, now in its second version. Secondly, the activities that I have initiated in the field of education and which have been discussed by several Councils of education ministers, in particular the programme on learning in the information society, aimed at making available to schoolchildren the necessary multimedia resources, based on examples already existing in certain countries, especially in Scandinavia, initiatives that are now becoming more widespread. We insist very much on this point. Most of the Member States have now worked out school equipment programmes but the question of educational software is also posed. I have set up a task force on educational software programmes, bringing together producers, users, authorities and specialists. We have made a lot of progress on this over the last two years.
The tools provided by the information and communication technologies, such as Multimedia and the Internet, are to play a vital role in daily life. In all our programmes, especially the local development ones, we are giving enormous help to local authorities using these arrangements in order, for example, to facilitate access to employment, and disseminating information needed by our fellow citizens.
The fifth framework programme of research and technological development was transmitted at the end of April 1997. I am waiting for the European Parliament to issue its opinion very shortly, at first reading. A swift reply would show the Council on Research the importance that it attaches to research. For that, we must stick to the codecision timetable for the fifth framework programme and the 'Research Council' must reach its common position by its November meeting at the latest. Research plays a vital role in advanced technology and industrial competitiveness. This is especially true of information and communication industries.
One of the three themes of the fifth programme is related to information and communication technologies, while the other two substantially refer to them. I should just like to mention the key actions that we have taken such as products, processes and organisations and key actions such as 'New prospects for aeronautics' or 'Tomorrow's cities' .
In all these sectors, we call on advanced communications technologies. Piloting programmes and actions, in accordance with their economic and social impact, are inscribed in the very structure of the proposal relating to the fifth framework programme.
The European Parliament's message in its report is a clear one. The approach to ICTs must be comprehensive and it must be adequately effective. The Commission shares this view point. The development of an information society, far from creating a two-speed society, can provide the means for narrowing the gap between different social groups or between developed and less favoured regions. The first experiments under way have shown that the gap can easily be narrowed between urban and rural areas, in terms of education and even health, and that these are instruments that can enable less favoured categories and regions to gain access to certain services.
The Commission goes along in particular with the final recommendation in the report, i.e. the need to see to sustainable, environment-friendly development and social well-being, alongside economic growth. Those are exactly our aims and you have taken the words out of our mouths.
I should like to conclude by saying that the Commission welcomes all your recommendations, in particular those addressed to it, and will pay special attention to your report when carrying out those actions in this field for which it is responsible.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Research and sustainable development
The next item is the second report (A4-0170/97) by Mr Marset Campos on behalf of the Committee on Research, Technological Development and Energy on the Community policy for research and sustainable development.
Mr President, there are three starting-points to my report:
First, the decisive will expressed in the Treaty on European Union and the current proposals on revising the Treaty, in favour of sustainable development. In other words, the European Union is proclaiming its unequivocal support for the sustainable development model, including respect for the environment, and expressing inter-generational solidarity.
Secondly, the fact that, despite all the declarations of good intentions, development in Europe and the world is that of growing consumption of energy resources and prime materials and growing pollution and a subsequent exhaustion of natural resources.
Thirdly, the fact that market forces, left to free competition between supply and demand, do not guarantee by themselves the introduction of a model of sustainable development but require a conscious action by society which is decided voluntarily and democratically. It cannot be claimed that a miraculous technical discovery or a fiscal measure will solve the problem. The people's awareness needs to demand the set of values required by the sustainable development model. For those reasons, the report analyses the Commission's concerns at the consequences of the current model of economic growth and makes 13 practical proposals in three main blocs.
First of all, in relation to the need to conceive the transition to the model of sustainable development from the current social and economic model of unsustainable growth, it is felt that that transition will only be possible thanks to a broad social consensus, which in its time brought about the creation of the welfare state. In that sense, research can contribute by analysing the interconnections between social and economic processes and new forms of using resources, energy sources, etc.
Secondly, in relation to the revision of the Treaty on Union, incorporating the aims of sustainable development decisively into all significant areas: convergence criteria, functioning of European institutions, the relevant chapters and articles (VI, XV and XVI).
Thirdly, in the research and development policy - the fifth framework programme - through the following points:
First, proposals to promote research teams in the areas of production, distribution and eco-sufficient consumption, in various countries.
Secondly, carrying out research into scientific and social areas of sustainable development such as lasting or biodegradable materials, climate change, sea and ocean deterioration, deforestation, social and economic analysis, ecotaxes, financial flows, etc.
Thirdly, research into the function of the citizens, municipalities and local authorities in a proactive participation in the sustainable development model, energy saving, the efficient extraction of prime materials, use of renewable sources, optimal use of distribution systems, non-intensive farming, etc.
Fourthly, research into the possibilities of global models for the use of energy. That is why it is necessary to pay more attention to energy sources distributed extensively and uniformly, permitting rational and responsible use by citizens in each location, together with democratic levies and new values.
These are the main lines of the report which the Committee on Research, Technological Development and Energy is presenting to the Chamber so that, if it wishes to approve it, it can be converted into a more precise proposal for the Commission, the Council and ourselves to bring about a fairer society with greater solidarity, a society that is economically eco-sustainable and above all better for future generations of Europeans - our own children and grandchildren - who are the ultimate targets of all our concerns and intentions.
Mr President, Commissioner, the rapporteur, Mr Marset Campos, has done us a service with his own-initiative report by prompting a discussion on the concept of sustainable development. This discussion, of course, is in its very early stages and will take up a great deal of time yet. That, of course, is inherent in the philosophy contained within the concept of sustainable development, a philosophy which calls on us to view all our actions and political decisions in the particular context of their future complex effects and side effects. An unending process of consideration and reconsideration!
The rapporteur provides some of this service by rightly identifying the present economic model as detrimental to sustainable development. But from that point on our interpretations begin to drift apart, for example when we come to assess advanced technologies in the light of their consequential effects. Our debate will and must continue. One positive point, at least, is that sustainable development has emerged as a guiding principle of one of the thematic programmes in the fifth Research Framework Programme. We in this House will be alert and vigilant to see whether genuinely clean and intelligent products and processes are going to be promoted under this heading, whether intermodal transport and renewable energy sources really are given the opportunities they deserve, and whether the inner cities with their obvious problems become a focus of intense attention, together with the tragic deterioration of the state of marine resources and the much quoted greenhouse effect.
At virtually every sitting in this House we have an opportunity to demonstrate, in the specific decisions we take, that this subject really is in the forefront of our thoughts. Furthermore, we politicians are responsible for the public debate on what we are supposed to want politically. I thank the rapporteur for facing up to this responsibility.
Mr President, Commissioner, a development intended to provide sustainable security for social and ecological needs is to be welcomed. This report, of course, goes far beyond matters of R & D, representing an unworldly attempt to replace the Western social market economy with a green planned economy in which the European Parliament would have the necessary powers of implementation and control. But the kind of sustainable development we imagine should not be based on Utopian models but must take account of global reality.
It can only be achieved, then, if the present situation is reformed. A revolutionary change in the economic model, which is what the report calls for, involves incalculable risks and is therefore irresponsible.
The report postulates a dichotomy between technological progress and sustainable development. Yet one is impossible without the other. Sustainable development, then, is not synonymous with 'back to nature' ; that would simply be a romantic whimsy, divorced from reality.
Moreover, the rapporteur must acknowledge that the change of model for which the report calls is already taking place, though through a process of reform rather than radical action.
The report also fails to take account of the fact that environmental protection measures can only be financed by a functioning economy. Environmental protection demands great economic efforts. Another point that seems important to me: for the countries of the EU and other industrialized States, the concept of sustainable development encompasses economic and social aspects as well as ecological ones. The most urgent problem of the present time - high unemployment - therefore requires particularly careful attention. But jobs can be created only where a policy of sustainability can be pursued without sacrificing economy. The report underestimates the benefits research and development can bring to the employment market and the welfare state.
Similarly, it is not realistic to hold science and technology responsible for wrong turnings in industry and society. This standpoint has long been recognized as outmoded and misguided. In actual fact, the position is that science and technology offer opportunities that can only be realized through political, social and economic decisions.
There are many other points I could make. Overall, the report contains a wealth of errors and inaccuracies. Also, lengthy passages of it are couched in very general terms and confined to Utopian demands remote from political and social reality. Insufficient account is taken of the global character of science, technology, economics and environmental protection, and many of the proposals, if implemented, could actually be significantly disadvantageous to the EU without achieving that sustainable development at which we are all aiming. Consequently, our group cannot vote for the report in its present form.
Mr President, Mr Marset Campos' report is a response to a real need, the need to include considerations of sustainable development in our basic thinking on research and on energy policy. This approach finds wide support amongst public opinion and in the European Parliament. Some passages in the report are balanced and we support them, but we oppose a certain number of passages, and only if these fall will we be able to vote for the report.
I agree with the report on the interconnection between social factors and the environment, where it is difficult to act on one point without influencing another. If I may digress for a moment, that view from space of the earth as a ship always remains with me, a Noah's Ark on a voyage through the cosmos where all the onboard systems must remain in equilibrium, including those which produce oxygen and those which produce carbon dioxide.
But, turning to the report, I think our role should not be to regard technology with suspicion, but if necessary to establish rules guaranteeing universal access to new opportunities, rejecting public monopolies and exclusive positions. So I do not support some of the rapporteur's ideological statements which sometimes tend to demonize science and technology as consumers of resources and producers of social dislocation and risk to the very survival of humankind, all the more so because, instead, technology continues to be the driving force in communication, development, and the production of material and non-material goods which improve the duration and quality of life.
Mr President, the rapporteur rightly emphasizes the importance of a European sustainable research and development policy. Europe's R&D policy must not only be based on economic growth but must also be based on ecologically and socially desirable principles. The Liberal Group therefore applauds this own initiative report on this subject. However, the wording of the resolution presented to us is unacceptable for my group. It gives off an atmosphere of the traditional struggle between labour and capital and old class wars. The market economy is referred to as a model for smug individualism and Keynesian theories are rejected as incorrect. But, ladies and gentlemen, let us be clear, we owe our well-being in the European Union above all to the market economy.
My Group therefore cannot support recitals A, D and F. If the amendments tabled by the Liberal Group on these paragraphs are not approved, we shall then be forced to vote against the whole report. Given the current relationship, if the Liberal Group votes against the report, it will not be adopted.
My Group attaches considerable importance to the conclusion of this report. I took a constructive attitude to the committee of inquiry, and I hope therefore that we are going to be able to vote for it.
Mr President, the Marset Campos report examines an extremely important subject. Now that we want sustainable development to be given a leading place in the new Treaty, there will be a legal base for the purpose of this report: research serving sustainability. It is therefore useful to anticipate it.
I am positively against the intentions of this report. We support the practical recommendations. It is necessary to increase research in fields such as recycling, climatic change and ocean pollution.
However, the report still presents me with a problem. The concept of 'sustainable development' means something different for everyone. The rapporteur offers a reasonable representation and it is quite clear. He wants to create a new model of society. But this is only one vision among many others. And it is a radical one. But the rapporteur is not very practical, at least it does not seem so in the Spanish footnotes which have not been translated in our version.
There are still considerable divergencies of opinion on a number of major questions. Mine concern, in particular, the three following points. First of all, at what rate should changes be made? Secondly, who will be in charge of that? Thirdly, how can we make them compulsory?
I leave it up to the rapporteur to take responsibility for his own personal ideas expressed in the explanatory memorandum. But in my view, he is basing himself on an excessively positive image of mankind and society and expects too much of the authorities. I fear that the necessary changes to consumption patterns will come up against people's irresistible propensity to increase their possessions and pleasures.
As far as the draft resolution is concerned, I would criticize in particular some of the considerations made and paragraphs 8 to 10 inclusive in particular. As far as I am concerned, the term 'social plan' and the European Parliament's role have been greatly exaggerated in these paragraphs. That is why I shall be voting against the report. I will be supporting the amendments tabled by Mrs Plooij.
As far as I am concerned, I fully agree with some of the practical recommendations made in the report, but I do not share its optimistic views.
Mr President, congratulations to Mr Marset Campos, not least for his patience and persistence with this report. Like the previous report, this is a very timely reminder to us as we consider the fifth framework programme of the rationale for doing research in the European Union.
It is sometimes forgotten that although the main justification for research is to become more competitive at international level, even in the current Treaty we are told that we must promote all the research activities deemed necessary by the other chapters. Those include the chapter on social and economic cohesion and the chapter on the environment. Although the term 'sustainable development' is only now reaching treaty - and we are pleased about that - quite clearly there is an obligation on us, under the Treaty, to take into account those other matters. Mr Marset Campos does that. Those are not in as an afterthought. They were deliberately included.
It would be very dangerous indeed to concentrate simply on growth and competitiveness. If you had a scenario where more science equals more growth, more consumption of natural resources, more unemployment for technological reasons and an increasing divergence between poor and rich people, poor and rich regions and poor and rich hemispheres of this world, it would be completely unacceptable and very dangerous.
Mr Marset Campos' analysis is a very clear one and it contains many warnings. But it is not doom-laden. It is optimistic and it shows us the way in which we can make sure our work in research meets the requirements of sustainable development. He highlights many actions. A lot of them are present in the fourth framework programme already. A lot of the environmental work is done. Less work is done on the socio-economic aspects of sustainable development. That is perhaps a lesson for the fifth framework programme.
The fifth framework programme looks promising. It looks as though the Commission, in its suggestions, is aware of the need to include the sustainable development dimension.
Technical fixes are not enough. It is not enough to develop technology. You have to make societal changes as well. Jacques Delors was aware of this when he wrote in his White Paper that environmental technologies can create jobs and, in that way, bring about a much fairer society.
The Socialist Group has some reservations about the wording of some paragraphs. We will, therefore, be voting accordingly. I must emphasize that we certainly support the tenor of this report and consider it to be extremely important in the opinion-forming necessary before the fifth framework programme.
Mr President, ladies and gentlemen, by deciding last year to dedicate an own-initiative report to the issue of research and sustainable development, the Committee on Research sent an important message to the European institutions and the scientific community. The expression 'sustainable development' refers to one of the major challenges facing the European Union and the rest of the world at this moment in time.
Mr Marset Campos has prepared a report and I would like to make three remarks on it. The first will be to emphasize the Commission's full support for the idea of the need to take the demands of sustainable development very much into consideration when defining the European Union's research policy.
Research and technological development can and must play a decisive role. It gives us the means to devise and implement economic development that does not harm the quality of the environment or life, today and in the future.
My second remark puts the first slightly into perspective. Placing the European Union's research policy under the same sign as sustainable development, as Mr Marset Campos is not far from doing in his report, and proposing that the idea should dominate our research programme as massively as he suggests, would be a mistake.
The European Union must face many other challenges. It must meet the expectations of its citizens, especially in terms of employment, and we also have other objectives. In particular, we must resolutely put research to the service of the economy and business and help European industry to strengthen its competitiveness, a key factor of growth and employment.
Far from being opposed, these two aims mutually strengthen each other. On tomorrow's markets, the most competitive products will not only be the cheapest and most efficient; they will also be the 'cleanest' and those whose use requires the least energy expenditure, with fewer negative effects on the environment, and those that can most easily be recycled.
Europe must show that it is capable of producing and marketing such products. It must also carve itself a niche in the rapidly expanding market of environmental technologies.
Thirdly and finally, Mr Marset Campos' report only takes very little account of the nonetheless decisive role played by the idea of sustainable development in the proposal for a fifth framework programme of research and technological development presented by the Commission. Yet that text quite clearly mentions it - in fact it is full of such references. Two of the proposal's themes, No 1 on discovering living resources and the ecosystem and the third theme on favouring competitive and sustainable growth are good examples.
In the latter case, the requirements of sustainable growth are quite explicitly combined with the imperatives of growth and competitiveness.
Mr President, ladies and gentlemen, you have been given a very clear opportunity to promote sustainable development in Europe. It consists in supporting the approach developed in the proposal for a fifth framework programme and to ensure that it can be quickly adopted during the first quarter of 1998 and implemented on time, i.e. by the end of 1998.
Thank you in advance and I also thank Mr Marset Campos for his help. Thanks to his report we can bear in mind the fact that the research and technological development policy must first and foremost be of service to ordinary Europeans, those of today and tomorrow alike.
Thank you too, Commissioner. Thank you for your excellent answer, and please excuse the lateness of the hour.
The debate is closed.
The vote will take place tomorrow at 12 noon.
International agreement on humane trapping standards
The next item is the report (A4-0187/97) by Mr Pimenta on behalf of the Committee on the Environment, Public Health and Consumer Protection on the signing and conclusion of an International Agreement between the European Community, Canada and the Russian Federation on humane trapping standards.
Mr President, ladies and gentlemen, today we are dealing with yet another chapter in the long saga of leghold traps. I should like to concentrate on three aspects: the question of animal welfare, the institutional question of the decision within the European Community and relations with the World Trade Organization - WTO. Finally I shall refer to the question of the indigenous people and the line taken by Commissioner Sir Leon Brittan.
As regards the cruelty to animals dossier, there is no doubt that these leghold traps are cruel and do cause inhuman suffering. That is why Parliament has repeatedly called for their abolition and that is why the European Union has had, since 1991, a regulation in force banning them.
As long ago as last century Charles Darwin stated that the use of this type of trap and this type of killing were incompatible with civilized societies. That was a hundred and thirty years ago! We now have to decide whether an agreement on humane trapping standards might be a good way of reducing cruelty to animals in the world. The answer would be yes provided we had a good agreement. Unfortunately, this text is a poor one and does not go far enough. That is certainly not the fault of the officials who negotiated it; they were rather, as we say in Portuguese 'bound hand and foot' because of what their boss, Sir Leon Brittan, wanted and they had to reach an agreement at any price.
There is no shortage of examples in the text. In the point on fatal traps the European experts proposed on behalf of the Commission a time of 30 seconds to kill the animal. The agreement sets a time of 5 minutes. That is a long time - a very long time to die in agony - and it is a concession which increases the Commission's figure by a factor of 10.
But the great problem with this agreement is that it is not selective enough in the classification of traps in relation to the standards laid down. I do not want now to go into the type of standards, which in some cases I regard as fairly low. To define a criterion for the approval of each type of trap - as this report does, as a function of the results, not for 80 % of all animals trapped, but merely for 80 % of the animals of the species targeted by the said trap - is an insult to the intelligence.
These traps are by definition non-selective. They catch all types of animals which suffer equally, even though not targeted, but simply because they have been unfortunate enough to roam where they were not supposed to roam or to drink water where they were not supposed to. But the most glaring example of the Commission's bad faith is in the subtle amendment it made to Article 4 (2) in Annex I, where in the version agreed in January for the present agreement there is a marked difference. I shall in fact read the January version in the original English which said: conventional steel jaw leghold retaining traps to be prohibited within four years of the entering into force of this agreement.
That, ladies and gentlemen, has disappeared from the version currently under discussion and has been replaced with unilateral statements by the countries wishing to accede to this agreement. That is a clear concession to the United States of America! What powers has the European Union to control the unilateral statements of the countries who wish to accede to this agreement? There is a lot more which could be said about the rest of the text, for example, Russia, in its unilateral statement, asks for money. The talk in the corridors is of ECU 30 million. We are going to buy the Russians for ECU 30 million. There is more that could be said, but instead I shall put a question. What about the United States? If the United States had not signed this agreement and took Europe to the WTO, what would we do? We should be in the same position as we are today.
I should like now to mention the institutional pact. The Commission, at the instigation of Sir Leon Brittan, blocked the adoption in 1995 of the regulations implementing Regulation No 91. In January 1996, by means of a letter from two officials, it advised the Member States not to apply the legislation in force. So can one simple letter prevent the application of legislation approved by the Commissions and by the Council? Where is the Rule of Law, Sir Leon Brittan?
In 1996 a new version was submitted which Parliament rejected on first reading. The Council never re-submitted it. In January 1997 an attempt was made at a Council meeting to pass a list of countries, including Canada and Russia, when there was no international agreement and these countries had not banned jaw leghold retaining traps, in clear violation of the European legislation. The Council quite rightly rejected this kind of approach.
It is now time to mention the WTO. I should like to say, however, that the Commissioner stated during the ratification process, that no further European legislation was at stake with accession to the WTO, other than the legislation mentioned at the time - and I supported that. Now it is the jaw leghold retaining traps which are at stake, the hormones in beef and who knows, Mr Commissioner, what it might be tomorrow?
I should like now to mention the indigenous people. From the outset I did try to obtain a regime for the indigenous people; they are assured that this Parliament will endeavour to find a solution which reconciles our legitimate right to demand less cruelty in the world with satisfying the legitimate need of those communities to make a living. Unfortunately, I did not find any parties to instigate social dialogue either in Europe or in Canada. But I remain available for such talks.
Thank you, Mr President, for bearing with me; I ask my colleagues to express their views by rejecting this bad agreement.
Mr President, the saga of the leghold trap is a sad and sorry one. Quite honestly, Parliament feels outraged at the pathetic stage we have reached after all these years.
Let me say first of all that I do not accept the validity of this so-called agreement which is being put before us because it has been negotiated by the Commission without a mandate. I draw the Commission's attention to the debate in this House on 21 February this year when a great deal of passion was expended on the issue. I suggest that Sir Leon Brittan reads that debate since everything we said on that night still holds true.
My group fully supports the Mr Pimenta's excellent report once again which also won the support of the vast majority of the Committee on the Environment, Public Health and Consumer Protection. This inadequate and inoperable stitch-up of an agreement is so full of holes that a pack of polar bears could rampage through it. It does not achieve an end to animal cruelty through the use of leghold traps, in fact it allows their use for at least another four years. It does not even reflect the position of the European Union's own scientific experts.
We now have traps with some padding around them which are supposed to be humane. I suppose it does not hurt so much to chew off your own leg if you are caught in one of those. We have approval of traps which take five minutes to kill and of course these traps still catch at least 20 % of non-target species; but that is just too bad for these animals since they are not supposed to be caught in the first place. We have leghold traps which can be used under water and presumably these are no longer cruel.
A lot has been said about the rights of indigenous people, especially by the Canadian Government, but this agreement is actually in itself pretty flimsy on including those people in negotiations. The deal with Russia is not even worth the paper it is written on. It will only be implemented if we dole out lots of money. The deadline seems to have fallen into a black hole and there are no enforcement measures and no sanctions for non-compliance. There is no agreement with the United States, as the rapporteur has said, because they have admitted they cannot deliver anything through their federal system so their hunters can keep right on using leghold traps.
We could go on with detailed criticism of the agreement but it really is just too dispiriting. The only sensible thing to do is to reject it and go back to the legislation that we have already agreed in this Parliament which is perfectly defendable if Canada were to take us to a dispute in the WTO. For instance, no unfair domestic trade advantage to the European Union can be shown and, because the driving force behind the legislation is animal welfare, it can be perfectly well defended as protecting public morals.
This agreement is hopelessly bad and we cannot accept it. I call upon the Commission to negotiate a tougher agreement and to ban the sale within the European Union of fur from animals caught in traps which do not meet standards of a new, far tougher international agreement.
Mr President, Commissioner, yet again the European Parliament is being called upon to comment on the problems of leghold traps. We have before us the draft of an agreement which is supposed to prescribe humane trapping standards at international level.
However, the draft has its shortcomings, even though we might be tempted to welcome the fact that after years of negotiation and deadlock a draft does actually exist. It is difficult, though, to vote in favour of this draft. If it proves necessary to reject the agreement and introduce a European ban on imports of skins, that will damage the European fur industry and, especially, the indigenous peoples in Canada who earn their living as traders in skins.
Anyone who knows me will know that I have always taken these arguments particularly seriously. Animal welfare, in my view, is not incompatible with sustaining the way of life and livelihood of many indigenous peoples - indeed, I believe they are mutually complementary. Our common aim must be to strike a balance between the needs of animal welfare and the justified interests of indigenous peoples.
In the past, I believe, there were two ways by which this objective might be achieved. One was the conclusion of an agreement on humane trapping methods worthy of their name - which the present version certainly is not; an agreement which lays down high animal welfare standards and at the same time takes due account of the justified concerns of indigenous peoples. Alternatively, if that is unworkable, an independent marketing system could be set up for the skins of animals trapped by indigenous trappers. I believe that a result could have been rapidly achieved here if the representatives of the indigenous peoples had been involved in the negotiations.
Should the draft of the agreement be rejected, these points must be borne in mind during further negotiations. Following my contacts with representatives of indigenous peoples in Canada - and I did have such contacts, Mr Pimenta - I know that leghold traps must be abandoned; indeed, they are being abandoned in Canada. In addition, the right conditions exist for independent marketing channels. But, in the long term, indigenous trappers and animal welfare organizations must work closely together and be jointly involved in the search for new, humane trapping methods. Finding a substitute for leghold traps is the main task that will confront us in the coming years, even without a framework agreement. One way of solving the problem is to improve the selectivity of traps, in other words to develop traps that can only catch particular animals. This, of course, means providing trappers with better training. Here again, and once again, I can only urge the advisability of taking advantage of the experience of the indigenous trappers.
Finally, there is one more question I would like to put to the Commissioner: what is the status of the ban on leghold traps in the European Union? According to my information such traps are being laid only a few miles from where we sit - I don't know why. Did this fact influence the basis for the Commission's negotiations with the countries concerned?
Mr President, Mr Commissioner, first of all I want to explain that I am speaking on behalf of Mrs Baldi, who could not be here this evening and has given me her notes, because she has followed this dossier. Personally I just want to express my sympathy with Mr Pimenta, who is so enthusiastically committed to this cause.
After a long series of obstacles and uncertainties, an international agreement on humane trapping standards was reached last December between the European Community, Canada and the Russian Federation. The agreement was the result of major efforts by Canada and Russia, but it did not satisfy the Council, which asked for a series of improvements. The Commission has therefore restarted the negotiations and has drawn up a new proposal for an agreement which will be presented to the Council of Environment Ministers of the European Union on 19 and 20 June. As Mr Pimenta did not consider the text satisfactory, we find ourselves faced with a report which is ahead of its time, which contests an agreement the Council has not really approved yet. It is true that the United States has not initialled the agreement, so it is a partial agreement, a compromise, but it is a compromise which, according to Mrs Baldi, signals progress. Our group therefore believes the agreement reached should not be rejected.
Mr President, it seems as if the debate on leghold traps will never finish. I could easily repeat what I said a year ago and two years ago. But one thing is certain: commercial interests are more important as far as the Commission is concerned than the well-being of animals and democratic principles. Along with a large majority of the ELDR Group, I think that it is quite deplorable that the Commission should not have kept to its word and is now imposing an optional agreement on trapping methods. That is tantamount to emptying European democracy of all meaning since there was a Council regulation dating to 1991 and we wanted to stick to it. The Commission has decided to delay by one year the ban on imports of fur from countries using leghold traps and this is the second time that a one year delay has been decided upon. It is very annoying for Commissioner Bjerregaard that Commissioner Brittan should be here. You have won. Your commercial interests have won the day over Mrs Bjerregaard's animal welfare. I must congratulate you, but I profoundly regret it. I find unacceptable any agreement which does not ban leghold traps in the short-term, and I fully agree with Mr Pimenta who said that that disagreement is quite inadequate and ineffective and that is why it should be rejected and I think that we should ban imports at once.
Mr President, I find this whole business quite incredible, for two reasons. First, because we have a regulation dating from 1991, which was supposed to apply from 1 January 1995. That date was put back by a year to 1 January 1996, and then again to 1 January 1997, and now, suddenly, we have nothing at all. This so-called agreement you have the nerve to present to us is just an insult. For a start, there is no such thing as a humane trap. Try catching your finger in a car door - whether it has a rubber lining or not, it will still hurt just as much. And if an animal has to endure its death in agony and die a dreadful death in a trap that we describe as humane, that makes no difference to the animal. In any case, an animal will be unable to read where it says that a trap is suitable for this or that particular animal, and if it is a protected species, it won't be able to read that either.
But what I find most incredible of all is this sentence, which I quote verbatim from the Official Journal: ' The welfare of animals will temporarily be reduced to a very low level in killing traps.' Do you believe in resurrection? Who would have thought a killing trap might, temporarily, reduce welfare to a very low level! Are you trying to make fools of us by publishing stuff like this in the Official Journal? This is a total mockery of animal welfare as a whole. We are going to support Mr Pimenta's report, and we are not going to tolerate cynical performances of this kind. I regard it as an insult. First you overrule regulations and the wishes of Parliament, making a mockery of democracy, and then you have the effrontery to publish material like this.
Mr President, on behalf of the Socialist Group and as president of Parliament's Inter-Group for Animal Welfare and Conservation, I want to say that I strongly support Mr Pimenta's report and hope it will be adopted by Parliament.
I can remember sitting here six, seven and eight years ago, talking about these issues. We thought we had got somewhere when we got the Council Regulation of 1991, disappointed though we were that it was going to be five years before it was implemented. Now, two years after that date, we are still waiting for something to happen. Today, in June 1997, the Commission is asking the Council to endorse a very inadequate and unsatisfactory agreement with Canada and Russia and nothing at all with the United States. The substantial derogations that have been accepted, the lack of convincing enforcement measures, the lack of sanctions for non-compliance all cast doubt on whether the small commitments made by Russia and Canada will in reality achieve anything.
This means measures fail totally to tackle the whole question of animal suffering. We must reject them as they stand. It seems that the Commission fears a challenge on the GATT to freedom of trade and that there would be an adverse decision by the WTO on this issue. That need not be the case. After all, we were promised when the GATT agreement was supported by Parliament that there would be proper provision for the protection of the environment and animal welfare. Personally, I never put much faith in those promises, which is why I did not vote for the GATT Agreement. I did not think they were adequate, but we were told they were. If they are, let us challenge the WTO if they give an adverse decision. Let us challenge them strongly. If we cannot win that then we must look at reform of GATT to ensure that trade, important though it is, does not take precedence over every other consideration such as animal welfare, protection of the environment and the wellbeing of our peoples.
Mr President, the debate on the prohibition of leghold traps is the unending story of animal suffering, animal misery, human cruelty and political incompetence.
Once again, we have an EU regulation which has been in force since 1 January 1996 and it is simply not being implemented! Now we are served up with an agreement which is no such thing. Leghold traps are to continue to be permitted for several years. Death need only occur within 300 seconds - 5 long minutes of mortal fear, death agony, appalling pain! Nor does the agreement make any provision as to how trapped animals may or may not be killed. Many animals, Commissioner, are killed by being crushed, the trapper simply standing on the animal and treading on it until it dies. We Europeans want nothing to do with leghold traps, well and good. But apart from leghold traps all other traps are permitted in Europe, irrespective of what injuries they inflict or how slowly they kill. We have a great deal to do, not just in Canada but in Europe too.
I hope that, tomorrow, Parliament will support Carlos Pimenta and reject the Commission's proposal. If the Council of Environment Ministers does the same on 19 and 20 June, then we shall have won. If it doesn't, that will not be the failure of this House, but the failure of the Environment Ministers.
Mr President, we all understand the depth of feeling on this issue that has existed for many years. However, what we have to ask ourselves is whether the latest agreement represents an unprecedented advance in international trapping standards which, if adopted, will improve the welfare of animals and alleviate the threat to our relations with our Canadian and Russian partners. I have absolutely no doubt whatsoever in saying that the welfare of animals will be significantly advanced if this agreement is implemented and if it is not and if a ban is imposed of a kind that the Members who have spoken in favour of it want, then nothing will be done to advance the welfare of animals, because it would be a great mistake to believe that if that were to happen the countries concerned, faced with that prospect, would simply adapt their laws and change things in the way that the Members of Parliament want. That is wholly and totally unrealistic.
It is for that reason that I agree with Mr Malerba that this agreement represents significant progress. I am pleased to hear that yesterday the Committee on External Economic Relations adopted an opinion which clearly recommends the approval of this agreement.
Things have been said about the mandate and the objectives and the purposes. Let us be quite clear that the regulation on leghold traps provided for two distinct options for countries wanting to avoid restrictions on the import of fur: either they could forbid the use of leghold traps or they could use trapping methods which comply with internationally agreed humane trapping standards. It was never the intention that both alternatives should be applied. In the absence of any agreement on trapping standards, obviously, the implementation of the fur embargo was provided. However, the regulation itself made it quite clear that an option - and, I would suggest, a preferable option - was for there to be an agreement on trapping standards. The reason why that option was put in was because such an agreement would secure an improvement in animal welfare, whereas a ban would totally fail to do so. That is why we make no apology for the fact that we have negotiated with Canada, the Russian Federation and the United States. Reference has been made to the United States. We do not have an agreement with the United States and, therefore, what we are talking about now is the agreement with Canada and Russia. Negotiating directives were issued and the agreement obtained was consistent with those negotiating directives. Although that is not in any way reflected in the Pimenta report, which does not in any way give any credit to the fact that after the Council of Ministers asked us to do so we continued negotiating and obtained significant improvements in the agreement with Canada and the Russian Federation. The Commission reported the revised agreement to the General Affairs Council of 2 June, which welcomed the improvements achieved. The revised agreement has now been formally transmitted to the Council for its approval, along with a list of third countries eligible to export furs into the European Community, which includes Canada and the Russian Federation, but does not include the United States. The European Parliament will of course, as procedures provide, be formally consulted on this revised agreement before its final ratification.
The improvements achieved in the last round of negotiations are significant and I am sorry that they have not been fully considered in the resolution proposed by Mr Pimenta. Parliament's report does not take into account or give credit to the substantive improvements which are being negotiated. The agreement will now apply to all mechanical restraining or killing traps used for the trapping of 19 species for any purpose. Traps that do not meet the standards contained will have to be phased out by the parties within a clearly defined timeframe. Thus it is far more comprehensive than the regulation which deals with only one type of trap and covers for its external aspects only 13 species. It will relieve animal suffering, both in the Union and in third countries to a much larger extent than would be the case if a ban was imposed. The standards have been set at a high level for the protection of animals, taking into account the scientific and empirical evidence that is currently available. To go beyond that could lead to a situation where most trapping methods, including those currently used in the European Union, would not meet the standards.
Reference has been made to the killing time limit of 300 seconds. Of course, it would have been better if we could have achieved more than that. But nonetheless that represents a significant step to improve killing trapping methods, including those currently used in the Community. Moreover, the agreement foresees that this 300 second limit shall be reviewed within 3 years in order to be lowered to 180 seconds. Technical and safety considerations have to be taken into account. To kill an animal quickly a trap needs to be powerful and that can become dangerous for the trappers themselves or for any other person or pet that could set off the trap by mistake.
The agreement envisages a phased implementation which progressively tightens its provisions. A first revision of the standards is scheduled three years after the entry into force of the agreement, which will take into account research carried out by the parties. It therefore represents a first and ambitious step to establish internationally scientifically-based performance standards which currently do not exist. The International Standardization Organization worked for almost ten years to define such standards without success. If it had achieved standards, they would have been voluntary. This agreement is binding under international law. The binding nature of the agreement has been reinforced in the revised text since it is now specified that the rulings of the Arbitration Tribunal are binding on the parties. Derogations for indigenous populations have also been clarified and their scope further limited.
Last, but not least, one of the main achievements of the new round of negotiations was to reinforce substantially the commitments of Canada and Russia concerning an accelerated calendar for the phasing out of certain types of leghold traps. It is all very well to pour scorn on the fact that they are not being phased out instantly, but I have to tell you, in the absence of this agreement, even if there were a ban, there would be no phasing out at all. For Canada there would be a ban on the use of all jaw type, leghold restraining traps for 7 of the 12 relevant Canadian species as soon as the agreement enters into force. For the remaining 5 Canadian species, the use of conventional steel-jaw leghold restraining traps will be forbidden at the end of the third trapping season after conclusion of the agreement by the Community, in other words, by 31 March 2000, if the Council approves the agreement before 1 October 1997.
Of course the other types of leghold traps, and indeed every other mechanical trap, will also be banned according to the schedule set out in the agreement if they are shown not to be in conformity with the standards. Whereas I understand the focus upon leghold traps, let us not forget that there are other traps and what this agreement provides is a method of testing those traps and banning them if they fall foul of the agreement.
For the Russian Federation, conventional steel-jaw leghold restraining traps, which are the only type of leghold trap that is used in Russia, will be forbidden for Russian species by 31 December 1999 if adequate financial assistance is provided to replace existing traps. I hope that Parliament, concerned as it is about these matters, will use its influence to help us obtain the finance to do that. It is simply not true, as has been said during the debate, that if no financial assistance is provided the traps will not be replaced because there is a commitment in the agreement that if there is no financial assistance provided the traps will in any event be phased out, at the latest four years after the entry into force of the agreement.
The key question when assessing this agreement should be: what is really the best option for improving the welfare of trapped animals in Canada and Russia? For us there is no doubt that the approval of the agreement is the option that will substantially improve the welfare of animals and preserve the wider interests of the European Union. There is no conflict between trade and animal welfare. This agreement is one which advances animal welfare while, at the same time, protecting legitimate trade. For the first time ever an international agreement will establish binding rules to control trade on the grounds of animal welfare. I would appeal to anyone who is fair-minded and prepared to listen to the arguments that that is a remarkable step forward. The importance of such a precedent should not be underestimated. This is literally the first time that an international agreement will establish such binding rules on the grounds of animal welfare. An embargo on furs would achieve nothing, and certainly have negative economic, social and political consequences both within the third countries and in the European Union affecting indigenous communities, but not only indigenous communities.
As I have said the situation with the United States is different. We do not yet have an agreement with them. There is no alternative to envisaging the full implementation of Regulation 3254/91 on furs from the United States. But I hope that a more satisfactory solution with the United States can still be found. I have no doubt that the best way of securing that, and therefore the welfare of animals in the United States, would be to obtain the approval of this agreement with Canada and Russia.
It is reasonable to place this issue in the wider context of our policy on international trade, the environment and animal welfare. I do not believe that the multilateral trade system runs roughshod over the interests of the environment. That is quite mistaken and it overlooks the enormous efforts that the European Union has made, and indeed has taken a lead, in developing work on the environment within the WTO. I would have liked the WTO Committee on trade and the environment to have been able to go further but it was not because of the reluctance of the European Union, still less because of the reluctance of the Commission, to urge and to press in the direction of the environment that we failed to make that progress. It was because of the failure of the rest of the world to follow our lead. We have nothing to be ashamed of. In this light any attempt to use this issue to create controversy within the WTO overlooks our honourable efforts and jeopardizes the steady progress on international trade and the environment which we all hope for and which would almost certainly lead to self-inflicted defeat and loss of credibility of the EU within the multilateral disputes settlement procedures, if we follow another route.
Those are the reasons why I strongly commend, as the Commission does - and efforts to divide the Commission will not succeed - that a positive attitude should be taken towards the agreement with Canada and the Russian Federation. I urge the European Parliament to take the latest text into account when expressing its view on this delicate and important issue.
Mr President, I wish to address Sir Leon Brittan directly because it is the first time he has come to a debate on this subject in this House in at least the last two years.
You read out your written speech. Unfortunately you did not answer me, Mrs Pollack, Mr Eisma, Mr Flemming, Mr Schnellhardt. We raised substantial issues on selectivity, on lack of sanctions, on what would happen if the US took us to WTO etc.
It is too late to go into detailed articles. But when President Santer came to the House to ask for approval for his team and programme, he undertook as President of the Commission to give serious consideration, even outside the legalist codecision procedure, to the opinion expressed democratically by this House.
When the House voted on this issue in February this year, the vote was 85 to 3. If we adopt this tomorrow by more than 75 % of those present, will you accept that we have the legitimate democratic right to disagree with your opinion? And even if you believe every word you said, would you, if we - the representatives of 15 countries of Europe, from all political parties - reject your opinion by a huge majority, have the humility to accept that you are not the only soul on this earth and that you could be wrong?
Mr President, many thanks for giving me the opportunity to pass on a brief bit of information. I am the spokesman for the PPE Group in the Committee on External Economic Affairs. Yesterday evening, by a great majority, we actually approved the Commission's proposal on the grounds just put forward by Sir Leon Brittan, which are the same arguments that were put forward by Mr Malerba in this House on behalf of Mrs Baldi.
We know that the debate on traps is always a difficult problem. But we believe that the Commission was right to decide in favour of a gradual progression towards more humane trapping methods. We voted in favour of the Commission's proposal by a large majority, including the votes of Mr Ilaskivi and members of other groups though not the vote of the draftsman of the opinion of the Environment Committee. I know that this position may be a minority one even within my own group, but I should like to point out that in giving our support to the Commission yesterday we acted with the best of intentions.
The debate is closed.
The vote will take place tomorrow at 12 noon.
(The sitting was closed at 00.25 a.m.)